






$325,000,000
CREDIT AGREEMENT
dated as of
November 2, 2018
among
ARGO GROUP INTERNATIONAL HOLDINGS, LTD.,
ARGO GROUP US, INC.,
ARGO INTERNATIONAL HOLDINGS LIMITED, and
ARGO UNDERWRITING AGENCY LIMITED,
as Borrowers,
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

WELLS FARGO BANK, N.A.
and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents

and

U.S. BANK NATIONAL ASSOCIATION
and
HSBC BANK USA, N.A.,
as Co-Documentation Agents
__________________________
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners and Joint Lead Arrangers




--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page


 
 
ARTICLE I Definitions
2


 
 
SECTION 1.01. Defined Terms
2


SECTION 1.02. Classification of Loans and Borrowings
31


SECTION 1.03. Terms Generally
31


SECTION 1.04. Accounting Terms; GAAP
32


SECTION 1.05. Foreign Currency Calculations
32


SECTION 1.06. Interest Rates; LIBOR Notification
33


 
 
ARTICLE II The Credits
33


 
 
SECTION 2.01. Commitments
33


SECTION 2.02. Loans and Borrowings
34


SECTION 2.03. Requests for Borrowings
35


SECTION 2.04. [Intentionally Omitted]
35


SECTION 2.05. [Intentionally Omitted]
36


SECTION 2.06. Letters of Credit
36


SECTION 2.07. Funding of Borrowings
45


SECTION 2.08. Interest Elections
46


SECTION 2.09. Termination and Reduction and Increase of Commitments
48


SECTION 2.10. Repayment of Loans; Evidence of Debt
49


SECTION 2.11. Prepayment of Loans
50


SECTION 2.12. Fees
51


SECTION 2.13. Interest
52


SECTION 2.14. Alternate Rate of Interest
53


SECTION 2.15. Increased Costs
55


SECTION 2.16. Break Funding Payments
56


SECTION 2.17. Taxes
57


SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
62


SECTION 2.19. Mitigation Obligations; Replacement of Lenders
64


SECTION 2.20. Joint and Several Liability of the Borrowers.
65


SECTION 2.21. Defaulting Lenders
67


SECTION 2.22. Extension of Revolving Maturity Date.
68


 
 
ARTICLE III Representations and Warranties
70


 
 
SECTION 3.01. Organization; Powers
70


SECTION 3.02. Authorization; Enforceability
71


SECTION 3.03. Governmental Approvals; No Conflicts
71


SECTION 3.04. Financial Condition; No Material Adverse Change
71


SECTION 3.05. Properties
71





-i-

--------------------------------------------------------------------------------




SECTION 3.06. Litigation
71


SECTION 3.07. Compliance with Laws and Agreements
72


SECTION 3.08. Investment Company Status
72


SECTION 3.09. Taxes
72


SECTION 3.10. ERISA
72


SECTION 3.11. Insurance Licenses
72


SECTION 3.12. Subsidiaries
72


SECTION 3.13. Material Agreements
73


SECTION 3.14. Disclosure
73


SECTION 3.15. Solvency
73


SECTION 3.16. Foreign Pension Plan
73


SECTION 3.17. Anti-Corruption Laws and Sanctions
74


SECTION 3.18. EEA Financial Institutions
74


SECTION 3.19. Plan Assets
74


 
 
ARTICLE IV Conditions
74


 
 
SECTION 4.01. Effective Date
74


SECTION 4.02. Each Credit Event
76


 
 
ARTICLE V Affirmative Covenants
77


 
 
SECTION 5.01. Financial Statements; Ratings Change and Other Information
77


SECTION 5.02. Notices of Material Events
79


SECTION 5.03. Existence; Conduct of Business
80


SECTION 5.04. Payment of Obligations
80


SECTION 5.05. Maintenance of Properties; Insurance
80


SECTION 5.06. Books and Records; Inspection Rights
81


SECTION 5.07. Compliance with Laws
81


SECTION 5.08. Use of Proceeds and Letters of Credit
81


 
 
ARTICLE VI Negative Covenants
81


 
 
SECTION 6.01. Indebtedness
81


SECTION 6.02. Liens
83


SECTION 6.03. Fundamental Changes
83


SECTION 6.04. Investments and Acquisitions
84


SECTION 6.05. Swap Agreements
85


SECTION 6.06. Restricted Payments
85


SECTION 6.07. Transactions with Affiliates
86


SECTION 6.08. Restrictive Agreements
86


SECTION 6.09. Maximum Leverage Ratio
86


SECTION 6.10. Tangible Net Worth
86


SECTION 6.11. Sale and Leaseback Transactions
87


SECTION 6.12. Rating
87





-ii-

--------------------------------------------------------------------------------




 
 
ARTICLE VII Events of Default
87


 
 
ARTICLE VIII The Administrative Agent
89


 
 
ARTICLE IX Miscellaneous
92


 
 
SECTION 9.01. Notices
92


SECTION 9.02. Waivers; Amendments
94


SECTION 9.03. Expenses; Indemnity; Damage Waiver
95


SECTION 9.04. Successors and Assigns
97


SECTION 9.05. Survival
101


SECTION 9.06. Counterparts; Integration; Effectiveness
101


SECTION 9.07. Severability
102


SECTION 9.08. Right of Setoff
102


SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
102


SECTION 9.10. WAIVER OF JURY TRIAL
103


SECTION 9.11. Headings
103


SECTION 9.12. Confidentiality
103


SECTION 9.13. Interest Rate Limitation
104


SECTION 9.14. USA PATRIOT Act
105


SECTION 9.15. Conversion of Currencies
105


SECTION 9.16. Appointment and Authorization of Borrower Representative
105


SECTION 9.17. No Fiduciary Duty
106


SECTION 9.18. Termination of Existing Agreement
107


SECTION 9.19. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
107


SECTION 9.20. Certain ERISA Matters
108









-iii-

--------------------------------------------------------------------------------




SCHEDULES:
Schedule 1.01 -- Existing Letters of Credit
Schedule 1.02 -- Pricing Schedule
Schedule 1.03 – Advance Rates
Schedule 1.04 -- Trust Preferred Securities
Schedule 2.01 -- Commitments
Schedule 3.11 -- Licenses
Schedule 3.12 -- Subsidiaries
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.08 -- Existing Restrictions
EXHIBITS:
Exhibit A
--     Form of Assignment and Assumption

Exhibit B-1
--    U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal; Income Tax Purposes)

Exhibit B-2
--    U.S. Tax Compliance Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal; Income Tax Purposes)

Exhibit B-3
--    U.S. Tax Compliance Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal; Income Tax Purposes)

Exhibit B-4
--    U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are
Partnerships for U.S. Federal; Income Tax Purposes)

Exhibit C
--     Form of Several Letter of Credit



-iv-

--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of November 2, 2018, among ARGO GROUP INTERNATIONAL
HOLDINGS, LTD, a company organized under the laws of Bermuda, ARGO GROUP US,
INC., a Delaware corporation, ARGO INTERNATIONAL HOLDINGS LIMITED, a corporation
organized under the laws of the United Kingdom, and ARGO UNDERWRITING AGENCY
LIMITED, a corporation organized under the laws of the United Kingdom, as
Borrowers, the LENDERS party hereto from time to time, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.
WHEREAS, the Borrowers have requested that the Lenders provide a revolving
credit facility and a term credit facility, and the Lenders are willing to do so
on the terms and conditions set forth herein;
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:


1

--------------------------------------------------------------------------------





ARTICLE I

Definitions

SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Acquired Entity or Business” means either (a) the assets constituting a
business, division, facility, product line or line of business of any Person not
already a Subsidiary or (b) all of the Equity Interests of any such Person,
which Person shall, as a result of such acquisition or merger, become a
Wholly-Owned Subsidiary of the Parent (or shall be merged with and into the
Parent or a Wholly-Owned Subsidiary, with the Parent or such Wholly-Owned
Subsidiary being the surviving Person).
“Acquisition” means any transaction, or any series of related transactions, by
which any Borrower and/or any of their respective Subsidiaries directly or
indirectly (i) acquires any ongoing business or all or substantially all of the
assets of any Person or division thereof, whether through purchase of assets,
merger or otherwise, (ii) acquires (in one transaction or as the most recent
transaction in a series of transactions) Control of at least a majority in
ordinary voting power of the securities of a Person which have ordinary voting
power for the election of directors or (iii) otherwise acquires Control of a
more than 50% ownership interest in any such Person.
“Act” has the meaning assigned to it in Section 9.14.
“Additional Revolving Commitment Lender” has the meaning assigned to it in
Section 2.22(d).
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
in Dollars for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate. For all other
Eurocurrency Borrowings, “Adjusted Eurocurrency Rate” means the Eurocurrency
Rate.
“Administrative Agent” means JPMCB, together with its permitted successors and
assigns, in its capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means any Loan or any Letter of Credit.


2

--------------------------------------------------------------------------------




“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time.
“Agreement Currency” shall have the meaning assigned to such term in
Section 9.15(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted Eurocurrency Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purpose of
this definition, the Adjusted Eurocurrency Rate for any day shall be based on
the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted Eurocurrency Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted Eurocurrency Rate, respectively. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to Section
2.14, then the Alternate Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the Alternate Base Rate as determined pursuant to the
foregoing would be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement.
“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements recommended by the NAIC to be used for filing annual statutory
financial statements and shall contain the type of information recommended by
the NAIC to be disclosed therein, together with all exhibits or schedules filed
therewith, or, in the case of an Insurance Subsidiary not domiciled in the
United States, any comparable statement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or any of their respective Subsidiaries
from time to time concerning or relating to bribery or corruption.
“Applicable Creditor” has the meaning assigned to such term in Section 9.15(b).
“Applicable Lending Installation” is defined in Section 2.02(e).
“Applicable Percentage” means, (a) in respect of the Revolving Credit Facility,
with respect to any Lender, the percentage of the total Revolving Commitments
represented by such Lender’s Revolving Commitment and (b) in respect of the Term
Loan Facility, with respect to any


3

--------------------------------------------------------------------------------




Lender at any time, the percentage of the Term Loan Facility represented by the
outstanding amount of such Lender’s Term Loans at such time; provided that in
the case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitments and Loans) represented by such Lender’s
Commitment. If the Revolving Commitments have terminated or expired, the
Applicable Percentages pursuant to clause (a) shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan or with respect to the facility fees payable hereunder, the
applicable rate per annum set forth on Schedule 1.02 under the caption
“Eurocurrency Spread for Revolving Loans”, “Alternate Base Rate Spread for
Revolving Loans”, “Eurocurrency Spread for Term Loans”, “Alternate Base Rate
Spread for Term Loans” or “Commitment Fee Rate”.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Argo US” means Argo Group US, Inc., a Delaware corporation.
“Argo Investment Policy” means the investment policy of the Parent and its
Subsidiaries as approved by the board of directors of the Parent from time to
time.
“Arranger” means JPMorgan Chase Bank, N.A., Wells Fargo Bank Securities, LLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), each in its respective
capacity as a joint bookrunner and joint lead arranger hereunder.
“Asset Disposition” means any sale, transfer or other disposition (excluding any
loss portfolio transfer or any surplus relief transaction (within the meanings
prescribed by SAP) through assumption, reinsurance, cancellation and rewriting
of insurance business or otherwise) of any asset of a Borrower or any Subsidiary
in a single transaction or in a series of related transactions (and whether
effected pursuant to a Division or otherwise) (other than the sale of inventory
or products in the ordinary course of business, the sale of obsolete or worn out
property in the ordinary course of business or the sale of cash, cash
equivalents and other investments made in accordance with Section 6.04(a) in the
ordinary course of business).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.
“Australian Dollars” means the lawful currency of Australia.


4

--------------------------------------------------------------------------------




“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower Representative” shall mean Argo US in its capacity as borrowing agent
and Loan administrator for the Borrowers hereunder and under each of the other
Credit Documents.
“Borrowers” means, individually and collectively, the Parent, Argo US, Argo
International Holdings Limited, a private limited liability company organized
under the laws of England and Wales and registered under company number:
06543704, and Argo Underwriting


5

--------------------------------------------------------------------------------




Agency Limited, a private limited liability company organized under the laws of
England and Wales and registered under company number: 03741768.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) Term Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest period is in effect.
“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
general business in London; and, if the Borrowing or LC Disbursements which are
the subject of a borrowing, drawing, payment, reimbursement or rate selection
are denominated in Euro, the term “Business Day” shall also exclude any day on
which the TARGET2 payment system is not open for the settlement of payments in
Euro).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, that the taking effect of any accounting standards or changes in GAAP
after the Closing Date will not cause any lease obligation that was not or would
not have been a Capital Lease Obligation prior to the taking effect of such
accounting standards or changes in GAAP to be deemed a Capital Lease Obligation.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Parent; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Parent by
Persons who were neither (i) nominated by the board of directors of the Parent
nor (ii) appointed by directors so nominated; (c) the acquisition of direct or
indirect Control of the Parent by any Person or group; (d) except as otherwise
expressly permitted under the terms of this Agreement (including a disposition
permitted under Section 6.03(b)), the Parent shall cease to own and control,
directly or indirectly, free and clear of all Liens (other than Permitted
Encumbrances) all of the economic and voting rights associated with all of the
outstanding Equity Interests of each of its Insurance Subsidiaries or shall
cease to have the power, directly or indirectly, to elect all of the members of
the board of directors of each of its Insurance Subsidiaries; (e) except as
otherwise expressly permitted under the terms of this Agreement (including a
disposition permitted under Section 6.03(b)), Argo US shall cease to own and
control, directly or indirectly, free and clear of all Liens (other than
Permitted Encumbrances) all of the economic and voting rights associated with
all of the outstanding Equity Interests of each


6

--------------------------------------------------------------------------------




of its Insurance Subsidiaries or shall cease to have the power, directly or
indirectly, to elect all of the members of the board of directors of each of its
Insurance Subsidiaries or (f) except as otherwise expressly permitted under the
terms of this Agreement, the Parent shall cease to own and control, directly or
indirectly, free and clear of all Liens and other encumbrances all of the
economic and voting rights associated with all of the outstanding Equity
Interests of any of the other Borrowers or shall cease to have the power,
directly or indirectly, to elect all of the members of the board of directors of
any of the other Borrowers.
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) compliance by any Lender or any LC Issuer (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such LC Issuer’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
the implementation thereof and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in “Law”, regardless of the date enacted,
adopted, issued or implemented; provided that, notwithstanding anything in this
definition to the contrary, the enactment of the changes to the UK bank levy
contained in the draft Finance Bill 2014 provisions as published on December 10,
2013 shall be deemed not to be a “Change in Law” regardless of the date of their
enactment or entry into effect.
“Change of Tax Law” means any change in (or in the interpretation,
administration or application of) any law relating to Taxes or any Treaty, or in
any published practice or published concession of any relevant Governmental
Authority.
“Charges” has the meaning set forth in Section 9.13.
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.
“Co-Documentation Agent” means U.S. Bank National Association and HSBC Bank USA,
N.A., each in its respective capacity as a co-documentation agent hereunder.
“Co-Syndication Agent” means Wells Fargo Bank Securities, LLC and Bank of
America, N.A., each in its respective capacity as a co-syndication agent
hereunder.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.


7

--------------------------------------------------------------------------------




“Collateral” means all property with respect to which any security interest has
been granted (or purported to be granted) pursuant to any Security Document.
“Collateral Account” means a depositary account or securities custody account
constituting Collateral and with respect to which a Control Agreement has been
entered into and is in effect.
“Collateral Agent” means U.S. Bank National Association or such other
institution or institutions, including JPMCB, as the Administrative Agent may
from time to time select.
“Commitment” means either a Revolving Commitment or a Term Commitment.
“Communications” has the meaning assigned to it in Section 9.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means one or more agreements, in form and substance
reasonably satisfactory to the Administrative Agent, among a Borrower, a
securities intermediary or depository institution (which may be JPMCB or an
Affiliate thereof) holding Collateral, and the Administrative Agent with respect
to collection and control of all financial assets or deposits held in the
applicable securities custody or depository account maintained by such Borrower
with such institution in the United States of America.
“Credit Documents” means this Agreement, any Security Document, after the
execution and delivery thereof pursuant to the terms of this Agreement, each
promissory note delivered pursuant to Section 2.10(e), each other document or
agreement executed and delivered from time to time by any of the Borrowers in
connection with or pursuant to the terms of this Agreement or any other Credit
Document, each amendment or waiver hereof or thereof, and each other document
related to the Credit Documents which is from time to time designated as a
Credit Document by any Borrower and the Administrative Agent.
“DBRS” means DBRS Limited or any successor.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Lender Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith


8

--------------------------------------------------------------------------------




determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified any Borrower or any Lender Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, the Issuing Agent or a Fronting Bank, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations as of the date of certification) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender Party shall cease to be a Defaulting Lender pursuant
to this clause (c) upon such Lender’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action.
“Designated Person” means a person or entity.
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of any assets, liabilities and/or obligations of a Dividing Person, holds all or
any portion of the assets, liabilities and/or obligations previously held by
such Dividing Person immediately prior to the consummation of such Division. A
Dividing Person which retains any of its assets, liabilities and/or obligations
after a Division shall be deemed a Division Successor upon the occurrence of
such Division.
“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.
“Dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


9

--------------------------------------------------------------------------------




“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®,ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Agent and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Eligible Collateral” means Collateral consisting of cash and other obligations
and investments fitting within a category specified on Schedule 1.03, subject to
the term and maturity criteria set forth therein; provided that no Eligible
Collateral shall consist of obligations or investments issued by any “affiliate”
(within the meaning of Section 23A of the Federal Reserve Act, as amended) of,
or an “affiliated person” (as defined in Section 2(a)(3) of the Investment
Company Act) of, any Lender.
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing; provided that the definition of “Environmental Liability” shall not
include any liability arising out of any insurance policy issued by the Parent,
the Borrowers or any Subsidiary thereof.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person (in each case, whether
voting or non-voting or common or preferred), and in


10

--------------------------------------------------------------------------------




each case, any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” or “€” means the single currency unit of the Participating Member States.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such currency
may be exchanged into Dollars at 11:00 a.m. Local Time on such day on the
Reuters Currency pages, if available, for such currency. In the event that such
rate does not appear on any Reuters Currency pages, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrowers, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency


11

--------------------------------------------------------------------------------




exchange operations in respect of such currency are then being conducted, at or
about such time as the Administrative Agent shall elect after determining that
such rates shall be the basis for determining the Exchange Rate, on such date
for the purchase of Dollars for delivery two Business Days later; provided that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Exchange Rate Date” means, if on such date any outstanding Loan or Letter of
Credit is (or any Loan or Letter of Credit that has been requested at such time
would be) denominated in a currency other than Dollars, each of:
(a)    the last Business Day of each calendar month,
(b)    if an Event of Default has occurred and is continuing, any Business Day
designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion, and
(c)    each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Request or
an Interest Election Request with respect to any Revolving Borrowing or (ii)
each request for the issuance, amendment, renewal or extension of any Letter of
Credit.
“Existing Agreement” shall have the meaning assigned to such term in
Section 9.18.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes,
(b) in the case of a Lender, U.S. Federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Parent under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan or Commitment or to such Lender immediately before
it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) or (g),
(d) any U.S. Federal withholding Taxes imposed under FATCA, and


12

--------------------------------------------------------------------------------




(e) in the case of a Lender, United Kingdom income tax deductible at source from
interest payable to or for the account of such Lender with respect to an
applicable participation in a Loan:
(i) if, on the date on which the payment of interest falls due, the payment
could have been made to the relevant Lender without a deduction on account of
United Kingdom income tax if the Lender had been a Qualifying Lender but on that
date that Lender is not or has ceased to be a Qualifying Lender other than as a
result of a Change of Tax Law occurring after the date it became a Lender; or
(ii) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(b)(ii) of the definition of Qualifying Lender and (A) an officer of H.M.
Revenue & Customs has given (and not revoked) a direction under section 931 of
the Income Tax Act 2007 which relates to the payment and the payment could have
been made to the Lender without deduction or withholding for any Taxes if that
direction had not been made or (B) the relevant Lender has not given a Tax
Confirmation and the payment could have been made to the Lender without
deduction or withholding for any Taxes if the Lender had given a Tax
Confirmation, on the basis that the Tax Confirmation would have enabled the UK
Borrower to have formed a reasonable belief that the payment was an “excepted
payment” for the purposes of section 930 of the Income Tax Act 2007; or
(iii) the relevant Lender is a Treaty Lender and the UK Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without deduction or withholding for any Taxes had that Lender complied
with its relevant obligations under Section 2.17(g)(ii) or 2.17(g)(iii) (as
applicable); or
(iv) if such Lender acquired such participation in the Loan or Commitment by way
of an Assignment and Assumption (other than pursuant to an assignment request by
the Parent under Section 2.19(b)), except to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable to such Lender’s
assignor immediately before such Lender acquired the applicable participation in
the Loan or Commitment.
“Existing Letter of Credit” means the letters of credit identified on
Schedule 1.01.
“Existing Termination Date” has the meaning assigned to it in Section 2.22(a).
“Extending Lender” has the meaning assigned to it in Section 2.22(b).
“Extension Date” has the meaning assigned to it in Section 2.22(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement,


13

--------------------------------------------------------------------------------




treaty or convention among Governmental Authorities entered into in connection
with the implementation of the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any Borrower.
“Fitch” means Fitch Ratings, Inc. (or any successor).
“Foreign Currency” means Euros, Sterling or, solely with respect to Letters of
Credit, Australian Dollars.
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.
“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by a Borrower or any Subsidiary primarily for the benefit of
employees of such Borrower or any one or more of the Subsidiaries residing
outside the United States, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination or severance of employment,
and which plan is not subject to ERISA or the Code.
“Fronted Letter of Credit” has the meaning assigned to such term in Section
2.06(b).
“Fronted Unpaid Drawing” means any unreimbursed LC Disbursement with respect to
a Fronted Letter of Credit.
“Fronting Bank” means any Revolving Lender (or any Affiliate thereof) which is
requested by the Borrower, and which, in its sole discretion, agrees in writing,
to issue one or more Fronted Letters of Credit hereunder pursuant to Section
2.06 and, with respect to any Fronted Letter of Credit, means the issuer
thereof.
“Fronting Participant” has the meaning assigned to such term in Section 2.06(b).
“GAAP” means generally accepted accounting principles in the United States of
America.


14

--------------------------------------------------------------------------------




“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity, including any insurance commissioner or other insurance
regulatory authority, exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee made by any guarantor shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (b) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless (in the case of a primary obligation that is not Indebtedness)
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrowers in good faith.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has


15

--------------------------------------------------------------------------------




been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) all Off-Balance Sheet Liabilities
and (l) all Trust Preferred Securities and similarly structured indebtedness.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Industry Loss Warranty” means an agreement, whether in the form of a
reinsurance agreement or a Swap Agreement or other similar agreement entered
into by any Insurance Subsidiary in accordance with its customary insurance or
reinsurance underwriting procedures, which creates a payment obligation arising
from an industry wide loss.
“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).
“Insurance Subsidiary” means any Subsidiary which is licensed by any
Governmental Authority to engage in the insurance business including, without
limitation, issuing Primary Policies and/or entering into Reinsurance
Agreements.
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months if consented to by all of the Lenders), as the
Borrower Representative may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall


16

--------------------------------------------------------------------------------




be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.
“Issuing Agent” means JPMCB, in its capacity as the issuing agent of Several
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Agent may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Agent acting as
the issuing agent of the Several Letters of Credit, in which case the term
“Issuing Agent” shall include any such Affiliate with respect to Several Letters
of Credit for which such Affiliate acts as Issuing Agent.
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, and its
successors.
“LC Disbursement” means a payment made by a Revolving Lender (in the case of a
Several Letter of Credit) or a Fronting Bank (in the case of a Fronted Letter of
Credit) pursuant to a Letter of Credit.
“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrowers at such time. The
LC Exposure of any Revolving Lender at any time shall be its Applicable
Percentage under the Revolving Credit Facility of the total LC Exposure at such
time.
“LC Issuer” means each of the Issuing Agent and each Fronting Bank.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
provided in Section 2.09(d), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.


17

--------------------------------------------------------------------------------




“Lender Party” means the Administrative Agent, the Issuing Agent, each Fronting
Bank and each other Lender.
“Letter of Credit” means any and each of the Several Letters of Credit and the
Fronted Letters of Credit.
“Leverage Ratio” means at any time, the ratio of Total Debt at such time to
Total Capitalization at such time.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency then the LIBO Rate shall be the Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for the relevant
currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion, provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Limited Fronting Lender” means any Revolving Lender which is an NAIC Approved
Bank or any other Person acceptable to the Borrowers and the Administrative
Agent which is listed on the NAIC Bank List, in each case, to the extent that
such Person agrees (in its sole and absolute discretion) to be an issuer with
respect to any Non-NAIC Approved Bank’s Applicable Percentage of Several Letters
of Credit outstanding and/or issued during the period that such Revolving Lender
is not listed on the NAIC Bank List, all pursuant to a Limited Fronting Lender
Agreement.
“Limited Fronting Lender Agreement” has the meaning provided in Section
2.06(a)(v).


18

--------------------------------------------------------------------------------




“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.
“Loans” means a Revolving Loan and/or a Term Loan, as applicable.
“Loan Value” means, with respect to any item of Eligible Collateral, the value
assigned to such Collateral by the Administrative Agent from time to time in its
sole reasonable discretion. Such value shall be determined on the basis of the
advance rates set forth on Schedule 1.03 hereto.  The Administrative Agent shall
make a determination of the Loan Value of the Eligible Collateral at such time
or times as it shall determine, but in no event less frequently than twice per
month. 
“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, Chicago time and (b) with respect to a Loan or Borrowing denominated in
any Foreign Currency, London time.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Parent and the Subsidiaries
taken as a whole, (b) the ability of the Borrowers, taken as a whole, to perform
any of their payment or other material obligations under this Agreement or any
other Credit Document or (c) the material rights of or benefits available to the
Administrative Agent or the Lenders under this Agreement or any other Credit
Document.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrowers and the Subsidiaries in an aggregate principal amount
exceeding $30,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of a Borrower or any Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any legally enforceable netting agreements) that such Borrower or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.
“Maximum Rate” has the meaning set forth in Section 9.13.
“Moody’s” means Moody’s Investors Service, Inc. (or any successor).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing substantially similar advisory, coordination or other
like functions among insurance departments, insurance commissions and similar
governmental authorities of the various states of the United States of America
toward the promotion of uniformity in the practices of such governmental
authorities.


19

--------------------------------------------------------------------------------




“NAIC Approved Bank” means (a) any bank listed on the most current list of banks
approved by the Securities Valuation Office of the NAIC (the “NAIC Bank List”)
or (b) any Revolving Lender as to which its Limited Fronting Lender is a bank
listed on the NAIC Bank List.
“Net Income” means, for any computation period, with respect to the Parent on a
consolidated basis with its Subsidiaries, cumulative net income earned during
such period (determined before the deduction of minority interests) as
determined in accordance with GAAP.
“Net Worth Maintenance Agreement” means net worth maintenance agreements and
similar agreements entered into by any Borrower or any of its respective
Subsidiaries with respect to any Wholly-Owned Subsidiary.
“Non-Extending Lender” has the meaning assigned to it in Section 2.22(b).
“Non-NAIC Approved Bank” means, at any time, any Lender that is not an NAIC
Approved Bank.
“Non-Consenting Lender” means a Lender which has not consented to a proposed
amendment, waiver or consent requiring the consent of “each Lender” or “each
Lender affected thereby,” as to which the consent of such Lender is required and
the consent of the Required Lenders has been obtained.
“Non-Pro Rata Issuance Election” means an election by the Borrowers to have a
Several Letter of Credit issued, renewed, extended or amended on an adjusted pro
rata basis, as more fully described in Section 2.19(c).
“Non-Replaced Lender” has the meaning assigned to it in Section 2.22(e).
“Notice Date” has the meaning assigned to it in Section 2.22(b).
“NYFRB” means the Federal Reserve Bank of New York
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrowers to any of the Lenders, the Administrative Agent, any LC Issuer or any
indemnified party under this


20

--------------------------------------------------------------------------------




Agreement, individually or collectively, existing on the Effective Date or
arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Credit Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any Sale and Leaseback Transaction other
than Capital Lease Obligations, (c) any liability under any so-called “synthetic
lease” arrangement or transaction entered into by such Person, or (d) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Parent” means Argo Group International Holdings, Ltd., a company formed under
the laws of Bermuda.
“Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Community relating to the Economic and Monetary
Union.


21

--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means the acquisition by the Parent or a Wholly-Owned
Subsidiary thereof of an Acquired Entity or Business (including by way of merger
of such Acquired Entity or Business with and into the Parent (so long as the
Parent is the surviving corporation) or a Wholly-Owned Subsidiary thereof (so
long as the Wholly-Owned Subsidiary is the surviving corporation); provided that
(a) the Acquired Entity or Business acquired pursuant to the respective
Permitted Acquisition is in a business permitted by Section 6.03(b); and (b) in
the case of a stock acquisition, such acquisition shall have been approved by
the board of directors of the Acquired Entity or Business.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business for
insurance regulatory or licensing purposes or in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations;
(d)    deposits required for insurance regulatory or licensing purposes or to
secure the performance of bids, trade contracts, leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of a Borrower or any Subsidiary; and
(g)    licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of a Borrower or any
Subsidiary;
(h)    Liens incurred pursuant to ordinary course investing, clearing and
settling activities;
(i)    bankers’ Liens, rights of setoff and other similar Liens not granted to
secure specific Indebtedness existing solely with respect to cash and cash
equivalents on deposit in one or


22

--------------------------------------------------------------------------------




more accounts maintained by a Borrower or any Subsidiary, in each case granted
in the ordinary course of business in favor of the bank or banks with which such
accounts are maintained;
(j)    any Lien on any property or asset of the Borrowers or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrowers or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(k)    any Lien existing on any property or asset prior to the acquisition
thereof by a Borrower or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets (other than proceeds) of the Borrowers or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
(l)    Liens securing Indebtedness at no time exceeding $100,000,000 in
outstanding aggregate principal amount;
(m)    Liens securing the Obligations; and
(n)    Liens upon assets subject to, and arising out of, (i) Sale and Leaseback
Transactions permitted by Section 6.11 or (ii) Permitted Purchase Money
Indebtedness, at no time exceeding $150,000,000 in outstanding aggregate
principal amount for (i) and (ii) combined;
provided that the term “Permitted Encumbrances” shall not, with respect to
clauses (a)-(i) above, include any Lien securing Indebtedness.
“Permitted Purchase Money Indebtedness” means, with respect to any Person, any
Indebtedness, whether secured or unsecured, including Capital Lease Obligations,
incurred by such Person to finance the acquisition of fixed assets, so long as
(a) at the time of such incurrence, no Default has occurred and is continuing or
would result from such incurrence, (b) such Indebtedness has a scheduled
maturity and is not due on demand and (c) such Indebtedness does not exceed the
lower of the fair market value or the cost of the applicable fixed assets on the
date acquired.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.


23

--------------------------------------------------------------------------------




“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Primary Policies” means any insurance policies issued by any Insurance
Subsidiary.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QPP Certificate” means a credit certificate for the purposes of the Qualifying
Private Placement Regulations 2015 (2015 No. 2002), given in the form set out in
Schedule 2.17(g).
“QPP Lender” means a Lender which has delivered a QPP Certificate, provided that
such QPP Certificate is not cancelled or withdrawn for the purposes of the
Qualifying Private Placement Regulations 2015 (2015 No. 2002) and which is not a
connected person for the purposes of such regulations.
“Qualifying Lender” means (a) a Lender which is a building society (as defined
for the purposes of section 880 of the Income Tax Act 2007) making an advance
under a Credit Document; or (b) a Lender which is beneficially entitled to the
interest payable under any Credit Document and: (i) there is no duty to deduct
United Kingdom income tax in respect of that interest by virtue of section 879
of the Income Tax Act 2007, or (ii) which is a Lender who satisfies the
conditions in section 933, section 934 or section 937 of the Income Tax Act 2007
in respect of the person to whom such interest is paid, or (iii) which is a
Treaty Lender, or (iv) which is a QPP Lender.
“Quotation Date” means, with respect to any Eurocurrency Borrowing and any
Interest Period, (i) if the currency is Euro, the day two TARGET Days before the
first day of such Interest Period and (ii) if the currency is Dollars or
Sterling, the day two Business Days prior to the commencement of such Interest
period (or such day as the Administrative Agent shall determine is the day on
which it is market practice in the relevant interbank market for prime banks to
give quotations for deposits in the currency of such Borrowing for delivery on
the first day of such Interest Period).
“Rating” has the meaning set forth in Schedule 1.02.


24

--------------------------------------------------------------------------------




“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any LC Issuer.
“Register” has the meaning set forth in Section 9.04(b).
“Reinsurance Agreements” means any agreement, contract, treaty, certificate or
other arrangement whereby a Borrower or any Subsidiary agrees to assume from or
reinsure an insurer or reinsurer all or part of the liability of such insurer or
reinsurer under a policy or policies of insurance issued by such insurer or
reinsurer.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned to it in Article VIII.
“Required Lenders” means, at any time, subject to Section 2.21, Lenders having
more than 50% of the sum of (a) the Revolving Credit Exposures and unused
Revolving Commitments and (b) the aggregate outstanding principal amount of the
Term Loans.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Parent or any Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in the Parent or any
Subsidiary.
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced or increased from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is $200,000,000.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II hereof.


25

--------------------------------------------------------------------------------




“Revolving Lender” means a Lender having a Revolving Commitment or Revolving
Credit Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01(a).
“Revolving Maturity Date” means November 2, 2023, subject to extension pursuant
to Section 2.22.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business (or any successor).
“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or any other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b) or (d) any Person
otherwise the subject of any Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or any other relevant sanctions
authority.
“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) as of the date hereof in the jurisdiction of incorporation of
such Insurance Subsidiary for the preparation of annual statements and other
financial reports by insurance companies of the same type as such Insurance
Subsidiary.
“SEC” means the Securities and Exchange Commission of the United States of
America or any succeeding Governmental Authority thereto.
“Secured Letter of Credit” means a Letter of Credit issued at the request of a
Borrower which has been designated as a “Secured Letter of Credit” in the
applicable Letter of Credit Application.


26

--------------------------------------------------------------------------------




“Security Agreement” means, individually and collectively, each security
agreement or other collateral document, each in form and substance satisfactory
to the Administrative Agent, entered into between the Administrative Agent and a
Borrower pursuant hereto.
“Security Documents” means the Security Agreement, each Control Agreement and
each other document or instrument pursuant to which security or collateral is
from time to time provided for the obligations of the Borrowers hereunder.
“Several Letter of Credit” has the meaning assigned to such term in Section
2.06(a).
“Several Unpaid Drawing” means any unreimbursed LC Disbursement with respect to
a Several Letter of Credit.
“Significant Insurance Subsidiary” means any Significant Subsidiary which is an
Insurance Subsidiary.
“Significant Subsidiary” of a Person means a “significant subsidiary” as defined
in Rule 1 02(w) of Regulation S-X of the SEC (17 CFR Part 210). Unless otherwise
expressly provided, all references herein to a “Significant Subsidiary” shall
mean a Significant Subsidiary of any of the Borrowers; provided that any entity
that is a Significant Subsidiary on the Effective Date or becomes a Significant
Subsidiary thereafter shall remain a Significant Subsidiary for all purposes of
this Agreement.
“Solvent” means, when used with respect to a Person, that (a) the fair saleable
value of the assets of such Person is in excess of the total amount of the
present value of its liabilities (including for purposes of this definition all
liabilities (including loss reserves as determined by such Person), whether or
not reflected on a balance sheet prepared in accordance with GAAP and whether
direct or indirect, fixed or contingent, secured or unsecured, disputed or
undisputed), (b) such Person is able to pay its debts or obligations in the
ordinary course as they mature and (c) such Person does not have unreasonably
small capital to carry out its business as conducted and as proposed to be
conducted. “Solvency” shall have a correlative meaning.
“Special Purpose Entity” means any Subsidiary formed after the date hereof for
the sole purpose of incurring Indebtedness, which Subsidiary (a) promptly remits
to a Borrower the net proceeds of any such Indebtedness by way of loan or
otherwise and (b) has received from the Parent and its Subsidiaries aggregate
capital contributions or other payments in respect of the Equity Interests
thereof not exceeding five percent of the total assets of such Subsidiary.
“Specified Amount” has the meaning set forth in the definition of Total Debt.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurocurrency Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall


27

--------------------------------------------------------------------------------




include those imposed pursuant to such Regulation D. Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Sterling” or “£” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.
“Subordinated Indebtedness” means Indebtedness the payment of which is
subordinated to any of the obligations of the applicable Borrower or Borrowers
hereunder or in connection herewith, including without limitation the
obligations of the Borrowers in respect of the Trust Preferred Securities.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Parent.
“Substantial Portion” means, with respect to the property of the Parent and its
Subsidiaries, property which represents more than 10% of the consolidated assets
of the Parent and its Subsidiaries as would be shown in the consolidated
financial statements of the Parent and its Subsidiaries as at the beginning of
the twelve-month period ending with the last day of the fiscal quarter or year
end for which financial statements have most recently been delivered pursuant to
Section 5.01(a) or (b), as applicable, preceding the date upon which such
determination is made.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of a Borrower or the
Subsidiaries shall be a Swap Agreement.
“Tangible Net Worth” means, with respect to the Parent, an amount equal to (a)
the Parent’s total shareholder’s equity determined in accordance with GAAP,
minus (b) the aggregate book value of the intangible assets, including goodwill,
all determined on a consolidated basis in accordance with GAAP.


28

--------------------------------------------------------------------------------




“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Credit Document falls within paragraph (b)(ii) of the definition of Qualifying
Lender.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a Borrowing comprised of Term Loans.
“Term Commitment” means, with respect to each Lender, the commitment of such
Lender to make a Term Loan hereunder, expressed as an amount representing the
maximum aggregate principal amount of such Lender’s Term Loan. The amount of
each Lender’s Term Commitment is set forth on Schedule 2.01. The initial
aggregate amount of the Lenders’ Term Commitments is $125,000,000.
“Term Loan” means, with respect to each Lender, such Lender’s pro-rata portion
of the Term Borrowing made by the Lenders pursuant to Section 2.01(b) and, with
respect to all Lenders, the aggregate of all such pro-rata portions.
“Term Loan Facility” means the term loan facility established pursuant to
Article II hereof.
“Term Loan Maturity Date” means November 2, 2021.
“Total Capitalization” means an amount equal to the sum of Tangible Net Worth of
the Parent plus Total Debt plus (without duplication) the Specified Amount.
“Total Debt” means all Indebtedness of the Parent and its Subsidiaries, on a
consolidated basis, which appears on a balance sheet calculated in accordance
with GAAP plus, (a) without duplication (i) the face amount of all outstanding
letters of credit in respect of which the Parent or any Subsidiary has any
actual or contingent reimbursement obligation (excluding letters of credit which
are issued to support the reinsurance obligations of Subsidiaries of the Parent
which have been fully collateralized and letters of credit which are issued to
support the capital requirements at Lloyd’s of London, otherwise known as “Funds
at Lloyd’s”), (ii) the maximum aggregate amount (giving effect to any legally
enforceable netting agreements) that the Parent and its Subsidiaries would be
required to pay if all Swap Agreements of the Parent and its Subsidiaries


29

--------------------------------------------------------------------------------




with respect to interest on indebtedness for money borrowed were terminated at
any date of determination and (iii) the principal amount of all Guarantees of
Indebtedness by the Parent and its Subsidiaries; provided that this clause (iii)
shall not include Guarantees between or among the Parent and/or its consolidated
Subsidiaries, minus (b) that portion of the outstanding principal amount of all
Trust Preferred Securities and similar long-term hybrid capital that is deemed
to constitute equity, as determined in accordance with S&P’s methodology at such
time (but only to the extent that such amount does not exceed 15% of Total
Capitalization) the amount described in this clause (b) being the “Specified
Amount”.
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Credit Documents, the borrowing of Loans and other
credit extensions hereunder, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.
“Treaty Lender” means a Lender which is not a QPP Lender and which (a) is
treated as resident of a Treaty State for the purposes of the relevant Treaty,
(b) does not carry on a business in the United Kingdom through a permanent
establishment with which the Lender’s participation in the Loans or Commitment
is effectively connected and (c) which is entitled to claim the benefits of such
Treaty with respect to payments made by any UK Borrower hereunder.
“Treaty State” means a jurisdiction which has entered into a double taxation
agreement (a “Treaty”) with the United Kingdom which makes provision for full
exemption from Tax imposed by the United Kingdom on interest.
“Trust Preferred Securities” means those securities listed on Schedule 1.04
hereto.
“Trust Preferred Security Indebtedness” means any Indebtedness of a Borrower or
a Subsidiary arising under Trust Preferred Securities.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
“UK Borrower” means any Borrower (i) that is organized or formed under the laws
of the United Kingdom or (ii) payments from which under this Agreement or any
Credit Document are subject to withholding Taxes imposed by the laws of the
United Kingdom.
“Unsecured Letter of Credit” means a Letter of Credit which is not a Secured
Letter of Credit.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly,


30

--------------------------------------------------------------------------------




by such Person or one or more Wholly-Owned Subsidiaries of such Person, or by
such Person and one or more Wholly-Owned Subsidiaries of such Person, or (b) any
partnership, limited liability company, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled (other than in the
case of Foreign Subsidiaries, director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Parent and its
Subsidiaries under applicable law).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be


31

--------------------------------------------------------------------------------




construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04.     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (i) without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Borrower or any Subsidiary at “fair value”, as defined
therein, and (ii) in a manner such that any obligations relating to a lease
that, in accordance with GAAP as in effect on the Effective Date, would be
accounted for by the Parent as an operating lease shall be accounted for as
obligations relating to an operating lease and not as obligations relating to a
Capitalized Lease (and shall not constitute Indebtedness hereunder).

SECTION 1.05.     Foreign Currency Calculations. (a) For purposes of determining
the Dollar Equivalent of any Advance denominated in a Foreign Currency or any
related amount, the Administrative Agent shall determine the Exchange Rate as of
the applicable Exchange Rate Date with respect to each Foreign Currency in which
any requested or outstanding Advance or Letter of Credit is denominated and
shall apply such Exchange Rates to determine such amount (in each case after
giving effect to any Advance to be made or repaid on or prior to the applicable
date for such calculation).
(a)    For purposes of any determination hereunder (including determinations
under Section 6.01, 6.02, 6.04, 6.09 or 6.10 or under Article VII), all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the appropriate currency
Exchange Rate; provided that no Default shall arise as a result of any
limitation set forth in Dollars in Section 6.01 or 6.02 being exceeded solely as
a result of changes in Exchange Rates from those rates applicable at the time or
times Indebtedness or Liens were initially consummated in reliance on the
exceptions under such Sections. For purposes of any determination under
Section 6.04, 6.09 or 6.10, the amount of each investment, asset disposition or
other applicable transaction denominated in a currency other than Dollars shall
be translated into Dollars at the applicable Exchange Rate. Such Exchange Rates
shall be determined in good faith by the Borrowers.


32

--------------------------------------------------------------------------------




SECTION 1.06.     Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(c) of this Agreement,
Section 2.14(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrowers, pursuant to
Section 2.14, in advance of any change to the reference rate upon which the
interest rate on Eurocurrency Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(c), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

ARTICLE II    

The Credits

SECTION 2.01.     Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans denominated in Dollars and
Foreign Currencies to the Borrowers from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (ii) the sum of the total Revolving Credit Exposures exceeding the total
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.
(a)    Subject to the terms and conditions set forth herein, each Lender agrees
to make a Term Loan denominated in Dollars to Parent on the Effective Date in a
principal amount that will not result in (a) such Lender’s Term Loan exceeding
such Lender’s Term Commitment or (b) the sum of the Term Loans exceeding the
total Term Commitments; provided that the joint and several liability provisions
of Section 2.20 shall remain in full force and effect with respect to the Term
Loan. No amount of the Term Loan which is repaid or prepaid by the Borrowers may
be reborrowed hereunder.


33

--------------------------------------------------------------------------------





SECTION 2.02.     Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Commitments. Each Term Loan shall be
made as a part of a Borrowing consisting of Term Loans made by the Lenders
ratably in accordance with their respective Term Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required hereby.
(a)    Subject to Section 2.14, (i) each Revolving Borrowing denominated in
Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower Representative may request in accordance herewith and (ii) each
Revolving Borrowing denominated in a Foreign Currency shall be comprised
entirely of Eurocurrency Loans. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, for any Foreign Currency Borrowing, an approximate
equivalent thereof as determined by the Administrative Agent) and not less than
$1,000,000 (or, for any Foreign Currency Borrowing, an approximate equivalent
thereof as determined by the Administrative Agent). At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount (i) that is equal to the
entire unused balance of the total Revolving Commitments or (ii) that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of twelve Eurocurrency Revolving Borrowings outstanding. Notwithstanding the
foregoing, Loans which are not denominated in Dollars may be made in amounts and
increments in the applicable Foreign Currency satisfactory to the Administrative
Agent.
(c)    Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Term Loan Maturity Date or Revolving Maturity Date, as applicable.
(d)    Notwithstanding any other provision of this Agreement, each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign office, branch or Affiliate of such Lender (an “Applicable Lending
Installation”) to make such Loan that has been designated by such Lender to the
Administrative Agent. All terms of this Agreement shall apply to any such
Applicable Lending Installation of such Lender and the Loans and any Notes
issued hereunder shall be deemed held by each Lender for the benefit of any such
Applicable Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Borrower Representative, designate replacement or
additional Applicable Lending Installations through which


34

--------------------------------------------------------------------------------




Loans will be made by it and for whose account Loan payments are to be made. Any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement.

SECTION 2.03.     Requests for Borrowings. To request a Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing, not later than 10:00
a.m., Local Time, three Business Days before the date of the proposed Borrowing
or (b) in the case of an ABR Borrowing, not later than 10:00 a.m., Local Time,
one Business Day before the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy (or by electronic communication if, after the date hereof,
arrangements for doing so shall be approved by the Administrative Agent) to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower Representative. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i)    the Borrower to which the proceeds of the requested Borrowing shall be
disbursed;
(ii)    the aggregate amount of the requested Borrowing;
(iii)    the currency (which may be Dollars or a Foreign Currency) in which such
Borrowing is to be denominated;
(iv)    the date of such Borrowing, which shall be a Business Day;
(v)    in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;
(vi)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vii)    the location and number of the account of a Borrower to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of such Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing, unless such Borrowing is denominated in a
Foreign Currency, in which case such Borrowing shall be a Eurocurrency
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower Representative shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04.     [Intentionally Omitted].


35

--------------------------------------------------------------------------------





SECTION 2.05.     [Intentionally Omitted].

SECTION 2.06.     Letters of Credit. (a) Several Letters of Credit.
(i)    Subject to the terms and conditions set forth herein, the Borrower
Representative may request the Issuing Agent to issue, on behalf of each
Revolving Lender, letters of credit denominated in Dollars or Foreign Currencies
for the joint and several account of the Borrowers, in substantially the form
attached hereto as Exhibit C or in such other form reasonably acceptable to the
Administrative Agent and the Issuing Agent (each such letter of credit, a
“Several Letter of Credit” and collectively, the “Several Letters of Credit”)
(which form may include having such Several Letters of Credit, though issued for
the joint and several account of the Borrowers, reflect on their face
Subsidiaries of the Parent as the account party and name as the beneficiaries
thereof commercial counterparties or creditors of such Subsidiaries), at any
time and from time to time during the Availability Period. It is the intention
of the parties to this Agreement that Several Letters of Credit issued to
support reinsurance-related obligations shall have terms and conditions
necessary to qualify such Several Letters of Credit as permissible collateral
under applicable law and, subject to the terms and conditions of this Agreement,
the Issuing Agent and the Revolving Lenders agree to issue such Several Letters
of Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by any Borrower to, or entered into by
any Borrower with, the Issuing Agent relating to any Several Letter of Credit,
the terms and conditions of this Agreement shall control.
(ii)    By the issuance of a Several Letter of Credit (or an amendment to a
Several Letter of Credit increasing the amount thereof) by the Issuing Agent and
without any further action on the part of the Issuing Agent or the Revolving
Lenders, each Revolving Lender hereby acquires an obligation under such Several
Letter of Credit equal to such Revolving Lender’s Applicable Percentage under
the Revolving Credit Facility (or other applicable share if the Borrowers have
made a Non-Pro Rata Issuance Election with respect to such Several Letters of
Credit) of the aggregate amount to be drawn under such Several Letter of Credit
(subject to the provisions in this Agreement regarding Limited Fronting
Lenders). The obligations of each Revolving Lender under and in respect of each
Several Letter of Credit are several, and the failure by any Revolving Lender to
perform its obligations hereunder or under any Letter of Credit shall not affect
the obligations of the Borrowers toward any other party hereto nor shall any
other such party be liable for the failure by such Revolving Lender to perform
its obligations hereunder or under any Several Letter of Credit.
(iii)    Each Several Letter of Credit shall be executed and delivered by the
Issuing Agent in the name and on behalf of, and as attorney-in-fact for, each
Revolving Lender and the Issuing Agent shall act under each Several Letter of
Credit, and each Several Letter of Credit shall expressly provide that the
Issuing Agent shall act, as the agent of each Revolving Lender, to (a) receive
drafts, other demands for payment and other documents presented by the
beneficiary under such Several Letter of Credit, (b) determine whether such
drafts, demands and documents are in compliance with the terms and conditions of
such Several


36

--------------------------------------------------------------------------------




Letter of Credit and (c) notify such Revolving Lender and the Borrowers that a
valid drawing has been made and the date that the related Several Unpaid Drawing
is to be made (and the Issuing Agent agrees to promptly make such determination
and give such notice to the Revolving Lenders and the Borrowers); provided that,
the Issuing Agent shall have no obligation or liability for any Several Unpaid
Drawing under such Several Letter of Credit, and each Several Letter of Credit
shall expressly so provide. Each Revolving Lender hereby irrevocably appoints
and designates the Issuing Agent as its attorney-in-fact, acting through any
duly authorized officer of the Issuing Agent, to execute and deliver in the name
and on behalf of such Revolving Lender each Several Letter of Credit to be
issued by such Revolving Lender hereunder and to take the other actions
described in clauses (a) through (c) above. Promptly upon the request of the
Issuing Agent, each Revolving Lender will furnish to the Issuing Agent such
powers of attorney or other evidence as any beneficiary of any Several Letter of
Credit may reasonably request in order to demonstrate that the Issuing Agent has
the power to act as attorney-in-fact for such Lender to execute and deliver such
Several Letter of Credit.
(iv)    Each Revolving Lender in respect of the issuance of Letters of Credit
represents that on the date of this Agreement (or, if later, the date such
Revolving Lender becomes a party to this Agreement) it is a NAIC Approved Bank
or it has in effect a Limited Fronting Agreement with a Limited Fronting Lender.
Each Revolving Lender in respect of the issuance of Letters of Credit agrees to
use commercially reasonable efforts in order to, at all times, (i) be listed on
the NAIC Approved Bank List or (ii) maintain in effect a Limited Fronting
Agreement with a Limited Fronting Lender. If at any time any Revolving Lender
shall cease to be a NAIC Approved Bank, such Revolving Lender shall promptly
notify the Borrower Representative and the Administrative Agent.
(v)    In the event that any Revolving Lender or any other Person acceptable to
the Borrowers and the Administrative Agent which is listed on the NAIC Bank List
agrees (in its sole and absolute discretion) to act as a Limited Fronting Lender
for any Non-NAIC Approved Bank pursuant to which such Limited Fronting Lender
will itself honor the obligations of such Non-NAIC Approved Bank in respect of
Several Letters of Credit as if, and to the extent, such Limited Fronting Bank
were originally named on such Several Letters of Credit, and upon such other
terms and conditions as such parties may agree (including fees payable by such
Non-NAIC Approved Bank to such Limited Fronting Lender) (such agreement, a
“Limited Fronting Lender Agreement”), the following provisions shall apply (in
addition to any other provisions hereof relating to Limited Fronting Lenders):
(A)    Upon the issuance of any Several Letter of Credit pursuant hereto, with
respect to any Non-NAIC Approved Bank under such Several Letter of Credit, each
applicable Limited Fronting Lender, in reliance upon the agreement of such Non­
NAIC Approved Bank set forth in this Section, agrees (A) to issue through the
Issuing Agent, in addition to its own obligations as a Revolving Lender under
such Several Letter of Credit, severally such Several Letter of Credit in an
amount equal to such Non-NAIC Approved Bank's Applicable Percentage under the
Revolving Credit Facility (or other applicable share if the Borrowers have made
a Non-Pro Rata Issuance Election with respect to such Several


37

--------------------------------------------------------------------------------




Letters of Credit) of the stated amount of such Several Letter of Credit (or the
portion thereof for which such Limited Fronting Lender has agreed to be a
Limited Fronting Lender), and (B) to amend or extend each Several Letter of
Credit previously issued by it as a Limited Fronting Lender for such Revolving
Lender;
(B)    With respect to any Several Letter of Credit issued by a Limited Fronting
Lender pursuant to clause (A) above, such Revolving Lender agrees to purchase
participations (as provided in Section 2.06(a)(vi)) in the obligations of such
Limited Fronting Lender under such Several Letter of Credit attributable to such
Revolving Lender for which such Limited Fronting Lender has agreed to act as a
Limited Fronting Lender hereunder; and
(C)    Such Revolving Lender in respect of the issuance of Letters of Credit
shall promptly furnish a copy of its Limited Fronting Agreement to the Borrowers
and the Administrative Agent.
Notwithstanding anything herein to the contrary, no Revolving Lender shall have
any obligation to agree to act hereunder as a Limited Fronting Lender for any
other Person unless such Revolving Lender has entered into a Limited Fronting
Lender Agreement in its sole and absolute discretion.
(vi)    In the event any Revolving Lender purchases a participation in the
Letter(s) of Credit of its Limited Fronting Lender pursuant to Section
2.06(a)(v), then, without any further action on the part of any party, such
Limited Fronting Lender grants to such Revolving Lender, and such Revolving
Lender hereby acquires from such Limited Fronting Lender, a participation in
such Limited Fronting Lender’s Applicable Percentage (or other applicable share
if the Borrowers have made a Non-Pro Rata Issuance Election with respect to such
Several Letters of Credit) of the relevant Letters of Credit attributable to
such Revolving Lender for which such Limited Fronting Lender has agreed to act
as a Limited Fronting Lender hereunder. Each Revolving Lender purchasing a
participation hereunder acknowledges and agrees that its obligation to acquire
such participations in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment or extension of any Letter of Credit or the occurrence
and continuance of a Default or reduction or termination of the Commitments. In
consideration and in furtherance of the foregoing, such Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of the applicable Limited Fronting Lender an amount equal to the amount
of each payment made by such Limited Fronting Lender in respect of the portion
of such Letter of Credit in which such Revolving Lender holds a participation,
promptly upon the request of such Limited Fronting Lender at any time from the
time such payment is made until such payment is reimbursed by the Borrowers or
at any time after any reimbursement payment is required to be refunded to the
Borrowers for any reason or at any time as may be set forth in the Limited
Fronting Lender Agreement between such Limited Fronting Lender and such
Revolving Lender. Such payment by such Revolving Lender shall be made for
account of the applicable Limited Fronting Lender without any offset, abatement,
withholding or reduction whatsoever. To


38

--------------------------------------------------------------------------------




the extent that any Revolving Lender has made payments pursuant to this
paragraph to reimburse a Limited Fronting Lender in respect of any participation
interests purchased hereunder in respect of any Letter of Credit, promptly
following receipt by the Administrative Agent of any payment from the Borrowers
or any other account party pursuant to Section 2.06(e) in respect of such Letter
of Credit, the Administrative Agent shall distribute such payment to such
Limited Fronting Lender and such Revolving Lender, in each case as their
interests may appear. Any payment made by a Revolving Lender in respect of its
participation pursuant to this paragraph to reimburse the applicable Limited
Fronting Lender for any payment made in any respect of any drawing under a
Letter of Credit shall not relieve the Borrower or any other account party of
its obligation to reimburse the amount of such drawing pursuant to the terms of
this Agreement.
(b)    Fronted Letters of Credit.
(i)    Subject to the terms and conditions set forth herein, the Borrower
Representative may request any Fronting Bank to issue (and any Fronting Bank, in
its sole discretion may issue), one or more Letters of Credit denominated in
Dollars or Foreign Currencies for the joint and several account of the
Borrowers, in a form reasonably acceptable to the Administrative Agent and the
Fronting Bank (each such letter of credit, a “Fronted Letter of Credit” and
collectively, the “Fronted Letters of Credit”) (which form may include having
such Fronted Letters of Credit, though issued for the joint and several account
of the Borrowers, reflect on their face Subsidiaries of the Parent as the
account party and name as the beneficiaries thereof commercial counterparties or
creditors of such Subsidiaries), at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by any Borrower to, or
entered into by any Borrower with, the Fronting Bank relating to any Fronted
Letter of Credit, the terms and conditions of this Agreement shall control. Upon
the effectiveness of this Agreement, the Existing Letter of Credit shall,
without any further action by any party, be deemed to have been issued as a
Letter of Credit hereunder by JPMCB on the date of such effectiveness and shall
for all purposes hereof be treated as a Fronted Letter of Credit under this
Agreement.
(ii)    By the issuance of a Fronted Letter of Credit (or an amendment to a
Fronted Letter of Credit increasing the amount thereof) and without any further
action on the part of the Fronting Bank or the Revolving Lenders, the Fronting
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Fronting Bank (each such Revolving Lender, in its capacity
under this Section 2.06(b) a “Fronting Participant”), a participation in such
Fronted Letter of Credit equal to such Lender’s Applicable Percentage under the
Revolving Credit Facility of the aggregate amount available to be drawn under
such Fronted Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Fronting
Bank, such Revolving Lender’s Applicable Percentage of each LC Disbursement made
by the Fronting Bank under the Fronted Letters of Credit and not reimbursed by
the Borrowers on the date due as provided


39

--------------------------------------------------------------------------------




in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrowers for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Fronted Letters of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any Fronted Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Upon any change in the Revolving Commitments or Applicable
Percentages with respect to the Revolving Credit Facility of the Revolving
Lenders pursuant to this Agreement (including pursuant to Section 2.20), it is
hereby agreed that, with respect to all outstanding Fronted Letters of Credit
and Fronted Unpaid Drawings, there shall be an automatic adjustment to the
participations pursuant to this Section 2.06 to reflect the new Applicable
Percentages with respect to the Revolving Credit Facility of the assignor and
assignee Revolving Lender or of all Revolving Lenders with Revolving
Commitments, as the case may be.
(iii)    In the event that any Fronting Bank makes any payment under any Fronted
Letter of Credit and the Borrowers fail to make such payment when due pursuant
to Section 2.06(e), such amount (which, if denominated in a currency other than
Dollars, shall be converted into Dollars at the Exchange Rate) shall bear
interest at the Alternate Base Rate and the Administrative Agent shall notify
each Fronting Participant of the applicable LC Disbursement, the payment then
due from the Borrowers in respect thereof and such Fronting Participant’s
Applicable Percentage under the Revolving Credit Facility thereof. Promptly
following receipt of such notice, each Fronting Participant shall pay to the
Administrative Agent its Applicable Percentage under the Revolving Credit
Facility of the payment then due from the Borrowers, in the same manner as
provided in Section 2.07 with respect to Loans made by such Revolving Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Fronting Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrowers
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Fronting Bank, or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Fronting Bank, then to such
Revolving Lenders and the Fronting Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
Fronting Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the Borrowers of their obligation to reimburse such LC Disbursement.
(c)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable LC Issuer) to the
applicable LC Issuer and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of


40

--------------------------------------------------------------------------------




a Several Letter of Credit or Fronted Letter of Credit, as applicable, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount and currency of
such Letter of Credit, the name and address of the beneficiary thereof, whether
such Letter of Credit will be a Secured Letter of Credit or an Unsecured Letter
of Credit and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the applicable LC Issuer,
the Borrower Representative also shall submit a letter of credit application on
the applicable LC Issuer’s standard form in connection with any request for a
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit each Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed the Dollar Equivalent of an amount equal to the
Revolving Commitments and (ii) the sum of the total Revolving Credit Exposures
shall not exceed the total Revolving Commitments.
(d)    Expiration Date. Unless approved by the applicable LC Issuer and each
Revolving Lender, each Letter of Credit shall expire at or prior to the close of
business on the date one year or less after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
or less after such renewal or extension); provided that any Letter of Credit
will include, if requested, customary “evergreen” provisions; provided further
that (i) no Letter of Credit shall have an expiry date more than one year after
the Revolving Maturity Date, (ii) the applicable LC Issuer shall be under no
obligation to renew or extend any Letter of Credit after the Revolving Maturity
Date and (iii) with respect to of any Letter of Credit expiring after the
Revolving Maturity Date, the Borrowers shall cash collateralize such Letter of
Credit on or before the date five (5) Business Days prior to the Revolving
Maturity Date in the manner and to the extent described in Section 2.06(j).
(e)    Reimbursement. If any Revolving Lender or any Fronting Bank shall make
any LC Disbursement in respect of a Letter of Credit, it may notify the
Borrowers and shall promptly notify the Administrative Agent (which shall
promptly notify the Borrowers) and the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent, for the account of such
Revolving Lender or such Fronting Bank, as applicable, an amount equal to such
LC Disbursement calculated as of the date such LC Disbursement is made not later
than 3:00 p.m., Local Time, on the second Business Day following the date that
such LC Disbursement is made, if the Borrower Representative shall have received
notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such date,
or, if such notice has not been received by the Borrower Representative prior to
such time on such date, then not later than 3:00 p.m., Local Time, on (i) the
second Business Day following the date that the Borrower Representative receives
such notice, if such notice is received prior to 10:00 a.m., Local Time, on the
day of receipt, or (ii) the Business Day immediately following the second
Business Day after the day that the Borrower Representative receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrowers may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 (but without regard to the
minimum and multiples specified in such Section) that such payment be financed
with an ABR Revolving Borrowing in an equivalent amount of such LC


41

--------------------------------------------------------------------------------




Disbursement and, to the extent so financed, the Borrowers’ obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing.
(f)    Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Revolving Lender or any Fronting
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit, or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders nor any LC Issuer, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of applicable LC Issuer;
provided that the foregoing shall not be construed to excuse any LC Issuer from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by the such LC Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any LC
Issuer (as finally determined by a court of competent jurisdiction), such LC
Issuer shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable LC Issuer may, in its sole discretion, either accept and make payment
upon such documents without responsibility for further investigation, regardless
of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.
(g)    Disbursement Procedures. The applicable LC Issuer shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable LC Issuer shall
promptly notify the Administrative Agent and the Borrower Representative by
telephone (confirmed by telecopy) of such demand for payment and whether such LC
Issuer has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse such LC Issuer and the Revolving Lenders with
respect to any such LC Disbursement.


42

--------------------------------------------------------------------------------




(h)    Interim Interest. If any Revolving Lender or any Fronting Bank shall make
any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of (i) each
Revolving Lender pro rata in accordance with its Applicable Percentage with
respect to the Revolving Credit Facility, in the case of Several Letters of
Credit or (ii) the applicable Fronting Bank, in the case of Fronted Letters of
Credit, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (b)(iii) of this Section to reimburse the
applicable Fronting Bank shall be for the account of such Revolving Lender to
the extent of such payment.
(i)    Replacement of the Issuing Agent. The Issuing Agent may be replaced at
any time by written agreement among the Borrowers, the Administrative Agent, the
Revolving Lenders, the replaced Issuing Agent and the successor Issuing Agent.
At the time any such replacement shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the replaced Issuing Agent pursuant
to Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Agent shall have all the rights and obligations of the
Issuing Agent under this Agreement with respect to the applicable Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Agent” shall be deemed to refer to such successor or to any previous Issuing
Agent, or to such successor and all previous Issuing Agent, as the context shall
require. After the replacement of an Issuing Agent hereunder, the replaced
Issuing Agent shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Agent under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and if all outstanding Loans have been declared to be due and payable
pursuant to Article VII, then, on the Business Day that the Borrowers receive
notice from the Administrative Agent or the Required Lenders demanding the
deposit of cash collateral pursuant to this paragraph, the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrowers described in clause (h) or
(i) of Article VII or (ii) any Letter of Credit shall have an expiration date
after the Revolving Maturity Date, on the date five Business Days prior to the
Revolving Maturity Date the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders, (A) in the case of Letters of Credit
denominated in Dollars, an amount in cash in Dollars equal to 105% of the face
amount of such Letters of Credit and (B) in the case of Letters of Credit
denominated in a Foreign Currency, in cash in Dollars equal to 120% of the face
amount of such Letter of Credit or, at the request of the Issuing Agent or the
Fronting


43

--------------------------------------------------------------------------------




Bank, as applicable, in cash in the relevant Foreign Currency equal to 105% of
the face amount of such Letter of Credit. Any such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Revolving Lenders or the
Fronting Bank, as applicable, for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other obligations of the Borrowers under this Agreement. If the
Borrowers are required to provide an amount of cash collateral hereunder (i) as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrowers within three
Business Days after all Events of Default have been cured or waived and (ii) as
a result of the expiration of a Letter of Credit extending past the Revolving
Maturity Date, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers within three Business Days after the surrender or
expiration of such Letter of Credit.
(k)    LC Issuer Agreements. Each LC Issuer agrees that, unless otherwise
requested by the Administrative Agent, such LC Issuer shall report in writing to
the Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) during the immediately preceding week in respect of
all Letters of Credit issued by such LC Issuer, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) on or prior to each Business Day on which
such LC Issuer expects to issue, amend, renew or extend any Letter of Credit,
the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Letters of Credit to be issued, amended, renewed or extended
by it and outstanding after giving effect to such issuance, amendment, renewal
or extension (and whether the amount thereof changed), it being understood that
such LC Issuer shall not permit any issuance, renewal, extension or amendment
resulting in an increase in the amount of any Letter of Credit to occur without
first obtaining written confirmation from the Administrative Agent that it is
then permitted under this Agreement, (iii) on each Business Day on which such LC
Issuer makes any LC Disbursement, the date of such LC Disbursement and the
amount of such LC Disbursement, (iv) on any Business Day on which the Borrowers
fail to reimburse an LC Disbursement required to be reimbursed to such LC Issuer
(or any Revolving Lender, with respect to any Several Letter of Credit that such
LC Issuer issued) on such day, the date of such failure and the amount and
currency of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request. Such reports
shall be provided to any Lender upon such Lender’s request.
(l)    Collateral for Secured Letters of Credit. If a Borrower requests that any
Letter of Credit be issued as a Secured Letter of Credit pursuant to Section
2.06(c), then at or prior to the time of issuance of such Letter of Credit such
Borrower shall deposit (or cause to be deposited) with the Collateral Agent
Eligible Collateral having an aggregate Loan Value in an amount which


44

--------------------------------------------------------------------------------




results in the aggregate Loan Value of all such Eligible Collateral being at
least equal to 100% of the face amount of such Secured Letters of Credit. If at
any time the aggregate LC Exposure associated with such Letters of Credit shall
exceed the amount of such Eligible Collateral deposited with the Collateral
Agent, such Borrower shall, within three Business Days of receipt of written
request therefor from the Administrative Agent, deposit (or cause to be
deposited) with the Collateral Agent such additional Eligible Collateral as may
be required to eliminate such excess. If such Borrower shall fail to provide
such additional Eligible Collateral within such time period, such Letter of
Credit shall (from and after such third Business Day until such excess has been
eliminated) be treated as an Unsecured Letter of Credit for purposes of
determining the fees payable to the Lenders with respect thereto pursuant to
Section 2.12(b). The Administrative Agent shall determine the Dollar Equivalent
of the LC Exposure in respect of Secured Letters of Credit from time to time in
its discretion.   For the avoidance of doubt, any cash collateral deposited with
the Collateral Agent pursuant to Section 2.06(j) shall constitute Eligible
Collateral under this Section 2.06(l).
(m)    Adjustment of Applicable Percentages. Upon (i) each addition of a new
Revolving Lender hereunder and (ii) each change in the Revolving Commitment of a
Revolving Lender pursuant to this Agreement, including pursuant to an increase
in the commitments pursuant to Section 2.09(d), then (A) in the case of each
outstanding Several Letter of Credit, with the consent of the beneficiary
thereunder to the extent required by the terms thereof or under applicable law
(including, if applicable, the Uniform Customs and Practices for Documentary
Credits governing such Several Letter of Credit), the Administrative Agent shall
promptly amend such Several Letter of Credit to specify the Revolving Lenders
that are parties thereto, after giving effect to such event, and such Revolving
Lenders’ respective Applicable Percentages (or other applicable share if the
Borrowers have made a Non-Pro Rata Issuance Election with respect to such
Several Letters of Credit) as of the effective date of such amendment and (B) in
the case of each outstanding Fronted Letter of Credit, the participation
interest of each Revolving Lender therein shall automatically be adjusted to
reflect, and each Lender shall have a participation in such Fronted Letter of
Credit equal to, such Revolving Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Fronted Letter of Credit after giving
effect to such event. However, it is acknowledged by the Administrative Agent
and the Revolving Lenders that amendments of outstanding Several Letters of
Credit may not be immediately effected. Accordingly, whether or not Several
Letters of Credit are amended as contemplated hereby, the Revolving Lenders
agree that they shall purchase and sell participations or otherwise make or
effect such payments among themselves (but through the Administrative Agent) so
that payments by the Revolving Lenders of drawings under Several Letters of
Credit and payments by the Borrowers of LC Disbursements and interest thereon
are, except as otherwise expressly set forth herein, in each case shared by the
Revolving Lenders in accordance with the respective Applicable Percentages (or
other applicable shares if the Borrowers have made a Non-Pro Rata Issuance
Election with respect to such Several Letters of Credit) of the Revolving
Lenders from time to time in effect.

SECTION 2.07.     Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrowers by promptly crediting the amounts so received, in like funds,


45

--------------------------------------------------------------------------------




to the account specified pursuant to Section 2.03, which shall be an account of
a Borrower maintained with the Administrative Agent in New York City (or, in the
case of Loans denominated in a Foreign Currency, in such other location as may
be designated by the Administrative Agent) and designated by the Borrowers in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Lenders pro rata in
accordance with their respective Applicable Percentage with respect to the
Revolving Credit Facility (in the case of Several Letters of Credit)or the
applicable Fronting Bank (in the case of Fronted Letters of Credit).
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with this Section 2.07 and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
(x) the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (in the case of a Borrowing denominated in Dollars) or (y) the rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount (in the case of a Borrowing denominated in a Foreign
Currency) or (ii) in the case of the Borrowers, the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
(b)    In the event that the Borrowers have made a Non-Pro Rata Issuance
Election and thereafter the Borrowers request a Revolving Loan, such Revolving
Loan shall, subject to the other terms and provisions hereof, be advanced first,
by those Non-NAIC Approved Banks that do not participate in the issuance,
renewal, extension or amendment of one or more Several Letters of Credit as the
result of such Non-Pro Rata Issuance Election until, after giving effect
thereto, the Revolving Credit Exposure owing to the Lenders are held by the
Lenders pro rata in accordance with their respective Revolving Commitments and
second, by the Lenders (including such Non-NAIC Approved Banks) pro rata in
accordance with their respective Revolving Commitments; provided that, for the
avoidance of doubt, the aggregate outstanding amount of the Revolving Credit
Exposure of such Lender shall not exceed the Revolving Commitment of such Lender
notwithstanding the provisions of this Section 2.07(c).

SECTION 2.08.     Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower Representative may
elect to convert such Borrowing to a different Type, in the case of Borrowings
denominated in Dollars, or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The


46

--------------------------------------------------------------------------------




Borrower Representative may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(a)    To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
Representative were requesting a Borrowing of the Type and denominated in the
currency resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower Representative.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”;
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower Representative shall be deemed
to have selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(d)    If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing (unless such Borrowing is denominated in
a Foreign Currency, in which case such Borrowing shall be continued as a


47

--------------------------------------------------------------------------------




Eurocurrency Borrowing with an Interest Period of one month’s duration
commencing on the last day of such Interest Period). Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower Representative then, so long as an Event of Default is
continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Revolving Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto, and (iii) unless
repaid, each Eurocurrency Revolving Borrowing denominated in a Foreign Currency
shall be continued as a Eurocurrency Revolving Borrowing with an Interest Period
of one month’s duration.

SECTION 2.09.     Termination and Reduction and Increase of Commitments. (a)
Unless previously terminated (or extended pursuant to Section 2.22), the
Revolving Commitments shall terminate on the Revolving Maturity Date. The Term
Commitments shall terminate upon the making of the Term Loan on the Effective
Date.
(a)    The Borrowers may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrowers shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.11, the sum of the Revolving
Credit Exposures would exceed the total Revolving Commitments.
(b)    The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower Representative pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Revolving Commitments
delivered by the Borrower Representative may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders, in each case accordance with their
respective Revolving Commitments.
(c)    The Borrower Representative at its option may, from time to time, after
the Effective Date, seek to increase the total Revolving Commitments by up to an
aggregate amount of $100,000,000 (resulting in maximum total Revolving
Commitments of $300,000,000) upon at least three (3) Business Days’ prior
written notice to the Administrative Agent, which notice shall specify the
amount of any such increase (which shall not be less than $10,000,000 or such
lesser amount to which the Administrative Agent may agree) and shall certify
that no Default has occurred and is continuing. After delivery of such notice,
the Parent, in its discretion, may offer the increase (which may be declined by
any Lender in its sole discretion) in the total Revolving Commitments on either
a ratable basis to the Lenders or on a non pro-rata basis to one or more Lenders
and/or to


48

--------------------------------------------------------------------------------




other Lenders or entities that are NAIC Approved Banks and are reasonably
acceptable to the Administrative Agent, the Issuing Agent, the Fronting Banks
and the Borrower Representative; provided that no increase may be offered to any
entity that is an Ineligible Institution. No increase in the total Revolving
Commitments shall become effective until the existing or new Lenders extending
such incremental Revolving Commitment amount and the Borrowers shall have
delivered to the Administrative Agent a document in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which (i) any
such existing Lender agrees to the amount of its Revolving Commitment increase,
(ii) any such new Lender agrees to its Revolving Commitment and agrees to assume
and accept the obligations and rights of a Lender hereunder, (iii) the Borrowers
accept such incremental Revolving Commitments, (iv) the effective date of any
increase in the Revolving Commitments is specified and (v) the Borrowers certify
that on such date the conditions for a new Loan set forth in Section 4.02 are
satisfied. Upon the effectiveness of any increase in the total Revolving
Commitments pursuant hereto, (i) each Lender (new or existing) shall be deemed
to have accepted an assignment from the existing Lenders, and the existing
Lenders shall be deemed to have made an assignment to each new or existing
Lender accepting a new or increased Revolving Commitment, of an interest in each
then outstanding Revolving Loan (in each case, on the terms and conditions set
forth in the Assignment and Assumption) and (ii) the LC Exposure of the existing
and new Lenders shall be adjusted as contemplated by Section 2.06(m) such that,
after giving effect to such assignments and adjustments, all Revolving Credit
Exposure hereunder is held ratably by the Lenders in proportion to their
respective Revolving Commitments. Assignments pursuant to the preceding two
sentences shall be made in exchange for, and substantially contemporaneously
with the payment to the assigning Lenders of, the principal amount assigned.
Payments received by assigning Lenders pursuant to this Section in respect of
the principal amount of any Eurocurrency Loan shall, for purposes of
Section 2.16 be deemed prepayments of such Loan. Any increase of the total
Revolving Commitments pursuant to this Section 2.09(d) shall be subject to
receipt by the Administrative Agent from the Borrowers of such supplemental
opinions, resolutions, certificates and other documents as the Administrative
Agent may reasonably request. No consent of any Lender (other than the Lenders
agreeing to new or increased Revolving Commitments) shall be required for any
incremental Revolving Commitment provided or Revolving Loan made pursuant to
this Section 2.09(d).

SECTION 2.10.     Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
jointly and severally unconditionally promise to pay (i) to the Administrative
Agent for the account of each applicable Lender the then unpaid principal amount
of each Revolving Loan on the Revolving Maturity Date and (i) to the
Administrative Agent for the account of each applicable Lender the unpaid
principal amount of its Term Loan on the Term Loan Maturity Date.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due


49

--------------------------------------------------------------------------------




and payable from the Borrowers to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.
(d)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).
(e)    If as of any date a determination is required or authorized to be made
under the Credit Documents the aggregate Revolving Credit Exposure of the
Lenders exceeds the aggregate Revolving Commitments of the Lenders, the
Borrowers shall within two (2) Business Days prepay the Loans in the amount of
such excess. To the extent that, after the prepayment of all Loans an excess of
the Credit Exposure over the aggregate Revolving Commitments still exists, the
Borrowers shall promptly cash collateralize the Letters of Credit in the manner
described in Section 2.06(j) in an amount sufficient to eliminate such excess.
(f)    The Administrative Agent will determine the Dollar Equivalent of the
aggregate LC Exposure and the Dollar Equivalent of each Loan on each Exchange
Rate Date. If at any time the sum of such amounts exceeds 105% of the aggregate
Revolving Commitments of the Lenders, the Borrowers shall within two (2)
Business Days prepay the Revolving Loans in an amount sufficient to reduce the
sum of such amounts to no greater than the amount of the aggregate Revolving
Commitments of the Lenders. To the extent that, after the prepayment of all
Loans an excess of the sum of such amounts over the aggregate Revolving
Commitments still exists, the Borrowers shall promptly cash collateralize the
Letters of Credit in the manner described in Section 2.06(j) in an amount
sufficient to eliminate such excess.

SECTION 2.11.     Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part and
without prepayment or penalty, subject to prior notice in accordance with
paragraph (b) of this Section.
(a)    The Borrower Representative shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Local Time, one
Business Day before the date of prepayment. Each such notice shall be


50

--------------------------------------------------------------------------------




irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.09(d), then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09(d). Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.

SECTION 2.12.     Fees. (a) Subject to Section 2.21(a), the Borrowers agree to
pay to the Administrative Agent for the account of each Lender a commitment fee
in Dollars, which shall accrue at the Applicable Rate on such Lender’s
Applicable Percentage under the Revolving Credit Facility of the daily amount of
the difference between the Revolving Commitment of such Lender and the Revolving
Credit Exposure of such Lender during the period from and including the date
hereof to but excluding the date on which such Revolving Commitment terminates.
Accrued commitment fees shall be payable quarterly in arrears on the fifth
Business Day after receipt by the Borrowers of an invoice with respect to such
fees. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
(a)    Subject to Section 2.21(c), the Borrowers agree to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its credit exposure in respect of  Letters of Credit (whether in the
form of participations in Fronted Letters of Credit or as a ratable issuer of
Several Letters of Credit), equal to (A) in the case of Unsecured Letters of
Credit, the Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the average daily amount available to be drawn
under such Unsecured Letter of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements) and (B) in the case of Secured
Letters of Credit, at the applicable rate per annum set forth on Schedule 1.02
under the caption “Secured Letter of Credit Fee” on the average daily amount
available to be drawn under such Secured Letter of Credit, in each case, during
the period from and including the Effective Date to but excluding the later of
the date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to each Fronting Bank a fronting
fee, which shall accrue at the rate or rates per annum separately agreed upon
between the Borrowers and such Fronting Bank on the average daily amount of the
LC Exposure in respect of Fronted Letters of Credit issued by it (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the applicable LC Issuer’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the fifth Business Day following receipt by the
Borrowers of an invoice thereof, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall


51

--------------------------------------------------------------------------------




be payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the applicable LC Issuer
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(b)    The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Agent or the
applicable Fronting Bank, in the case of fees payable to it) for distribution,
in the case of facility fees and participation fees, to the Lenders. Fees paid
shall not be refundable under any circumstances.

SECTION 2.13.     Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(a)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any of the Borrowers hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, upon the final maturity thereof and, in the
case of Revolving Loans, upon termination of the Revolving Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest on Borrowings denominated in Sterling shall be
computed on the basis of a year of 365 days, (ii) interest on Borrowings
denominated in any other Foreign Currency for which it is required by applicable
law or customary to compute interest on the basis of a year of 365 days or, if
required by applicable law or customary, 366 days in a leap year, shall be
computed on such


52

--------------------------------------------------------------------------------




basis, and (iii) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
Eurocurrency Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

SECTION 2.14.     Alternate Rate of Interest. (a) If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing denominated in any currency:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including
by means of an Interpolated Rate) do not exist for ascertaining the Adjusted
Eurocurrency Rate or the LIBO Rate, as applicable, for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period,
which notice is accompanied by a written rationale for the determination of the
Required Lenders, which will be shared with the Borrowers;
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing denominated
in such currency shall be ineffective, (ii) such Borrowing shall be converted to
or continued as on the last day of the Interest Period applicable thereto (A) if
such Borrowing is denominated in Dollars, an ABR Borrowing or (B) if such
Borrowing is denominated in a Foreign Currency, as a Borrowing in respect of
which the rate to apply to each Lender’s participation is an interest rate to
include (1) the Applicable Rate for Eurocurrency Loans and (2) the rate notified
to the Administrative Agent by such Lender as soon as practicable and in any
event before interest is due to be paid in respect of the applicable Interest
Period, to be that which expresses as a percentage rate per annum the cost to
such Lender of funding its participation in the applicable Borrowing from
whatever source it may reasonably select; and (iii) if any Borrowing Request
requests a Eurocurrency Borrowing in such currency, such Borrowing shall be made
as an ABR Borrowing (if such Borrowing is requested to be made in Dollars) or
shall be made as a Borrowing bearing interest at the rate described under
(ii)(B) above.
(b)    If, after the date hereof, any Change in Law shall make it unlawful or
impossible for any of the Lenders to honor its obligations hereunder to make or
maintain any Eurocurrency Loan or any ABR Loan as to which the interest rate is
determined by reference to the Adjusted Eurocurrency Rate or the LIBO Rate, as
applicable, such Lender shall promptly give notice thereof to the Administrative
Agent and the Administrative Agent shall promptly give notice to the Parent and
the other Lenders. Thereafter, until the Administrative Agent notifies the
Parent


53

--------------------------------------------------------------------------------




that such circumstances no longer exist, (i) the obligations of the Lenders to
make Eurocurrency Loans or ABR Loans as to which the interest rate is determined
by reference to the Adjusted Eurocurrency Rate, and the right of the Borrowers
to convert any Loan to a Eurocurrency Loan or continue any Loan as a
Eurocurrency Loan or an ABR Loan as to which the interest rate is determined by
reference to the Adjusted Eurocurrency Rate shall be suspended and thereafter
the Borrowers may select only ABR Loans as to which the interest rate is not
determined by reference to the Adjusted Eurocurrency Rate hereunder, (ii) all
ABR Loans shall cease to be determined by reference to the Adjusted Eurocurrency
Rate and (iii) if any of the Lenders may not lawfully continue to maintain a
Eurocurrency Loan to the end of the then current Interest Period applicable
thereto, the applicable Loan shall immediately be converted to an ABR Loan as to
which the interest rate is not determined by reference to the Adjusted
Eurocurrency Rate for the remainder of such Interest Period.
(c)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but only to the extent the LIBO
Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing denominated
in such currency shall be ineffective, (y) such Borrowing shall be converted to
or continued as on the last day of the Interest Period applicable thereto (A) if
such Borrowing is denominated in Dollars, an ABR Borrowing or (B) if such
Borrowing is


54

--------------------------------------------------------------------------------




denominated in a Foreign Currency, as a Borrowing in respect of which the rate
to apply to each Lender’s participation is an interest rate to include (1) the
Applicable Rate for Eurocurrency Loans and (2) the rate notified to the
Administrative Agent by such Lender as soon as practicable and in any event
before interest is due to be paid in respect of the applicable Interest Period,
to be that which expresses as a percentage rate per annum the cost to such
Lender of funding its participation in the applicable Borrowing from whatever
source it may reasonably select; and (z) if any Borrowing Request requests a
Eurocurrency Borrowing in such currency, such Borrowing shall be made as an ABR
Borrowing (if such Borrowing is requested to be made in Dollars) or shall be
made as a Borrowing bearing interest at the rate described under (ii)(B) above.

SECTION 2.15.     Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted Eurocurrency Rate) or any LC Issuer;
(ii)    impose on any Lender or any LC Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting into, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such LC Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such LC Issuer or such
other Recipient hereunder (whether of principal, interest or otherwise), then
the Borrowers will pay to such Lender, such LC Issuer or such other Recipient,
as the case may be, such additional amount or amounts as will compensate such
Lender, such LC Issuer or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    If any Lender or any LC Issuer determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such LC Issuer capital or on the
capital of such Lender’s or such LC Issuer’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such LC
Issuer, to a level below that which such Lender or such LC Issuer or such
Lender’s or such LC Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such LC Issuer’s
policies and the policies of such Lender’s or such LC Issuer’s holding company
with respect to capital adequacy or liquidity), then from time to time the
Borrowers will pay to such


55

--------------------------------------------------------------------------------




Lender or such LC Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such LC Issuer or such Lender’s or such LC
Issuer’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or an LC Issuer setting forth the amount or
amounts necessary to compensate such Lender or such LC Issuer or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or such LC
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such LC Issuer’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an LC Issuer
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such LC Issuer, as the case
may be, notifies the Borrower Representative of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or such LC Issuer’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
Notwithstanding the above, a Lender will not be entitled to demand compensation
for any increased cost or reduction set forth in this Section 2.15 at any time
if it is not the general practice of such Lender to demand such compensation
from similarly situated borrowers in similar circumstances at such time.

SECTION 2.16.     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by a Borrower pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense (excluding
any loss of anticipated profits or loss of margin) attributable to such event.
In the case of a Eurocurrency Loan, such loss, cost or expense to any Lender
shall be deemed to be an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted Eurocurrency
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the date of such
event, for Dollar deposits in the applicable currency of a


56

--------------------------------------------------------------------------------




comparable amount and period from other banks in the eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and setting forth in reasonable
detail the basis for such claim shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.17.     Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Borrower under any Credit Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Borrower shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(a)    Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.
(b)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower to a Governmental Authority pursuant to this Section 2.17, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(c)    Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes


57

--------------------------------------------------------------------------------




attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).
(e)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender (with respect to such Borrower) shall, to the extent
it is legally entitled to do so, deliver to such Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, an executed IRS Form W-8BEN-E or IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “interest”


58

--------------------------------------------------------------------------------




article of such tax treaty and (y) with respect to any other applicable payments
under any Credit Document, IRS Form W-8BEN-E or IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
an executed IRS Form W-8BEN-E or IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
B-2 or Exhibit B-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit B-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender (with respect to such Borrower) shall, to the extent
it is legally entitled to do so, deliver to such Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
such Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that


59

--------------------------------------------------------------------------------




such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(ii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrowers and the
Administrative Agent in writing of its legal inability to do so.
(f)    Additional United Kingdom Withholding Tax Matters.
(i)    Without limiting the generality of the foregoing and subject to (ii)
below, each Lender and each UK Borrower which makes a payment to such Lender
shall cooperate in completing as soon as reasonably possible any procedural
formalities necessary for such UK Borrower to obtain authorization to make such
payment without withholding or deduction or subject to a reduced rate of
withholding or deduction for Taxes imposed under the laws of the United Kingdom
and renew such authorization where it expires or ceases to have effect.
(ii)    (A) A Lender on the day on which this Agreement closes that (x) holds a
passport under the HMRC DT Treaty Passport scheme and (y) wishes such scheme to
apply to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence opposite its name in Schedule 2.01; and
(B) a Lender which becomes a Lender hereunder after the day on which this
Agreement closes that (x) holds a passport under the HMRC DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence to the Borrower
Representative and in the relevant documentation it executes to becomes a
Lender, and
(C) Upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (g)(i) above.
(iii)    If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g)(ii) above, the UK
Borrower(s) shall duly complete and file HMRC form DTTP2 with HMRC within 30
days of the date of this Agreement in respect of a Lender falling within Section
2.17(g)(ii)(A) and within 30 days of the date a Lender falling under Section
2.17(g)(ii)(B) becomes a Lender under this Agreement (a “Borrower DTTP Filing”)
with respect to such Lender, and shall promptly provide such Lender with a copy
of such filing; provided that, if:
(A) each UK Borrower making a payment to such Lender has not made a Borrower
DTTP Filing in respect of such Lender; or


60

--------------------------------------------------------------------------------




(B) each UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:
(1) such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or
(2) HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such Borrower DTTP Filing;
and in each case, such UK Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such UK Borrower shall co-operate in
completing any additional procedural formalities necessary for such UK Borrower
to obtain authorization as soon as reasonably possible to make that payment
without withholding or deduction for Taxes imposed under the laws of the United
Kingdom.
(iv)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (g)(ii) above, no UK
Borrower shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender's Commitment(s) or
its participation in any Loan unless the Lender otherwise agrees.
(v)    Each UK Borrower shall, promptly on making a Borrower DTTP Filing,
deliver a copy of such Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.
(vi)    Each Lender shall promptly notify the Parent and Administrative Agent if
it determines in its sole discretion that it ceases to be entitled to claim the
benefits of an income tax treaty to which the United Kingdom is a party with
respect to payments made by any UK Borrower hereunder.
(vii)    A Lender on the day on which this Agreement closes which is a
Qualifying Lender solely by virtue of (b)(ii) of the definition of Qualifying
Lender gives a Tax Confirmation by entering into this Agreement.
(viii)    A Lender which has given a Tax Confirmation shall promptly notify the
Parent and Administrative Agent if there is any change in the position from that
set out in the Tax Confirmation.
(ix)    A QPP Lender shall promptly notify the Parent and Administrative Agent
if it becomes aware of any change in the position from that set out in the QPP
Certificate.
(x)    If the UK Borrower receives a notification from H.M. Revenue & Customs
that a QPP Certificate given by a Lender has no effect, the UK Borrower shall
promptly provide a copy of such notification to the Parent and Administrative
Agent for delivery to the relevant Lender.


61

--------------------------------------------------------------------------------




(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
(i)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes the LC Issuers and the term “applicable law” includes FATCA.
(j)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Effective Date, the Borrowers and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.18.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Except as otherwise provided herein with respect to the reimbursement of LC
Disbursements, each of the Borrowers shall make each payment required to be made
by it hereunder (whether of principal, interest, fees or of amounts payable
under Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, Local Time,
on the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 10
South Dearborn, Floor 19, Chicago, Illinois 60603 (or, for payments denominated
in a Foreign Currency, to J.P. Morgan Europe Limited, 125 London Wall, London
EC2Y 5AJ), except payments to be made directly to an LC Issuer as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the


62

--------------------------------------------------------------------------------




Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder of (i) principal or interest in respect of any Loan shall
be made in the currency in which such Loan is denominated or (ii) any other
amount due hereunder or under another Credit Document shall be made in Dollars.
Any payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall
at or before such time have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.
(a)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(b)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Term Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders without recourse or warranty from the other Lenders except as
contemplated by Section 9.04 in respect of assignments to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any of the Borrowers pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each of the Borrowers consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against any of the Borrowers rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.


63

--------------------------------------------------------------------------------




(c)    Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any LC Issuer hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable LC Issuer, as the case may be, the amount due. In such event, if
the Borrowers have not in fact made such payment, then each of the Lenders or
the applicable LC Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such LC Issuer with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, (i) at the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (in the case of an amount
denominated in Dollars) and (ii) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (in the case of
an amount denominated in a Foreign Currency).
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(e), 2.07(c), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the applicable LC Issuer to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

SECTION 2.19.     Mitigation Obligations; Replacement of Lenders. (a)    If any
Lender or LC Issuer requests compensation under Section 2.15, or if any of the
Borrowers is required to pay any Indemnified Taxes or additional amounts to any
Lender or LC Issuer or any Governmental Authority for the account of any Lender
or LC Issuer pursuant to Section 2.17, then such Lender or LC Issuer, as
applicable, (at the written request of such Borrower) shall use reasonable
efforts to designate a different lending office for funding or booking its
Loans, LC Disbursements or participations in LC Disbursements (as applicable)
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or LC
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender or LC Issuer to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or LC Issuer.
The Borrowers hereby agree to pay all reasonable costs and expenses incurred by
any Lender or LC Issuer in connection with any such designation or assignment.
(a)    If any Lender or LC Issuer requests compensation under Section 2.15, or
if any of the Borrowers is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender or LC Issuer
pursuant to Section 2.17, or if any Lender or LC Issuer becomes a Defaulting
Lender, a Non-NAIC Approved Bank or a Non-Consenting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender or LC Issuer


64

--------------------------------------------------------------------------------




and the Administrative Agent, require such Lender or LC Issuer to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender or LC Issuer, if a Lender or LC Issuer accepts such
assignment); provided that (i) the Borrower Representative shall have received
the prior written consent of the Administrative Agent (and if a Revolving
Commitment is being assigned, each LC Issuer), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (iv) such assignee shall not be an Ineligible Institution. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.
(b)    The Borrowers may, subject to the terms and conditions set forth in this
clause (c), request that all Several Letters of Credit that are required to be
issued or that are outstanding during the period that a Non-NAIC Approved Bank
(i) does not have a Limited Fronting Lender and (ii) continues to be a Revolving
Lender hereunder be issued or renewed, extended or amended, as applicable, by
the Revolving Lenders on a pro rata basis that excludes the Revolving Commitment
of such Non-NAIC Approved Bank, provided that, if the Borrowers elect to request
that any Several Letter of Credit be issued, renewed, extended or amended on an
adjusted pro rata basis, (i) such issuance, renewal, extension or adjustment
shall be made only to the extent that it would not cause the Revolving Credit
Exposure owing to any Revolving Lender to exceed such Revolving Lender’s
Revolving Commitment and (ii) thereafter, if the Borrowers elect to request a
Revolving Loan, such Revolving Loan shall be advanced as provided in Section
2.07(c).

SECTION 2.20.     Joint and Several Liability of the Borrowers.
(a)    Each of the Borrowers shall be jointly and severally liable hereunder and
under each of the other Credit Documents with respect to all Loans and all other
Obligations, regardless of which of the Borrowers actually receives the proceeds
of the Loans or the benefit of any other extensions of credit hereunder, or the
manner in which the Borrowers, the Administrative Agent, the Lenders or the
applicable LC Issuer accounts therefore in their respective books and records.
In furtherance and not in limitation of the foregoing, (i) each Borrower’s
obligations and liabilities with respect to proceeds of Loans which it receives
or Letters of Credit issued for its account, and related fees, costs and
expenses, and (ii) each Borrower’s obligations and liabilities arising as a
result of the joint and several liability of Borrowers hereunder with respect to
proceeds of Loans received by, or Letters of Credit issued for the account of,
any of the other Borrowers, together with the related fees, costs and expenses,
shall be separate and distinct obligations, both of which are primary
obligations of such Borrower. The joint and several liability of each of the
Borrowers shall not be impaired or released by (A) the failure of the
Administrative Agent, any Lender or the applicable LC Issuer, any successors or
assigns thereof, or any holder of any of the


65

--------------------------------------------------------------------------------




Obligations to assert any claim or demand or to exercise or enforce any right,
power or remedy against any Borrower, any Subsidiary, any other Person or
otherwise; (B) any extension or renewal for any period (whether or not longer
than the original period) or exchange of any of the Obligations or the release
or compromise of any obligation of any nature of any Person with respect
thereto; (C) the surrender, release or exchange of all or any part of any
property securing payment, performance and/or observance of any of the
Obligations or the compromise or extension or renewal for any period (whether or
not longer than the original period) of any obligations of any nature of any
Person with respect to any such property; (D) any action or inaction on the part
of the Administrative Agent, any Lender or the applicable LC Issuer, or any
other event or condition with respect to any other Borrower, including any such
action or inaction or other event or condition, which might otherwise constitute
a defense available to, or a discharge of, such Borrower, or a guarantor or
surety of or for any or all of the Obligations; and (E) any other act, matter or
thing (other than indefeasible payment in full or performance of the
Obligations) which would or might, in the absence of this provision, operate to
release, discharge or otherwise prejudicially affect the obligations of such
Borrower or any other Borrower.
(b)    Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the joint obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of Section 548 of Chapter 11 of the Bankruptcy Code
or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar U.S. or foreign statute or common law) then
the Obligations of each Borrower hereunder shall be limited to the maximum
amount that is permissible under applicable law (whether foreign, federal or
state and including, without limitation, the federal Bankruptcy Code).
(c)    To the extent that any Borrower shall make a payment under this
Section 2.20 of all or any of the Obligations (other than Loans the proceeds of
which were received by such Borrower) (a “Surety Payment”) that, taking into
account all other Surety Payments then previously or concurrently made by any
other Borrower, exceeds the amount that such Borrower would otherwise have paid
if each Borrower had paid the aggregate Obligations satisfied by such Surety
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Surety Payment) bore to
the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Surety Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Surety Payment. As of any date of
determination, the “Allocable Amount” of any Borrower shall be equal to the
maximum amount of the claim that could then be recovered from such Borrower
under this Section 2.20 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
U.S. or foreign statute or common law. This Section 2.20(c) is intended only to
define the relative rights of Borrowers and nothing set forth in this
Section 2.20(c) is intended to or shall impair the obligations of Borrowers,
jointly and severally, to pay any amounts as and when the same shall become due
and payable in accordance with the terms of this Agreement,


66

--------------------------------------------------------------------------------




including Section 2.20(a). Nothing contained in this Section 2.20(c) shall limit
the liability of any Borrower to pay the Loans made directly or indirectly to
that Borrower and accrued interest, fees and expenses with respect thereto for
which such Borrower shall be primarily liable. The parties hereto acknowledge
that the rights of contribution and indemnification hereunder shall constitute
assets of the Borrowers to which such contribution and indemnification is owing.
The rights of the indemnifying Borrowers against other Borrowers under this
Section 2.20(c) shall be exercisable only upon the full and indefeasible payment
of the Obligations and the termination of the Commitments.
(d)    The liability of Borrowers under this Section 2.20 is in addition to and
shall be cumulative with all liabilities of each Borrower to the Administrative
Agent and Lenders under this Agreement and the other Credit Documents to which
such Borrower is a party, without any limitation as to amount.

SECTION 2.21.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12;
(b)    the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders, the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;
(c)    if any LC Exposure with respect to Fronted Letters of Credit exists at
the time a Lender becomes a Defaulting Lender then:
(i)    all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages under the Revolving Credit Facility but only to the extent (x) the
sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (y) the conditions set forth in Section 4.02
are satisfied at such time; and
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.21(c), the Borrowers shall not be
required to pay any


67

--------------------------------------------------------------------------------




fees to such Defaulting Lender pursuant to Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to Section 2.21(c), then the fees payable to the Lenders pursuant to
Section 2.12 shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages under the Revolving Credit Facility; or
(v)    if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.21(c), then, without prejudice to any rights
or remedies of any LC Issuer or any other Lender hereunder, all facility fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Revolving Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Fronting Banks until such LC Exposure is cash collateralized
and/or reallocated; and
(d)    so long as any Lender is a Defaulting Lender, no Fronting Bank shall be
required to issue, amend or increase any Fronted Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.21(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and Defaulting Lenders shall not participate therein).
(e)    If (i) a Bankruptcy Event with respect to a Lender Parent shall occur
following the date hereof and for so long as such event shall continue or (ii)
any Fronting Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, such Fronting Bank shall not be required to
issue, amend or increase any Letter of Credit, unless such Fronting Bank shall
have entered into arrangements with a Borrower or such Lender, satisfactory to
such Fronting Bank to defease any risk to it in respect of such Lender
hereunder.
(f)    In the event that the Administrative Agent, the Borrowers and each
Fronting Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

SECTION 2.22.     Extension of Revolving Maturity Date.
(a)    Requests for Extension. The Parent may, on up to two (2) occasions and by
notice to the Administrative Agent (who shall promptly notify the Lenders) not
less than sixty (60) days prior to the then effective Revolving Maturity Date
(the “Extension Date”), request that each


68

--------------------------------------------------------------------------------




Lender extend such Lender’s Revolving Maturity Date for an additional one year
from the Revolving Maturity Date then in effect hereunder (the “Existing
Termination Date”).
(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date that is ten (10) Business Days after receipt of notice from
the Administrative Agent of the Borrower’s request for an extension (the “Notice
Date”) advise the Administrative Agent whether or not such Lender agrees to such
extension (each such Lender that determines to so extend its Revolving Maturity
Date, being an “Extending Lender” and each Lender that determines not to so
extend its Revolving Maturity Date, being a “Non-Extending Lender”). In the
event that a Lender that does not so advise the Administrative Agent on or
before the Notice Date such Lender shall be deemed to be a Non-Extending Lender.
The election of any Lender to agree to such extension shall not obligate any
other Lender to so agree.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Parent of each Lender’s determination under this Section no later
than the date fifteen (15) days prior to the Extension Date (or, if such date is
not a Business Day, on the next preceding Business Day).
(d)    Additional Revolving Commitment Lenders. If (and only if) the Required
Lenders have agreed to extend the Revolving Maturity Date then in effect
hereunder, the Parent shall have the right at any time prior to the date 30 days
prior to the existing Revolving Maturity Date applicable to any Non-Extending
Lender to replace such Non-Extending Lender with, and add as “Lenders” under
this Agreement, one or more entities that are not Ineligible Institutions with
the consent of the Administrative Agent and each Fronting Bank (such consent not
to be unreasonably withheld or denied) (each, an “Additional Revolving
Commitment Lender”) in accordance with the provisions contained in
Section 2.09(d), provided that each of such Additional Revolving Commitment
Lenders shall have entered into an Assignment and Assumption Agreement pursuant
to which such Additional Revolving Commitment Lender shall, effective as of the
date of the Assignment and Assumption, accept a new or incremental Revolving
Commitment which results in there being aggregate Revolving Commitments in an
amount no greater than the aggregate amount of Revolving Commitments before
giving effect to assignments contemplated by this Section 2.22(d).
(e)    Minimum Extension Requirement. If (and only if) the Required Lenders have
agreed so to extend the Revolving Maturity Date then in effect hereunder as
described in this Section 2.22, then, effective as of such Extension Date, the
Revolving Maturity Date of each Extending Lender and each Additional Revolving
Commitment Lender shall be extended to the date falling one year after the
Existing Termination Date (except that, if such date is not a Business Day, such
date shall be the next preceding Business Day) and each Additional Revolving
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement; provided, however, that there shall be no change in the Revolving
Maturity Date of any Non-Extending Lender that has not been replaced by an
Additional Revolving Commitment Lender (each a “Non-Replaced Lender”).


69

--------------------------------------------------------------------------------




(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Revolving Maturity Date pursuant to this Section shall not
be effective with respect to any Lender unless:
(i)    no Default shall have occurred and be continuing on the date of such
extension and after giving effect thereto;
(ii)    the representations and warranties contained in Article V or any other
Credit Document are true and correct on and as of the date of such extension and
after giving effect thereto, as though made on and as of such date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date;
(iii)    since the date of the financial statements most recently delivered
pursuant to Section 5.01(a) or (c), no event, circumstance or development shall
have occurred that has had or could reasonably be expected to have a Material
Adverse Effect;
(iv)    the Parent shall have delivered to the Administrative Agent a
certificate dated the Effective Date in form satisfactory to the Administrative
Agent as to the satisfaction of the conditions set forth in clauses (i) – (iii)
above and other relevant documentation, including legal opinions, reasonably
requested by the Administrative Agent; and
(v)    on the Revolving Maturity Date of each Non-Replaced Lender, the Borrowers
shall prepay any Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 2.16) to the extent necessary to repay, nonratably,
the Loans of such Non-Replaced Lenders and the Revolving Commitment of such
Non-Replaced Lenders shall be terminated. The Applicable Percentages under the
Revolving Credit Facility of the remaining Lenders shall be revised accordingly
as of such date.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or 9.02 to the contrary.

ARTICLE III    

Representations and Warranties
Each of the Borrowers represents and warrants to the Administrative Agent and
the Lenders that:

SECTION 3.01.     Organization; Powers. Each of the Parent and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
carry on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.


70

--------------------------------------------------------------------------------





SECTION 3.02.     Authorization; Enforceability. The Transactions are within the
Borrowers’ corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrowers and constitutes a legal, valid and
binding obligation of the Borrowers, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03.     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws, memorandum or articles of association
or other organizational documents of the Parent or any of its Subsidiaries or
any order of any Governmental Authority applicable to the Parent or any of its
Subsidiaries and (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Parent or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Parent or any of its Subsidiaries, but only to the
extent that such violation or default could reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.04.     Financial Condition; No Material Adverse Change. (a) The
Borrowers have heretofore furnished to the Lenders the consolidated balance
sheet and statements of income, stockholders equity and cash flows (including
consolidating statements and schedules) of the Parent as of and for the fiscal
years ended December 31, 2016 and December 31, 2017, reported on without
qualification by Ernst & Young LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Parent and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.
(a)    Since December 31, 2017, there has been no material adverse change in the
business, assets, operations or financial condition of the Parent and its
Subsidiaries, taken as a whole.

SECTION 3.05.     Properties. (a) The Parent and its Subsidiaries have good
title to, or valid leasehold interests in, all their real and personal property
material to their business, taken as a whole, except for minor defects in title
that do not interfere with their ability to conduct their business as currently
conducted or to utilize such properties for their intended purposes.
(a)    Each of the Parent and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and, to the knowledge of the Borrowers, the use
thereof by the Parent and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06.     Litigation. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrowers, threatened against or affecting the Parent or any of
its Subsidiaries (i) that could


71

--------------------------------------------------------------------------------




reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

SECTION 3.07.     Compliance with Laws and Agreements. Each of the Parent and
its Subsidiaries is in compliance with: (i) the charter, by-laws, memorandum or
articles of association or other organizational documents applicable to it and
(ii) all laws, regulations and orders of any Governmental Authority applicable
to it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.08.     Investment Company Status. Neither the Parent nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09.     Taxes. Each of the Parent and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Parent or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10.     ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.

SECTION 3.11.     Insurance Licenses. As of the Effective Date, (i) Schedule
3.11 attached hereto lists all of the jurisdictions in which any Significant
Insurance Subsidiary holds active licenses and is authorized to transact
insurance business, (ii) no such license is the subject of a proceeding for
suspension or revocation, there is no sustainable basis for such suspension or
revocation, and to any Borrower’s knowledge, no such suspension or revocation
has been threatened by any Governmental Authority, except as could not
reasonably be expected to result in a Material Adverse Effect, (iii) Schedule
3.11 also indicates the type or types of insurance in which each such Insurance
Subsidiary is permitted to engage with respect to each license therein listed,
and (iv) none of the Significant Insurance Subsidiaries transacts any insurance
business, directly or indirectly, in any state other than those enumerated in
Schedule 3.11.

SECTION 3.12.     Subsidiaries. As of the Effective Date, the Parent has no
Subsidiaries other than those Subsidiaries listed on Schedule 3.12. Schedule
3.12 correctly sets


72

--------------------------------------------------------------------------------




forth, as of the Effective Date, (i) the percentage ownership (direct or
indirect) of the Parent in the Equity Interests of its Subsidiaries and also
identifies the direct owner thereof, (ii) the jurisdiction of organization of
each such Subsidiary and (iii) with respect to each such Subsidiary, whether
such Subsidiary is a Significant Subsidiary or Significant Insurance Subsidiary;
provided that the identification of Significant Subsidiaries on Schedule 3.12
may be provided within thirty (30) days after the Effective Date.
Notwithstanding anything in Section 9.02 to the contrary, Schedule 3.12 shall be
amended to reflect such Significant Subsidiaries upon identification thereof as
contemplated thereby.

SECTION 3.13.     Material Agreements. Neither the Parent nor any Subsidiary is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement to which it is a
party, which default could reasonably be expected to have a Material Adverse
Effect.

SECTION 3.14.     Disclosure.
(a)    Each of the Borrowers has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrowers to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder taken as a whole (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time (it being understood that projected financial
information is as to future events and is not to be viewed as fact and that
actual results during the period or periods covered by any such information may
differ significantly from the projected results and such differences may be
material).
(b)    As of the Effective Date, the information included in the Beneficial
Ownership Certification provided on or prior to the Effective Date to any Lender
in connection with this Agreement is true and correct in all respects.

SECTION 3.15.     Solvency. The Parent and its Subsidiaries are, on a
consolidated basis, Solvent.

SECTION 3.16.     Foreign Pension Plan. Except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) each Foreign Pension Plan has been maintained in compliance with its
terms and in compliance with the requirements of any and all applicable laws,
statutes, rules, regulations and orders (including all funding requirements and
the respective requirements of the governing documents for each such Foreign
Pension Plan) and has been maintained, where required, in good standing with
applicable regulatory authorities, (ii) all contributions required to be made
with respect to a Foreign Pension Plan have been timely made, (iii) no actions
or proceedings have been taken or instituted to terminate


73

--------------------------------------------------------------------------------




or wind up a Foreign Pension Plan, and (iv) neither any Borrower nor any
Subsidiary has incurred any obligation in connection with the termination of or
withdrawal from any Foreign Pension Plan. The present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Pension Plan,
determined as of the end of the Parent’s most recently ended fiscal year on the
basis of actuarial assumptions, each of which is reasonable, did not exceed by
more than $10,000,000 the current value of the assets of such Foreign Pension
Plan allocable to such benefit liabilities.

SECTION 3.17.     Anti-Corruption Laws and Sanctions. The Borrowers have
implemented and maintain in effect policies and procedures reasonably designed
to ensure compliance in all material respects by the Borrowers, their
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Borrowers, their
Subsidiaries and their respective directors and officers and to the knowledge of
the Borrowers its employees and agents (under the control of any Borrower or
Subsidiary), are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrowers, any Subsidiary or
to the knowledge of the Borrowers or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrowers, any
agent (under the control of any Borrower or Subsidiary) of the Borrowers or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by the
Credit Agreement will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 3.18.     EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

SECTION 3.19.     Plan Assets; Prohibited Transactions. None of the Borrowers or
any of their Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations) and neither the execution, delivery nor
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

ARTICLE IV    

Conditions

SECTION 4.01.     Effective Date. The obligations of the Lenders to make Loans
and of any Lender or LC Issuer to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.


74

--------------------------------------------------------------------------------




(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Willkie Farr & Gallagher LLP, US counsel for the Borrowers, (ii)
Conyers Dill & Pearman, Bermuda counsel for the Borrowers, (iii) Willkie Farr &
Gallagher (UK) LLP, UK counsel for the Borrowers and (iv) in house counsel to
Argo US, in form and substance reasonably satisfactory to the Administrative
Agent and covering such other matters relating to the Borrowers, this Agreement
or the Transactions as the Administrative Agent shall reasonably request. The
Borrowers hereby request such counsel to deliver such opinion.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received a certificate relating to
the solvency of each of the Borrowers in form and substance reasonably
satisfactory to the Administrative Agent.
(e)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Parent, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02, stating (i) the Rating of Argo US and
(ii) the Rating of each Insurance Subsidiary of Argo US.
(f)    All obligations of the Borrowers under the Existing Agreement (other than
any contingent indemnification obligations or obligations in respect of
outstanding letters of credit thereunder which are continued under this
Agreement) shall have been or shall substantially contemporaneously be repaid in
full and all commitments to extend credit pursuant to such agreement shall be
terminated.
(g)    The Lenders shall have received audited (without qualification)
consolidated financial statements of Argo Group International Holdings, Ltd. for
the fiscal years ended December 31, 2016 and December 31, 2017.
(h)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out of pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.
(i)    All governmental and third party approvals necessary or, in the
discretion of the Administrative Agent, advisable in connection with the
financing contemplated by this Agreement and the continuing operations of the
Parent and its Subsidiaries shall have been obtained and be in full force and
effect.
(j)    (i) The Administrative Agent shall have received, at least five days
prior to the Effective Date, all documentation and other information regarding
the Borrowers requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations,


75

--------------------------------------------------------------------------------




including the Patriot Act, to the extent requested in writing to the Borrowers
at least 10 days prior to the Effective Date and (ii) to the extent any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five days prior to the Effective Date, any Lender that has
requested, in a written notice to such Borrower at least 10 days prior to the
Effective Date, a Beneficial Ownership Certification in relation to such
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (j)(ii) shall be deemed
to be satisfied).
The Administrative Agent shall notify the Borrower Representative and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of any Lender or LC Issuer to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., Chicago time, on November
30, 2018 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 4.02.     Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of any Lender or LC Issuer to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
(a)    The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects (except that any representation or warranty which is
already qualified as to materiality or by reference to Material Adverse Effect
shall be true and correct in all respects) as of such earlier date).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)    If a Secured Letter of Credit is being requested, (i) the Borrowers shall
have executed a Security Agreement and Control Agreement and the Administrative
Agent shall have received such resolutions, certificates and opinions with
respect thereto as the Administrative Agent may reasonably request and (ii) the
Borrowers shall have collateralized such Letter of Credit as set forth in, and
to the extent required by, Section 2.06(l).
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


76

--------------------------------------------------------------------------------





ARTICLE V    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or, in the case
of any Letter of Credit extending past the Revolving Maturity Date, been cash
collateralized in accordance with Section 2.06(j)) and all LC Disbursements
shall have been reimbursed, each of the Borrowers covenants and agrees with the
Lenders that:

SECTION 5.01.     Financial Statements; Ratings Change and Other Information.
The Borrowers will furnish to the Administrative Agent for distribution to each
Lender:
(a)    within 90 days after the end of each fiscal year of the Parent, audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year for the Parent and its
consolidated subsidiaries. The consolidated financial statements will set forth
in each case in comparative form the figures for the previous fiscal year as
available, all reported on by Ernst & Young LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(b)    with respect to Argonaut Insurance Company, Colony Insurance Company,
Rockwood Casualty Insurance Company, Argo Re, Ltd and other Significant
Insurance Subsidiaries created subsequent to the Effective Date, as soon as
available, and in any event (i) within 15 days after the date required to be
filed, a copy of each such entity’s statutory Annual Statement for such year
ended December 31, as filed with the insurance department (or other equivalent
insurance regulatory authority) of the state or other jurisdiction of domicile
of such entity, and (ii) within 15 days after the date required to be filed, a
copy of each such entity’s audited or unaudited, as the case may be, financial
statements for such year ended December 31, as filed with the insurance
department (or other equivalent insurance regulatory authority) of the state or
other jurisdiction of domicile of such entity. The financial statements referred
to in this Section 5.01(b)(ii) shall fairly present in all material respects the
statutory financial position of each such entity as of the dates therein
specified and the statutory results of operations and cash flow of each such
entity for the periods therein specified, and shall be prepared in conformity
with SAP (or an equivalent standard in the applicable jurisdiction). The
financial statements referred to in sub-clause (ii) of this Section 5.01(b)
shall, if required, be accompanied by an audit report thereon of Ernst & Young
LLP or such other firm of independent auditors of recognized national standing
selected by the Parent that is reasonably satisfactory to the Administrative
Agent to the effect that such financial statements present fairly, in all
material respects, the financial position of each such entity as of the end of
the fiscal year being reported on in conformity with SAP and that the
examination of such auditors in connection with such financial statements has
been conducted in accordance with generally accepted


77

--------------------------------------------------------------------------------




auditing standards and included such tests of the accounting records and such
other auditing procedures as said auditors deemed necessary in the
circumstances.
(c)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Parent (commencing with the fiscal quarter ending
September 30, 2018), unaudited consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year for the Parent
and its consolidated subsidiaries. The consolidated financial statements will
set forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year as available, all certified by a Financial Officer of
either the Parent or the Borrower Representative as presenting fairly in all
material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
(d)    concurrently with any delivery of financial statements under clause (a)
or (c) above, a certificate of a Financial Officer of either the Parent or the
Borrower Representative (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.09 and 6.10,
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and (iv) solely
with respect to certificates delivered with Section 5.01(a) deliveries, updated
versions of Schedules 3.11 and 3.12 providing current lists of the information
required thereby;
(e)    (i) promptly after the same become publicly available, copies of all 10-K
and 10-Q reports (or successor forms thereof) and other material reports and
other materials filed by any Borrower or a Subsidiary with the SEC or with any
national securities exchange, as the case may be, in any event other than
routine reports which are required to be provided to any of the above-listed
entities concerning the management of employee benefit plans, including, without
limitation, stock purchases or the exercise of stock options made under any such
employee benefit plan and (ii) upon request by any Lender, copies of any 8-K
reports (or any successor form thereof) or proxy statements filed by any
Borrower or a Subsidiary with the SEC or with any national securities exchange;
(f)    promptly after S&P or any other nationally recognized rating agency shall
have announced a change in Rating, written notice of such rating change;
(g)    promptly after A.M. Best, S&P or any other nationally recognized rating
agency shall have announced a change in its financial strength rating of an
Insurance Subsidiary or any Affiliate thereof, or shall have first assigned a
rating thereto, written notice of such changed or initial rating;
(h)    promptly after the creation of any Significant Subsidiary or of any
Person becoming a Significant Subsidiary, notice of such creation or occurrence;
and


78

--------------------------------------------------------------------------------




(i)    promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the Parent
or any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request, including any
actuarial reports prepared regarding any Insurance Subsidiary, provided, that
the delivery of any actuarial reports shall be subject to the consent of the
applicable independent actuarial consulting firm (if then required) and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Act and the
Beneficial Ownership Regulation.
Information required to be delivered pursuant to the foregoing Section 5.01(a),
(c) and (e) shall be deemed to have been delivered on the date on which the
Borrowers deliver copies of such information to the Administrative Agent on
behalf of the Lenders or on the date on which the Borrowers provide notice
(including notice by electronic transmission) to the Administrative Agent that
such information has been posted on the SEC website on the Internet at
sec.gov/edgar/searches.htm or at another website identified in such notice and
accessible by the Lenders without charge.

SECTION 5.02.     Notices of Material Events. The Borrowers will furnish to the
Administrative Agent for distribution to each Lender as soon as possible but in
any event within five (5) Business Days after any officer of a Borrower becomes
aware thereof, written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent and its Subsidiaries in an aggregate amount exceeding
$15,000,000;
(d)    the receipt by the Parent or any Subsidiary of any notice from any
Governmental Authority, trustee or actuary in relation to any non-compliance
with any laws, regulations and rules applicable to any Foreign Pension Plan,
including funding requirements and the respective requirements of the governing
documents for such Foreign Pension Plan, which could reasonably be expected to
result in liability of the Parent and its Subsidiaries in an aggregate amount
which, either alone or with any other such events which have occurred, exceeds
$15,000,000;
(e)    (i) the receipt by any Borrower or any Insurance Subsidiary of any notice
from any Governmental Authority of the expiration without renewal, revocation or
suspension of, or the institution of any proceedings to revoke or suspend, any
license now or hereafter held by any Insurance Subsidiary which is required to
conduct insurance business in compliance with all applicable laws and
regulations, other than such expiration, revocation or suspension which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (ii) the receipt of any notice from any Governmental
Authority of the institution of any disciplinary


79

--------------------------------------------------------------------------------




proceedings against or in respect of any Insurance Subsidiary, or the issuance
of any order, the taking of any action or any request for an extraordinary audit
for cause by any Governmental Authority which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect or (iii) any judicial
or administrative order limiting or controlling the insurance business of any
Insurance Subsidiary (and not the insurance industry generally) which has been
issued or adopted and which could reasonably be expected to have a Material
Adverse Effect;
(f)    any change in the information provided in the Beneficial Ownership
Certification delivered to any Lender in connection with this Agreement that
would result in a material change to the list of beneficial owners identified in
such certification; and
(g)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of either the Parent or the
Borrower Representative setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

SECTION 5.03.     Existence; Conduct of Business. The Borrowers will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) the rights, licenses, permits, privileges and franchises (including without
limitation, certificates of authority and other required insurance licenses)
material to the conduct of the business of the Borrowers and their Subsidiaries,
taken as a whole, except, in the case of clause (ii), where failure to do so,
individually or in the aggregate, could not be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, Division, liquidation or dissolution permitted under
Section 6.03.

SECTION 5.04.     Payment of Obligations. The Borrowers will, and will cause
each Subsidiary to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05.     Maintenance of Properties; Insurance. The Borrowers will, and
will cause each Subsidiary to, (a) keep and maintain all property material to
the conduct of the business of the Borrowers and their Subsidiaries taken as a
whole in good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.


80

--------------------------------------------------------------------------------





SECTION 5.06.     Books and Records; Inspection Rights. The Borrowers will, and
will cause each Subsidiary to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrowers will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

SECTION 5.07.     Compliance with Laws. The Borrowers will, and will cause each
Subsidiary to, comply with all applicable laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrowers will maintain in
effect and enforce policies and procedures reasonably designed to ensure
compliance in all material respects by the Borrowers, their Subsidiaries and
their respective directors, officers, employees and agents under their control
with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08.     Use of Proceeds and Letters of Credit. The proceeds of the
Loans and the Letters of Credit will be used only for general corporate
purposes, including working capital and acquisitions permitted hereby (and, for
the avoidance of doubt, repayment in full of the obligations under the Existing
Agreement). No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Notwithstanding
anything herein to the contrary, no Letter of Credit hereunder shall be issued
to support the capital requirements at Lloyd’s of London, otherwise known as
“Funds at Lloyd’s”. The Borrowers will not request any Borrowing or Letter of
Credit, and the Borrowers shall not use, and shall procure that their
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

ARTICLE VI    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or, in the case of any Letter
of Credit extending past the Revolving Maturity Date, been cash collateralized
in accordance with Section 2.06(j)) and all LC Disbursements shall have been
reimbursed, each of the Borrowers covenants and agrees with the Lenders that:

SECTION 6.01.     Indebtedness. The Borrowers will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:


81

--------------------------------------------------------------------------------




(a)    Indebtedness created hereunder;
(b)    Indebtedness and commitments to provide Indebtedness existing on the date
hereof and set forth on Schedule 6.01 (and any guaranties by the Borrowers
thereof) and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof;
(c)    Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to
any Borrower or any other Subsidiary;
(d)    Guarantees, including Net Worth Maintenance agreements or similar capital
support or credit enhancement agreements, by the Parent or any Subsidiary of the
obligations of the Parent or any Wholly-Owned Subsidiary of the Parent;
provided, however, that (i) this clause (d) shall not permit any Guarantee by a
Subsidiary which is not a Borrower of the obligations of a Borrower unless such
Subsidiary has also guaranteed the Obligations pursuant to a guarantee in form
and substance reasonably satisfactory to the Administrative Agent), (ii) no
Subsidiary other than a Borrower shall Guarantee the Indebtedness of any Special
Purpose Entity and (iii) any Guarantee by a Borrower of the Indebtedness of a
Special Purpose Entity shall rank pari passu with, or be subordinated to, the
Obligations;
(e)    Indebtedness in respect of Trust Preferred Securities or other
instruments of the same or a similar character issued by a trust or other
special purpose entity formed by a Borrower as to which no Subsidiary (other
than a Borrower, such trust or other special purpose entity) has any obligation,
together with all guaranty obligations owing by a Borrower in respect thereof
and constituting Subordinated Indebtedness;
(f)    Indebtedness assumed in connection with any Acquisition, provided that
such Indebtedness is not incurred in contemplation of such Acquisition and no
other Subsidiary (other than the Subsidiary being acquired, if applicable) has
any liability or obligations in respect of such Indebtedness;
(g)    Indebtedness in respect of (i) collateralized letters of credit in the
ordinary course of business of insurance or reinsurance operations or (ii)
letters of credit which are to support the capital requirements applicable to
the Borrowers or any Subsidiary at Lloyd’s of London;
(h)    Indebtedness in respect of letters of credit in the ordinary course of
business as long as with respect to any such letter of credit at the time of
issuance of any such letter of credit no Default shall have occurred and be
continuing or would result from such issuance;
(i)    Indebtedness incurred by the Borrowers and Special Purpose Entities in
addition to the foregoing to the extent that after giving effect thereto the
Borrowers are in compliance with Section 6.09; and
(j)    Indebtedness incurred by the Subsidiaries of the Borrowers (which
Subsidiaries are not themselves Borrowers), provided that the aggregate
outstanding principal amount of Indebtedness permitted by this clause shall not
at any time exceed $100,000,000.


82

--------------------------------------------------------------------------------




For purposes of determining compliance with this Section 6.01, the Borrowers
will be entitled to divide an item of Indebtedness that meets the criteria of
one of the categories of Indebtedness described in clauses (a) through (i) above
between such applicable clause and any other clause of this Section 6.01 the
criteria of which such item of Indebtedness also meets.

SECTION 6.02.     Liens. The Borrowers will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    Permitted Encumbrances;
(b)    Liens which (x) do not secure Indebtedness and (y) are incurred in the
ordinary course of business, including Liens granted in connection with any Swap
Agreement or investments, trades, facilities or other arrangements with any
counterparty, securities or other broker/dealer or clearing exchange; provided
that the aggregate amount of all obligations secured pursuant to this clause (b)
shall at no time exceed $150,000,000; and
(c)    Liens on cash or debt securities and other investments pursuant to
Section 6.04(a) securing (i) Indebtedness permitted pursuant to Section 6.01(g)
or (ii) obligations under or in respect of any Primary Policy, Reinsurance
Agreement, Industry Loss Warranty and/or collateralized trusts, withheld
balances or other collateral or security arrangements in the ordinary course of
reinsurance or insurance business.
For purposes of determining compliance with this Section 6.02, the Borrowers
will be entitled to divide an item of Liens that meets the criteria of one of
the categories of Liens described in clauses (a) and (b) above between or among
such applicable clause and any other clause of this Section 6.02 the criteria of
which such item of Liens also meets.

SECTION 6.03.     Fundamental Changes. (a) The Borrowers will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, consummate a
Division as the Dividing Person or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into or consolidate with a
Borrower in a transaction in which such Borrower is the surviving corporation,
(ii) any Subsidiary (other than a Borrower) may merge into or consolidate with
any Person in a transaction in which the surviving entity is a Borrower or a
Subsidiary, (iii) a Person may be merged into a Borrower or any Subsidiary
pursuant to a Permitted Acquisition, (iv) any Subsidiary that is an LLC may
consummate a Division as the Dividing Person if, immediately upon the
consummation of the Division, the assets of the applicable Dividing Person are
held by one or more Wholly-Owned Subsidiaries at such time, or, with respect to
assets not so held by one or more Wholly-Owned Subsidiaries, such Division, in
the aggregate would otherwise result in an Asset Disposition permitted by
Section 6.03(b) and (v) any Subsidiary (other than a Borrower) may liquidate or
dissolve if the Borrowers determine in good faith that such liquidation or
dissolution is in the best interests of the Borrowers and is not materially
disadvantageous to the Lenders; provided that any


83

--------------------------------------------------------------------------------




such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04.
(a)    The Borrowers will not, nor will they permit any Subsidiary to, make any
Asset Disposition except for (i) Asset Dispositions expressly permitted by
Sections 6.06 or 6.07 and (ii) other Asset Dispositions of property that,
together with all other property of the Borrowers and the Subsidiaries
previously leased, sold or disposed of in Asset Dispositions made pursuant to
this Section 6.03(b) during the twelve-month period ending with the month in
which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the property of the Parent and its Subsidiaries; provided
that under no circumstances shall the Equity Interests in a Borrower be included
in a permitted Asset Disposition.
(b)    The Borrowers will not, and will not permit any Subsidiary to, engage to
any material extent in any business other than businesses of the type conducted
by the Parent and its Subsidiaries on the date of execution of this Agreement
and businesses complementary, reasonably related or incidental thereto.

SECTION 6.04.     Investments and Acquisitions. The Borrowers will not, and will
not permit any Subsidiary to, purchase, hold or acquire (including pursuant to
any merger with, or as a Division Successor pursuant to the Division of, any
Person that was not a Wholly-Owned Subsidiary prior to such merger or Division)
any capital stock or other equity securities (including any option, warrant or
other right to acquire any of the foregoing) of any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:
(a)    investments complying with the terms of the Argo Investment Policy;
(b)    subject to the provisions of this Section 6.04 and, as applicable, the
requirements contained in the definition of Permitted Acquisition, the Parent
and its Wholly-Owned Subsidiaries may from time to time (i) effect Permitted
Acquisitions for aggregate consideration (including Equity Interests and the
assumption of Indebtedness) such that the Borrowers remain in compliance with
the financial covenants set forth in Sections 6.09 and 6.10 and (ii) make
investments in joint ventures; provided that (A) no Default is existing either
at the time of the consummation of such proposed investment and immediately
after giving effect thereto; provided that with respect to a Permitted
Acquisition whose consummation is not conditioned on the availability of, or on
obtaining, third party financing (including the assumption or incurrence of
Indebtedness in connection therewith), the determination of whether this
condition has been satisfied may be made, at the election of the Borrowers, at
the time of the execution of the definitive agreement with respect to such
Permitted Acquisition; provided further that no Default under Article VII(a) or
(b) shall exist on the date of consummation of such Permitted Acquisition; (B)
with respect to any such proposed investment for aggregate consideration
(including Equity Interests and the assumption of Indebtedness) exceeding
$85,000,000, (1) the Rating shall be at least BBB- both immediately before the
consummation of such proposed investment and immediately after giving effect
thereto (and after giving effect to any adjustment of the Rating associated with
the consummation of such proposed investment) and (2) the Administrative Agent
shall have received written notice of any such proposed investment and
information materials related thereto in form and substance


84

--------------------------------------------------------------------------------




reasonably satisfactory to it from the Borrower Representative not less than 5
days prior to the consummation of such investment (or such shorter period as may
be agreed to by the Administrative Agent in its sole discretion) and (C) the
aggregate amount invested in joint ventures pursuant to this Section 6.04(b)
(valued at initial cost less dividends and capital distributions) shall not
exceed $85,000,000;
(c)    investments of any Person in existence at the time such Person becomes a
Subsidiary pursuant to a Permitted Acquisition; provided that such investment
was not made in connection with or in anticipation of such Person becoming a
Subsidiary; and
(d)    investments by the Parent or any Subsidiary in any Subsidiary.

SECTION 6.05.     Swap Agreements. The Borrowers will not, and will not permit
any Subsidiary to, enter into any Swap Agreement, except (a) non-speculative
Swap Agreements entered into to hedge or mitigate risks to which a Borrower or
any Subsidiary has (or reasonably expects to have) actual exposure (other than
those in respect of Equity Interests of a Borrower or any of its Subsidiaries),
(b) non-speculative Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of a Borrower or any Subsidiary, (c)
Swap Agreements entered into in connection with any Restricted Payments
permitted to be made under Section 6.06(a)(ii) and (d) Swap Agreements entered
into in accordance with the terms of the Argo Investment Policy.

SECTION 6.06.     Restricted Payments. The Borrowers will not, and will not
permit any Subsidiary to, declare, pay or make, or agree to declare, pay or
make, directly or indirectly, any Restricted Payment, except:
(a)    (i) the Parent may declare and pay publicly announced and regularly
scheduled dividends on its issued and outstanding common stock that is traded
publicly on a national securities exchange, and (ii) the Parent or any
Subsidiary may make stock repurchases and declare and make other Restricted
Payments, in each case of or relating to the Equity Interests of the Parent,
after the Effective Date; provided, however that no Restricted Payment shall be
permitted to be declared, and no Restricted Payment (other than dividends
declared in compliance herewith) shall be permitted to be paid, under this
clause (a) if any Default is existing either at the time of the proposed
Restricted Payment or immediately after giving effect thereto;
(b)    Parent may pay dividends payable solely in its common stock;
(c)    (i) any Wholly-Owned Subsidiary may declare and pay dividends to its
equity holder, (ii) any Subsidiary that is not a Wholly-Owned Subsidiary may
declare and pay dividends pro rata to its equity holders and (iii) any
Subsidiary may declare and pay or make other Restricted Payments to any of the
Borrowers or to a Wholly-Owned Subsidiary; provided, however, that Argo US shall
not make any Restricted Payment pursuant to this clause (c) upon the occurrence
and during the continuance of a Default or if a Default would result therefrom;
and


85

--------------------------------------------------------------------------------




(d)    the Parent or any Subsidiary may make Restricted Payments in respect of
Trust Preferred Securities or other instruments described in Section 6.01(e) so
long as no Default is existing either at the time of the proposed Restricted
Payment or immediately thereafter.

SECTION 6.07.     Transactions with Affiliates. The Borrowers will not, and will
not permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) at prices and on terms and conditions not less favorable to such
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Parent and its
Wholly Owned Subsidiaries not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.06 and (d) as permitted by Section 6.01(d) or
Section 6.04.

SECTION 6.08.     Restrictive Agreements. The Borrowers will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrowers or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the obligations of the Borrowers hereunder or under any guaranty thereof, or (b)
the ability of any Subsidiary to pay dividends or other distributions with
respect to its Equity Interests or to make or repay loans or advances to the
Borrowers or any other Subsidiary or to Guarantee Indebtedness of the Borrowers
or any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law, regulation or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition) or to restrictions and conditions similar to those set
forth in the Trust Preferred Securities upon the ability of special purpose
trust Subsidiaries and other entities to pay dividends or make distributions
related to Indebtedness of the same or similar character as the Trust Preferred
Securities, (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or
assets pending such sale, provided that such restrictions and conditions apply
only to the Subsidiary or assets to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to customary
provisions in joint venture agreements entered into in the ordinary course of
business that restrict pledges or transfers of ownership interests in such
Persons, (v) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (vi) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.

SECTION 6.09.     Maximum Leverage Ratio. The Borrowers will not permit the
Leverage Ratio to exceed .35 to 1.00 at any time.

SECTION 6.10.     Tangible Net Worth. The Parent will not permit at any time its
Tangible Net Worth to be less than the sum of (i) $1,160,000,000 plus (ii) 50%
of the positive Net Income of the Parent and its Subsidiaries for each fiscal
quarter ending after June 30, 2018 plus (iii) 50% of the net proceeds received
by the Parent and its Subsidiaries from the issuance and sale


86

--------------------------------------------------------------------------------




of Equity Interests of the Parent or any Subsidiary (other than the issuance to
the Parent or a Wholly-Owned Subsidiary and the issuance in connection with any
director or employee stock plan or other director or employee compensation
arrangements), including any conversion of debt securities of the Parent or any
Subsidiary into Equity Interests after June 30, 2018.

SECTION 6.11.     Sale and Leaseback Transactions. Except for Sale and Leaseback
Transactions entered into in the ordinary course of business with respect to
real property owned by the Borrowers on the Effective Date or acquired
thereafter pursuant to a Permitted Acquisition or with respect to any personal
property, the Borrowers will not, and will not permit any Subsidiary to, enter
into or suffer to exist any Sale and Leaseback Transaction.

SECTION 6.12.     Rating. The Borrowers will cause all Significant Insurance
Subsidiaries of Argo US to at all times maintain an AM Best Financial Strength
Rating of at least B++.

ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    any of the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or any cash
collateral amount due pursuant to Section 2.06(j) when and as the same shall
become due and payable (including under Section 2.20 hereof), whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;
(b)    any of the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
of the Borrowers or any Subsidiary in or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made;
(d)    any of the Borrowers shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.02, 5.03 (with respect to such
Borrower’s existence), 5.08 or in Article VI;
(e)    any of the Borrowers shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof


87

--------------------------------------------------------------------------------




from the Administrative Agent to the Borrower Representative (which notice will
be given at the request of any Lender);
(f)    any of the Borrowers or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness (other than the Obligations), when and as the same shall
become due and payable (giving effect to any applicable cure period relating
thereto);
(g)    any event or condition occurs that results in any Material Indebtedness
or any Trust Preferred Security Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or
Trust Preferred Security Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness or Trust Preferred Security
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, winding-up, administration,
reorganization or other relief in respect of any of the Borrowers or any
Significant Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, administration,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a liquidator, receiver, trustee, custodian, sequestrator, conservator,
administrator, administrative receiver or similar official for any of the
Borrowers or any Significant Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(i)    any of the Borrowers or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, winding-up,
administration, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a liquidator,
receiver, trustee, custodian, sequestrator, conservator, administrator or
similar official for any of the Borrowers or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    any Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $30,000,000 shall be rendered against any Borrower, any Significant
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 45 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a


88

--------------------------------------------------------------------------------




judgment creditor to attach or levy upon any assets of any Borrower or any
Significant Subsidiary to enforce any such judgment;
(l)    an ERISA Event or circumstance in respect of any Foreign Pension Plan
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other ERISA Events and such circumstances that have occurred,
could reasonably be expected to result in a Material Adverse Effect and
continues unremedied for five (5) Business Days;
(m)    a Change in Control shall occur;
(n)    obligations owing in connection with the Trust Preferred Securities or
any other Subordinated Indebtedness shall at any time and for any reason cease
to be fully subordinated to the Obligations outstanding in connection with the
Credit Documents;
(o)    any governmental authority revokes or fails to renew any material
license, permit or franchise of any Borrower or any Significant Insurance
Subsidiary, or any Borrower or any Significant Insurance Subsidiary for any
reason loses any material license, permit or franchise, or any Borrower or any
Significant Insurance Subsidiary suffers the imposition of any restraining
order, escrow, suspension or impound of funds in connection with any proceeding
(judicial or administrative) with respect to any material license, permit or
franchise, which could reasonably be expected to result in losses or liability
of the Borrowers or any of the Significant Insurance Subsidiaries, individually
or in the aggregate, in excess of $15,000,000 and such event shall continue
unremedied for a period of five (5) Business Days;
then, and in every such event (other than an event with respect to any of the
Borrowers described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to any of the Borrowers described in clause (h) or (i) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers.

ARTICLE VIII    

The Administrative Agent


89

--------------------------------------------------------------------------------




Each of the Lenders and each of the LC Issuers hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrowers or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers),


90

--------------------------------------------------------------------------------




independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent, including JP Morgan Europe Ltd. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the LC Issuers and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the LC
Issuers, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a


91

--------------------------------------------------------------------------------




Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrowers and their Affiliates) as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.
The Administrative Agent shall be permitted from time to time to designate one
of its Affiliates to perform the duties to be performed by the Administrative
Agent hereunder with respect to Loans and Borrowings denominated in Foreign
Currencies. The provisions of this Article VIII shall apply to any such
Affiliate mutatis mutandis.
The Lenders identified on the front page of this Agreement as Co-Syndication
Agents or Co-Documentation Agents shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in this
Article VIII.

ARTICLE IX    

Miscellaneous

SECTION 9.01.     Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy (if a telecopy number
is provided below), as follows:
(i)    if to any Borrower, to it c/o Argo Group US, Inc., 175 East Houston
Street, Suite 1300, San Antonio, Texas 78205, Attention of Jay Bullock, (email:
jay.bullock@argolimited.com); with a copy to Lynn Geurin, (email:
lgeurin@argogroupus.com) and Craig Comeaux, (email: ccomeaux@argogroupus.com);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 S.
Dearborn, 9th Floor, Suite IL1-0364, Chicago, IL 60603, Attention of Danielle
Babine (Telecopy No. (312) 325-3190);
(iii)    if to the Administrative Agent for Eurocurrency Loans in Foreign
Currencies, to J.P. Morgan Europe Limited, 125 London Wall, London EC1W 2JD,
Attention of Ching Loh/The Manager, Telecopy No. +44(0) 207 777 2360);


92

--------------------------------------------------------------------------------




(iv)    if to the Issuing Agent, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn, Floor L2S, Suite IL1-0480, Chicago, IL 60603, Attention of Muoy Lim
(Telecopy No. (888) 303-9732); and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems or other electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower Representative may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)    Electronic Systems.
(i)    Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the LC Issuers
and the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.


93

--------------------------------------------------------------------------------




(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, any Lender, any LC Issuer or any
other Person or entity for damages of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Borrower’s
or the Administrative Agent’s transmission of Communications through an
Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Borrower pursuant to any Credit Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any LC
Issuer by means of electronic communications pursuant to this Section, including
through an Electronic System.

SECTION 9.02.     Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any LC Issuer or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the LC Issuers and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any LC Issuer may have had notice or knowledge of such
Default at the time.
(a)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change any portion of this Agreement in a
manner that would alter the pro rata nature of payments, loans and Commitment
reductions under this Agreement, without the


94

--------------------------------------------------------------------------------




written consent of each Lender, (v) change any of the provisions of this
Section or the definitions of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vi) release any Borrower
from any of its joint and several liabilities in respect of the Obligations
without the written consent of each Lender or (vii) change any provision of
Sections 2.06(d), 2.06(j), 2.10(g) or 2.10(h) without the consent of each Lender
adversely affected thereby; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
any LC Issuer hereunder without the prior written consent of the Administrative
Agent or any LC Issuer, as the case may be.
(b)    Notwithstanding the foregoing, Schedule 3.11 hereto shall be deemed
amended without the consent of any other party solely to reflect revisions or
supplements of the type described in the parenthetical in the first sentence of
Section 3.11 upon the delivery by the Borrower Representative to the
Administrative Agent of a revised Schedule 3.11 reflecting such revisions and
supplements.
(c)    Notwithstanding the foregoing, no amendment or amendment and restatement
of this Agreement which is in all other respects approved by the Lenders in
accordance with this Section 9.02 shall require the consent or approval of any
Lender (i) which immediately after giving effect to such amendment or amendment
and restatement, shall have no Commitment or other obligation to maintain or
extend credit under this Agreement (as so amended or amended and restated),
including, without limitation, any obligation in respect of any drawing under or
participation in any Letter of Credit and (ii) which, substantially
contemporaneously with the effectiveness of such amendment or amendment and
restatement, is paid in full all amounts owing to it hereunder (including,
without limitation principal, interest and fees, but excluding unmatured
contingent obligations). From and after the effectiveness of any such amendment
or amendment and restatement, any such Lender shall be deemed to no longer be a
“Lender” hereunder or a party hereto; provided, that any such Lender shall
retain the benefit of indemnification and other provisions hereof which, by the
terms hereof would survive a termination of this Agreement.
(d)    Notwithstanding the foregoing, upon the execution and delivery of all
documentation required by Section 2.09(e) to be delivered in connection with an
increase to the aggregate Revolving Commitments, the Administrative Agent, the
Borrowers and the new or existing Lenders whose Revolving Commitments have been
affected may and shall enter into an amendment hereof (which shall be binding on
all parties hereto and the new Lenders) solely for the purpose of reflecting any
new Lenders and their new Revolving Commitments and any increase in the
Revolving Commitment of any existing Lender.
(e)    Notwithstanding the foregoing, the Administrative Agent and the Borrowers
may amend any Credit Document to correct administrative or technical errors or
omissions, or to effect administrative changes that are not adverse to any
Lender and any such amendment shall become effective without any further consent
of any other party to such Credit Document.

SECTION 9.03.     Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall
pay (i) all reasonable, documented out of pocket expenses incurred by the
Administrative


95

--------------------------------------------------------------------------------




Agent and its Affiliates, including the reasonable fees, charges and
disbursements of one firm of legal counsel for the Administrative Agent plus any
required local counsel, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) without duplication of amounts otherwise payable hereunder,
all reasonable, documented out-of-pocket expenses incurred by any LC Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable, documented
out-of-pocket expenses incurred by the Administrative Agent, any LC Issuer or
any Lender, including the fees, charges and disbursements of (A) (1) one primary
counsel and, as deemed appropriate by the Administrative Agent, one additional
local counsel and/or regulatory counsel in each applicable jurisdiction for the
Administrative Agent and (2) one primary counsel and, as deemed appropriate by
the Lenders, one additional local and/or regulatory counsel for all the Lenders
in each applicable jurisdiction (as well as additional counsel for the Lenders
in light of actual or potential conflicts of interest), and (B) a financial
advisor for the Administrative Agent, the LC Issuers and the Lenders, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such out-of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
(a)    The Borrowers shall indemnify the Administrative Agent, each LC Issuer
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, penalties, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by any LC Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrowers or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrowers or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any of the Borrowers’ directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulting from the gross negligence or willful misconduct of
such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.
(b)    To the extent that the Borrowers fail to pay any amount required to be
paid by them to the Administrative Agent or any LC Issuer under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or such LC Issuer, as the case may


96

--------------------------------------------------------------------------------




be, such Lender’s Revolving Commitment Exposure Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or such LC Issuer in its capacity
as such.
(c)    To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that, nothing in this clause (d) shall relieve any Borrower of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.
(d)    All amounts due under this Section shall be payable not later than ten
days after written demand therefor.

SECTION 9.04.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any LC Issuer that issues any Letter of Credit), except that (i) the Borrowers
may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any LC Issuer that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the LC Issuers and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(a)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:
(i)    the Parent; provided that after the passage of ten (10) Business Days
from receipt of written notice to the Parent from the Administrative Agent of a
proposed assignment without the Parent giving the Administrative Agent written
notice of the Parent’s objection to such assignment, the Parent shall be deemed
to have consented to such assignment; provided further that no consent of the
Parent shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;


97

--------------------------------------------------------------------------------




(ii)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment;
(iii)    the Issuing Agent; and
(iv)    each Fronting Bank.
(v)    Assignments shall be subject to the following additional conditions:
(vi)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless the Parent and
the Administrative Agent otherwise consent, provided that no such consent of the
Parent shall be required if an Event of Default has occurred and is continuing;
(vii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
(viii)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(ix)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


98

--------------------------------------------------------------------------------




“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) any Borrower or any of their Affiliates, (d) a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof (provided that such holding company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business) or (e) solely with respect to the Revolving Credit
Facility, any Person which is not an NAIC Approved Bank.
(x)    Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03); provided, however, that no Lender may assign any
obligation under a Several Letter of Credit unless such Several Letter of Credit
is either amended or returned by the beneficiary and reissued by the Issuing
Agent, removing or amending, as the case may be, the assigning Lender’s
percentage obligations and replacing or amending the same with the percentage
obligations of the assignee. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(xi)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of (and
stated interest on) the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the LC Issuers and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any LC Issuer and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(xii)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are


99

--------------------------------------------------------------------------------




participants), the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.06(e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(b)    Any Lender may, without the consent of the Borrowers, the Administrative
Agent or any LC Issuer, sell participations to one or more banks or other
entities (a “Participant”) other than an Ineligible Institution in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative Agent,
the LC Issuers and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrowers agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under 2.17(f) and (g) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender and the
information and documentation required under 2.17(g) will be delivered to the
Borrowers and the Administrative Agent)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at any Borrower’s request and expense, to use
reasonable efforts to cooperate with such Borrower to effectuate the provisions
of Section 2.19(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall


100

--------------------------------------------------------------------------------




have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments or its other obligations under any
Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05.     Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, LC Issuer or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding (unless, in the case of Fronted Letters of Credit, such Fronted
Letters of Credit have been cash collateralized or backstopped in a manner
reasonably satisfactory to the applicable Fronting Banks and the Administrative
Agent) and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.06.     Counterparts; Integration; Effectiveness. (a) This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of


101

--------------------------------------------------------------------------------




each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
(a)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any of the
Borrowers against any of and all the obligations of such Person now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

SECTION 9.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(a)    Each of the Borrowers hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the


102

--------------------------------------------------------------------------------




extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any LC Issuer or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement against the
Borrowers or their respective properties in the courts of any jurisdiction.
(b)    Each of the Borrowers hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.     Confidentiality. Each of the Administrative Agent, the LC
Issuers and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the NAIC), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to


103

--------------------------------------------------------------------------------




(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of the Borrowers or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any LC Issuer or any Lender on a
non-confidential basis from a source other than the Borrowers. For the purposes
of this Section, “Information” means all information received from the Borrowers
relating to any Borrower or its business, other than any such information that
is available to the Administrative Agent, any LC Issuer or any Lender on a
non-confidential basis prior to disclosure by the Borrowers and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE PRECEDING PARAGRAPH
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE PARENT AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THEIR AFFILIATES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) AND ITS SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE
AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all


104

--------------------------------------------------------------------------------




Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.14.     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrowers that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Person, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.

SECTION 9.15.     Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
(a)    The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 9.16.     Appointment and Authorization of Borrower Representative.
(a)    Each Borrower hereby designates, appoints, authorizes and empowers Argo
US as its agent to act as specified in the capacity of Borrower Representative
under this Agreement and each of the other Credit Documents and Argo US hereby
acknowledges such designation, authorization and empowerment, and accepts such
appointment. Each Borrower hereby irrevocably authorizes and directs the
Borrower Representative to take such action on its behalf under the respective
provisions of this Agreement and the other Credit Documents, and any other
instruments, documents and agreements referred to herein or therein, and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Borrower Representative by the
respective terms and provisions hereof and thereof, and such other powers


105

--------------------------------------------------------------------------------




as are reasonably incidental thereto, including, without limitation, to take the
following actions for and on such Borrower’s behalf:
(i)    to submit on behalf of each Borrower Borrowing Requests, and notices of
conversion or continuation of Loans to the Administrative Agent in accordance
with the provisions of this Agreement, each such notice to be submitted by the
Borrower Representative to the Administrative Agent as soon as practicable after
its receipt of a request to do so from a Borrower; and
(ii)    to submit on behalf of each Borrower requests for the issuance of
Letters of Credit in accordance with the provisions of this Agreement, each such
request for the issuance of a Letter of Credit to be submitted by the Borrower
Representative as soon as practicable after its receipt of a request to do so
from any Borrower.
(b)    The Borrower Representative is further authorized and directed by each of
the Borrowers to take all such actions on behalf of such Borrower necessary to
exercise the specific powers granted in clauses (i) and (ii) above and to
perform such other duties hereunder and under the other Credit Documents, and
deliver such documents as delegated to or required of the Borrower
Representative by the terms hereof or thereof. The Administrative Agent and each
Lender may regard any notice or other communication pursuant to any Credit
Documents from the Borrower Representative as a notice or communication from all
Borrowers, and may give any notice or communication required or permitted to be
given to any Borrower or Borrowers hereunder to the Borrower Representative on
behalf of such Borrower or Borrowers. Each Borrower agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by the Borrower Representative shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower.
(c)    The Borrower Representative may perform any of its duties hereunder or
under any of the other Credit Documents by or through its agents or employees.
(d)    Each Borrower (other than Argo US) hereby irrevocably appoints Argo US as
its agent to receive on behalf of itself and its property service of copies of
the summons and complaint and any other process which may be served in any such
action or proceeding. Such service may be made by mailing or delivering a copy
of such process to such Borrower in care of Argo US at its address set forth in
Section 9.01(a) hereto. Each Borrower hereby irrevocably authorizes and directs
Argo US to accept such service on its behalf.

SECTION 9.17.     No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”) may have economic interests that conflict with those of the Parent,
its stockholders and/or its Affiliates. The Borrowers agrees that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and any Borrower, its stockholders or its Affiliates, on the
other. The Borrowers acknowledge and agree that (i) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial


106

--------------------------------------------------------------------------------




transactions between the Lenders, on the one hand, and the Borrowers, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Borrowers, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrowers, their
respective stockholders or Affiliates on other matters) or any other obligation
to the Borrowers except the obligations expressly set forth in the Credit
Documents and (y) each Lender is acting solely as principal and not as the agent
or fiduciary of the Borrowers, their management, stockholders, creditors or any
other Person. The Borrowers acknowledge and agree that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrowers agree that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty, to the Borrowers in connection
with such transactions or the process leading thereto.

SECTION 9.18.     Termination of Existing Agreement. The Lenders party to this
Agreement, in their capacities as “Lenders” under the Credit Agreement dated as
of March 3, 2017 among the Borrowers, the lenders party thereto and the
Administrative Agent (as amended, the “Existing Agreement”), constituting the
Required Lenders (as such term is defined in the Existing Agreement) thereunder,
hereby waive (a) the notice required pursuant to Section 2.11(b) thereof of the
prepayment of obligations thereunder contemplated by Section 4.01(f) hereof and
(b) the notice required pursuant to Section 2.09(c) thereof to terminate the
Commitments (as such term is defined in the Existing Agreement) thereunder and
agree with Borrower that upon effectiveness of this Agreement, the Existing
Agreement, the other Credit Documents (as such term is defined in the Existing
Agreement), the Commitments (as such term is defined in the Existing Agreement)
and the Obligations (as such term is defined in the Existing Agreement) (other
than those that expressly survive termination) will be terminated without any
further act of any Person.

SECTION 9.19.     Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the write-down
and conversion powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other


107

--------------------------------------------------------------------------------




instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Credit Document;
or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.20.     Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)


108

--------------------------------------------------------------------------------




covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, or any Arranger, any
Co-Syndication Agent, any Co-Documentation Agent or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto).


(c) The Administrative Agent, and each Arranger, Co-Syndication Agent and
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Credit Documents (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Credit Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


[Signature pages follows]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
ARGO GROUP INTERNATIONAL HOLDINGS, LTD.
By /s/ Jay Bullock    
Name:    Jay Bullock
Title:    Executive Vice President and Chief
Financial Officer
ARGO GROUP US, INC.


109

--------------------------------------------------------------------------------




By /s/ Jay Bullock    
Name:    Jay Bullock
Title:    Executive Vice President, Finance
ARGO INTERNATIONAL HOLDINGS LIMITED
By /s/ Jay Bullock    
Name:    Jay Bullock
Title:    Director
ARGO UNDERWRITING AGENCY LIMITED
By /s/ Jay Bullock    
Name:    Jay Bullock
Title:    Director


[Signature Page to Argo Credit Agreement]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
By /s/ Danielle D. Babine    
Name: Danielle D. Babine
Title:    Vice President




[Signature Page to Argo Credit Agreement]

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.
By /s/ Jason Hafener    
Name:    Jason Hafener
Title:    Director




[Signature Page to Argo Credit Agreement]

--------------------------------------------------------------------------------




HSBC Bank USA, National Association
By /s/ Teresa Pereyra    
Name:    Teresa Pereyra
Title:    Vice President, Financial Institutions Group


[Signature Page to Argo Credit Agreement]

--------------------------------------------------------------------------------




HSBC BANK BERMUDA LIMITED
By /s/ Louise Twiss West    
Name:    Louise Twiss West
Title:
Director, Head of Financial Institions Group





By /s/ Neville Grant    
Name:    Neville Grant
Title:
Head of Corporate Banking





[Signature Page to Argo Credit Agreement]

--------------------------------------------------------------------------------




LLOYDS BANK CORPORATE MARKETS PLC
By /s/ Erin Walsh    
Name:    Erin Walsh
Title:    Assistant Vice President




By /s/ Daven Popat    
Name:    Daven Popat
Title:    Senior Vice President






[Signature Page to Argo Credit Agreement]

--------------------------------------------------------------------------------




BARCLAYS BANK PLC
By    /s/ Karla Maloof    
Name:    Karla Maloof
Title:    Head of Insurance, Corporate Banking Executed in: New York


[Signature Page to Argo Credit Agreement]

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.
By /s/ Chris Choi    
Name:    Chris Choi
Title:    Director






[Signature Page to Argo Credit Agreement]

--------------------------------------------------------------------------------






U.S. Bank National Association
By /s/ Ginger So    
Name:    Ginger So
Title:    Senior Vice President


[Signature Page to Argo Credit Agreement]

--------------------------------------------------------------------------------






Frost Bank
By /s/ Julie Glass    
Name:    Julie Glass
Title:    Senior Vice President










[Signature Page to Argo Credit Agreement]

--------------------------------------------------------------------------------






TABLE OF SCHEDULES


Schedule 1.01         Existing Letters of Credit

Schedule 1.02         Pricing Schedule

Schedule 1.03        Advance Rates


Schedule 1.04        Trust Preferred Securities

Schedule 2.01         Commitments

Schedule 3.11        Licenses

Schedule 3.12         Subsidiaries


Schedule 6.01         Existing Indebtedness

Schedule 6.02        Existing Liens

Schedule 6.08        Existing Restrictions

















--------------------------------------------------------------------------------






Schedule 1.01


Existing Letters of Credit


L/C Number /
Date / Amount
Applicant
Beneficiaries


CTCS-361965


October 5, 2012


$180,000.00


Trident Insurance Services, LLC


•    National Union Fire Insurance Co. of Pittsburgh, PA, and
•    American Home Assurance Company, and
•    The Insurance Company of the State of Pennsylvania, and
•    Commerce and Industry Insurance Company, and
•    Chartis Property Casualty Company, and
•    Illinois National Insurance Co., and
•    Granite State Insurance Company, and
•    AIU Insurance Company, and
•    Chartis Casualty Company, and
•    New Hampshire Insurance Company, and
•    Chartis Specialty Insurance Company, and
•    Lexington Insurance Company




CTCS-929244


May 23, 2017


$356,730.00




Argo Group US, Inc.


•    413W14 Lessee, L.P. and 421W14 Lessee, L.P. c/o Rockpoint Group, LLC
























--------------------------------------------------------------------------------







Schedule 1.02


Pricing Schedule


Applicable Margin
Level I
Status
Level II Status
Level III Status
Level IV Status
Level V Status
Eurocurrency Spread for Revolving Loans
1.25%
1.375%
1.50%
1.75%
2.125%
Alternative Base Rate Spread for Revolving Loans
.25%
.375%
.50%
.75%
1.125%
Eurocurrency Spread for Term Loans
1.00%
1.125%
1.25%
1.50%
1.875%
Alternative Base Rate Spread for Term Loans
.00%
.125%
.25%
.50%
.875%





Applicable Fee Rate
Level I
Status
Level II Status
Level III Status
Level IV Status
Level V Status
Commitment Fee
.15%
.20%
.225%
.275%
.375%
Letter of Credit Fee
1.25%
1.375%
1.50%
1.75%
2.125%
Secured Letter of Credit Fee
.30%
.35%
.40%
.50%
.575%





“Level I Status” exists at any date if, on such date, the S&P Rating or Fitch
Rating is BBB+ or better or the Moody’s Rating is Baa1 or better.
“Level II Status” exists at any date if, on such date, (i) the Borrowers have
not qualified for Level I Status and (ii) the S&P Rating or Fitch Rating is BBB
or better or the Moody’s Rating is Baa2 or better.
“Level III Status” exists at any date if, on such date, (i) the Borrowers have
not qualified for Level I Status or Level II Status and (ii) the S&P Rating or
Fitch Rating is BBB- or better or the Moody’s Rating is Baa3 or better.
“Level IV Status” exists at any date if, on such date, (i) the Borrowers have
not qualified for Level I Status, Level II Status or Level III Status and
(ii) the S&P Rating or Fitch Rating is BB+ or better or the Moody’s Rating is
Ba1 or better.





--------------------------------------------------------------------------------





“Level V Status” exists at any date if, on such date, the Borrowers have not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.
“Fitch Rating” means, at any time, the issuer credit rating (or comparable
rating) issued by Fitch Ratings, Inc. and then in effect with respect to Argo US
or Parent.
“Moody’s Rating” means, at any time, the issuer credit rating (or comparable
rating) issued by Moody’s Investors Service, Inc. and then in effect with
respect to Argo US or Parent.
“Rating” means a Moody’s Rating, a Fitch Rating or an S&P Rating.
“S&P Rating” means, at any time, the issuer credit rating issued by Standard &
Poor’s Rating Services, a Standard & Poor’s Financial Services LLC business, and
then in effect with respect to Argo US or Parent.
The Applicable Rate shall be determined in accordance with the foregoing table
based on the Borrowers’ Status as determined from the then-current Moody’s
Rating, Fitch Rating and S&P Rating. The Rating in effect on any date for the
purposes of this Schedule is that in effect at the close of business on such
date. If at any time only one Rating exists, then Status shall be determined on
the basis of the existing Rating. If at any time a Borrower has no Moody’s
Rating, no Fitch Rating and no S&P Rating, Level V Status shall exist. If at any
time a different credit rating is issued by either Moody’s, Fitch or S&P, then
the highest of such credit ratings shall apply (with the credit rating for Level
I being the highest and the credit rating for Level V being the lowest), unless
there is a split in credit ratings of more than one Level, in which case the
Level that is one Level higher than the Level of the lowest credit rating shall
apply.
If on any date of determination of the Moody’s Rating, Fitch Rating or S&P
Rating, as applicable, there exists both an Argo US rating by such rating agency
and a Parent rating by such rating agency and there is a split between such
ratings, then the higher of such ratings shall apply for purposes of determining
the Moody’s Rating, Fitch Rating or S&P Rating, as applicable (unless there is a
split in the ratings of such ratings agency by more than one level, in which
case the level that is one level higher than the lower rating shall apply).
Until adjusted after the Effective Date, Level III Status shall be deemed to
exist.









--------------------------------------------------------------------------------






Schedule 1.03


Advance Rates


Eligible Collateral
Advance Rate
(expressed as a percentage of principal amount)
Cash:
Dollars and any overnight or other investment money market funds of the
Collateral Agent or Administrative Agent (or an Affiliate of the Collateral
Agent or Administrative Agent) at which a Collateral Account is held
100%
Time Deposits, CDs, Money Market Deposits and Money Market Mutual Funds:
Time deposits, certificates of deposit and money market deposits, denominated in
Dollars, of any commercial bank incorporated in the United States with a rating
of at least (i) AA- from S&P, (ii) Aa3 from Moody’s or (ii) AA- from Fitch and
maturing within two years from the date of determination. Money market mutual
funds with institutions not affiliated with the Lenders with same-day liquidity
and with a rating of (i) AAA from S&P, (ii) Aaa from Moody's, (iii) AAA from
Fitch or (iv) 1 by the NAIC Securities Valuation Office.
90%
U.S. Government Securities:
Securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof).
With maturities of (x) two years or less from the date of determination, 95%,
(y) more than two years and ten years or less from the date of determination,
90% and (z) more than ten years from the date of determination, 85%
Investment Grade Municipal Bonds Level I:
Municipal bonds maturing within eleven years from the date of determination
rated at least (i) AAA from S&P, (ii) Aaa from Moody's or (iii) AAA from Fitch.
90%
Investment Grade Nonconvertible Corporate Bonds Level I:
Nonconvertible corporate bonds denominated in Dollars or Foreign Currencies
which are traded publicly maturing within eleven years from the date of
determination rated (a) at least (i) AA- from S&P, (ii) Aa3 from Moody's or
(iii) AA- from Fitch, or (b) in the case of corporate bonds rated solely by
DBRS, at least AA low from DBRS.
With maturities of (x) two years or less from the date of determination, 90% and
(y) more than two years and eleven years or less from the date of determination,
85%






--------------------------------------------------------------------------------





Eligible Collateral
Advance Rate
(expressed as a percentage of principal amount)
Investment Grade Nonconvertible Corporate Bonds Level II:
Nonconvertible corporate bonds denominated in Dollars or Foreign Currencies
which are traded publicly, maturing within eleven years from the date of
determination rated (a) at least (i) A- from S&P, (ii) A3 from Moody's or (iii)
A- from Fitch, or (b) in the case of corporate bonds rated solely by DBRS, at
least A low from DBRS.
80%
Commercial Paper:
Commercial paper issued by any entity organized in the United States and
denominated in Dollars and maturing not more than one year after the date of
determination rated at least (i) A-1 or the equivalent thereof by S&P, (ii) P-1
or the equivalent thereof by Moody's or (iii) F-1 or the equivalent thereof by
Fitch.
90%
Agency Securities:
(i) Single-class mortgage participation certificates in book-entry form and
denominated in Dollars backed by single-family residential mortgage loans, the
full and timely payment of interest at the applicable certificate rate and the
ultimate collection of principal of which are guaranteed by the Federal Home
Loan Mortgage Corporation (excluding REMIC or other multi-class pass-through
certificates, collateralized mortgage obligations, pass-through certificates
backed by adjustable rate mortgages, securities paying interest or principal
only and similar derivative securities); (ii) single-class mortgage pass-through
certificates in book-entry form and denominated in Dollars backed by
single-family residential mortgage loans, the full and timely payment of
interest at the applicable certificate rate and ultimate collection of principal
of which are guaranteed by the Federal National Mortgage Association (excluding
REMIC or other multi-class pass-through certificates, pass-through certificates
backed by adjustable rate mortgages, collateralized mortgage obligations,
securities paying interest or principal only and similar derivative securities);
and (iii) single-class fully modified pass-through certificates in book-entry
form and denominated in Dollars backed by single-family residential mortgage
loans, the full and timely payment of principal and interest of which is
guaranteed by the Government National Mortgage Association (excluding REMIC or
other multi-class pass-through certificates, collateralized mortgage
obligations, pass-through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and similar derivatives
securities), in each case rated at least CD AA- by S&P, (ii) Aa3 by Moody's or
(iii) AA- by Fitch.
With a weighted average life from the date of determination of (x) two years or
less from the date of determination, 95%, (y) more than two years and ten years
or less from the date of determination, 90% and (z) more than ten years from the
date of determination, 85%






--------------------------------------------------------------------------------





Eligible Collateral
Advance Rate
(expressed as a percentage of principal amount)
Asset-Backed Securities:
Asset-backed securities denominated in Dollars rated at least (i) AAA by S&P,
(ii) Aaa by Moody's or AAA by Fitch; provided that (x) such securities are
backed by credit card receivables, automobile loans, commercial mortgages or
utility charges (as in rate reduction bonds) and have a weighted average life
from the date of determination of 10 years or less and (y) asset-backed
securities will not constitute Eligible Collateral if they are certificated
securities that cannot be paid or delivered by book entry (and all asset-backed
securities issued by an issuer incorporated in the United States of America must
be capable of settlement through DTC).
85%
Other Securities:
All other cash, investments, obligations or securities.
0%










--------------------------------------------------------------------------------






Schedule 1.04


Trust Preferred Securities


1.
PXRE Capital Statutory Trust II, incorporated in Connecticut, issued in the
amount of $18,100,000 on May 15, 2003, maturing May 15, 2033.



2.
PXRE Capital Trust VI, incorporated in Delaware, issued in the amount of
$10,300,000 on November 6, 2003, maturing September 30, 2033.



3.
Argonaut Group Statutory Trust, incorporated in Connecticut, issued in the
amount of     $15,500,000 on May 15, 2003, maturing May 15, 2033.



4.
Argonaut Group Statutory Trust III, incorporated in Delaware, issued in the
amount of     $12,300,000 on December 16, 2003, maturing January 8, 2034.



5.
Argonaut Group Statutory Trust IV, incorporated in Delaware, issued in the
amount of     $13,400,000 on April 29, 2004, maturing April 29, 2034.



6.
Argonaut Group Statutory Trust V, incorporated in Delaware, issued in the amount
of     $12,300,000 on May 26, 2004, maturing May 24, 2034.



7.
Argonaut Group Statutory Trust VI, incorporated in Connecticut, issued in the
amount     of $13,400,000 on May 12, 2004, maturing May 12, 2034.



8.
Argonaut Group Statutory Trust VII, incorporated in Delaware, issued in the
amount of     $15,500,000 on September 17, 2004, maturing December 15, 2034.



9.
Argonaut Group Statutory Trust VIII, incorporated in Delaware, issued in the
amount of     $15,500,000 on September 22, 2004, maturing September 22, 2034.



10.
Argonaut Group Statutory Trust IX, incorporated in Delaware, issued in the
amount of     $15,500,000 on October 22, 2004, maturing December 15, 2034.



11.
Argonaut Group Statutory Trust X, incorporated in Delaware, issued in the amount
of     $30,900,000 on September 15, 2005, maturing September 15, 2035.



12.
Argo Group International Holdings, Ltd. Floating Rate Junior Subordinated
Deferrable     Interest Debentures,     issued in the amount of $100,000,000 on
September 13, 2007,     maturing on September 15, 2037 (current outstanding
$91,800,000 as of June 30, 2018).








--------------------------------------------------------------------------------





Schedule 2.01


Commitments


Lender
Revolving Commitments
Term Loan Commitments
Qualifying Lender? Y/N
DTTP Reference Number (if applicable)
JPMorgan Chase Bank, N.A.
$30,000,000
$25,000,000
USA 13/M/0268710/DTTP
Wells Fargo Bank, N.A.
$30,000,000
$25,000,000
USA 13/W/61173/DTTP
Bank of America, N.A.
$30,000,000
$25,000,000
USA
13/B/7418/DTTP
U.S. Bank National Association
$25,000,000
$15,250,000
 
HSBC Bank USA, N.A.
$25,000,000
$0
 
HSBC Bank Bermuda Ltd.
$0
$15,250,000
 
Barclays Bank PLC
$20,000,000
$6,500,000
 
Frost Bank
$20,000,000
$6,500,000
 
Lloyds Bank Corporate Markets PLC
$20,000,000
$6,500,000
 
TOTAL
$200,000,000
$125,000,000
 












--------------------------------------------------------------------------------







Schedule 2.17(g)
QPP Certificate


To:    [●] as [Parent or Administrative Agent]
From:    [Lender]
Dated:    [●]
Dear Sirs,
[Parent] – [US$325,000,000] Credit Agreement
dated [●] (as amended) (the “Credit Agreement”)
1.
We refer to the Credit Agreement. This is a QPP Certificate. Terms defined in
the Credit Agreement have the same meaning in this QPP Certificate unless given
a different meaning in this QPP Certificate.

2.
We confirm that:

(a)
we are beneficially entitled to all interest payable to us as a Lender under the
Loan;

(b)
we are a resident of a qualifying territory; and

(c)
we are beneficially entitled to the interest which is payable to us on the Loan
for genuine commercial reasons, and not as part of a tax advantage scheme.

These confirmations together form a creditor certificate.
3.
In this QPP Certificate the terms "resident", "qualifying territory", "scheme",
"tax advantage scheme" and "creditor certificate" have the meaning given to them
in the Qualifying Private Placement Regulations 2015 (2015 No. 2002).



[Name of Lender]
By:


[This QPP Certificate is required where a lender is a person eligible for the UK
withholding tax exemption for qualifying private placements; a separate QPP
Certificate should be provided by each such lender.]





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






Schedule 3.11


Licenses


(See attached)





--------------------------------------------------------------------------------









US Insurers – Authority by State
 
Argonaut Insurance Company
NAIC #19801
FEIN 94-1390273
Illinois
Argonaut-Midwest Insurance Company
NAIC #19828
FEIN 36-2489372
Illinois
Argonaut-Southwest Insurance Company
NAIC #19844
FEIN 94-6064785
Illinois
Select Markets Insurance Company
NAIC #19836
FEIN 94-6095888
Illinois
Argonaut Limited Risk Insurance Company
NAIC # 26409
FEIN 58-1164048
Illinois
Argonaut Great Central Insurance Company
NAIC #19860
FEIN 37-030164
Illinois
ARIS Title Insurance Corporation
NAIC #12600
FEIN 20-1991050
New York
Colony Insurance Company
NAIC #39993
FEIN 54-1423096
Virginia
Colony Specialty Insurance Company
NAIC #36927
FEIN 34-1266871
Ohio
Peleus Insurance Company
NAIC #34118
FEIN 65-0075940
Virginia
Rockwood Casualty Insurance Company
NAIC #35505
FEIN 25-1620138
Pennsylvania
Somerset Casualty Insurance Company
NAIC #10726
FEIN 23-2904771
Pennsylvania
Alabama
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Alaska
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Arizona
Admitted
Admitted
Admitted
Admitted
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Arkansas
Admitted
Admitted
Admitted
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
California
Admitted
Admitted
Admitted
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
 
 
 
Colorado
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Connecticut
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Delaware
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
District of Columbia
Admitted
Admitted
 
Admitted
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Florida
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Georgia
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Guam
Admitted
 
 
 
 
 
 
 
 
 
 
 
 
Hawaii
Admitted
Admitted
 
Admitted
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Idaho:
Admitted
Admitted
 
Admitted
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Illinois
Admitted
Admitted
Admitted
Admitted
Admitted
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Indiana
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Iowa
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Kansas
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Kentucky
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 






--------------------------------------------------------------------------------





 
Argonaut Insurance Company
NAIC #19801
FEIN 94-1390273
Illinois
Argonaut-Midwest Insurance Company
NAIC #19828
FEIN 36-2489372
Illinois
Argonaut-Southwest Insurance Company
NAIC #19844
FEIN 94-6064785
Illinois
Select Markets Insurance Company
NAIC #19836
FEIN 94-6095888
Illinois
Argonaut Limited Risk Insurance Company
NAIC # 26409
FEIN 58-1164048
Illinois
Argonaut Great Central Insurance Company
NAIC #19860
FEIN 37-030164
Illinois
ARIS Title Insurance Corporation
NAIC #12600
FEIN 20-1991050
New York
Colony Insurance Company
NAIC #39993
FEIN 54-1423096
Virginia
Colony Specialty Insurance Company
NAIC #36927
FEIN 34-1266871
Ohio
Peleus Insurance Company
NAIC #34118
FEIN 65-0075940
Virginia
Rockwood Casualty Insurance Company
NAIC #35505
FEIN 25-1620138
Pennsylvania
Somerset Casualty Insurance Company
NAIC #10726
FEIN 23-2904771
Pennsylvania
Louisiana
Admitted
Admitted
Admitted
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Maine
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Maryland
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Massachusetts
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Michigan
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
Minnesota
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
Mississippi
Admitted
Admitted
Admitted
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
Missouri
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
Montana
Admitted
Admitted
 
Admitted
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
Nebraska
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
Nevada
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
New Hampshire
Admitted
Admitted
 
 
 
 
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
New Jersey
Admitted
Admitted
Admitted
Admitted
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
New Mexico
Admitted
Admitted
Admitted
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
New York
Admitted
Admitted
 
 
 
 
Admitted
Surplus Lines
Admitted
Surplus Lines
Admitted
 
New York.
Free Trade Zone
 
 
 
 
 
 
 
 
 
 
 
North Carolina
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
North Dakota
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
Ohio
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
Oklahoma
Admitted
Admitted
Admitted
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
Oregon
Admitted
Admitted
Admitted
Admitted
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
Pennsylvania
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
Admitted






--------------------------------------------------------------------------------





 
Argonaut Insurance Company
NAIC #19801
FEIN 94-1390273
Illinois
Argonaut-Midwest Insurance Company
NAIC #19828
FEIN 36-2489372
Illinois
Argonaut-Southwest Insurance Company
NAIC #19844
FEIN 94-6064785
Illinois
Select Markets Insurance Company
NAIC #19836
FEIN 94-6095888
Illinois
Argonaut Limited Risk Insurance Company
NAIC # 26409
FEIN 58-1164048
Illinois
Argonaut Great Central Insurance Company
NAIC #19860
FEIN 37-030164
Illinois
ARIS Title Insurance Corporation
NAIC #12600
FEIN 20-1991050
New York
Colony Insurance Company
NAIC #39993
FEIN 54-1423096
Virginia
Colony Specialty Insurance Company
NAIC #36927
FEIN 34-1266871
Ohio
Peleus Insurance Company
NAIC #34118
FEIN 65-0075940
Virginia
Rockwood Casualty Insurance Company
NAIC #35505
FEIN 25-1620138
Pennsylvania
Somerset Casualty Insurance Company
NAIC #10726
FEIN 23-2904771
Pennsylvania
Puerto Rico
Admitted
 
 
 
 
 
 
 
 
 
 
 
Rhode Island
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
South Carolina
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
South Dakota
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
Tennessee
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
 
 
Texas
Admitted
Admitted
Admitted
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
US Department of Labor
USL&H
USL&H
USL&H
USL&H
 
 
 
 
 
 
 
 
US Department of Treasury
Certified Company
 
 
 
 
 
 
 
 
 
Certified Company
 
Utah
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
Vermont
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
Virgin Islands
Admitted
 
 
 
 
 
 
Surplus Lines
 
 
 
 
Virginia
Admitted
Admitted
 
 
 
Admitted
 
Admitted
Surplus Lines
Admitted
Admitted
 
Washington
Admitted
Admitted
 
Admitted
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
West Virgion
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
Wisconsin
Admitted
Admitted
 
 
 
Admitted
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
Wyoming
Admitted
 
 
 
 
 
 
Surplus Lines
Admitted
Surplus Lines
Admitted
 
 
57
51
12
10
1
48
1
52
51
51
50
1






--------------------------------------------------------------------------------







International – Authority by Country
 
Argo Re Ltd.
Argo Seguros Brasil, S.A.
ArgoGlobal SE
Argo Managing Agency, Ltd.
Argo Direct, Ltd.
ArgoGlobal Underwriting Asia Pacific PTE Ltd
ArgoGlobal Underwriting (Dubai) Limited
PXRE Reinsurance (Barbados), Ltd.
Argonaut Insurance Company
ArgoGlobal Assicurazioni S.p.A.
Ariel Re Bda Limited
Austria
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Barbados
 
 
 
 
 
 
 
Insurance Company
 
 
 
Belgium
 
 
Freedom of Services
 
 
 
 
 
 
 
Insurance Manager and Insurance Agent
Bermuda
Class 4 Insurance Company
 
 
 
 
 
 
 
 
 
 
Brazil
Admitted Reinsurer
Licensed Insurance Company
 
 
 
 
 
 
 
 
 
Bulgaria
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Croatia
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Cyprus
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Czech Republic
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Denmark
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Dubai
 
 
 
 
 
 
Insurance Manager and Intermediary
 
 
 
 
Ecuador
Foreign Reinsurer
 
 
 
 
 
 
 
 
 
 
Estonia
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Finland
 
 
Freedom of Services
 
 
 
 
 
 
 
 
France
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Germany
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Greece
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Hungary
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Iceland
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Ireland
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Italy
 
 
Freedom of Services
 
 
 
 
 
 
Licensed Insurance Company
 
Latvia
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Liechtenstein
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Lithuania
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Lloyds Syndicate Operating Company
 
 
 
X
X
X
 
 
 
 
 






--------------------------------------------------------------------------------





 
Argo Re Ltd.
Argo Seguros Brasil, S.A.
ArgoGlobal SE
Argo Managing Agency, Ltd.
Argo Direct, Ltd.
ArgoGlobal Underwriting Asia Pacific PTE Ltd
ArgoGlobal Underwriting (Dubai) Limited
PXRE Reinsurance (Barbados), Ltd.
Argonaut Insurance Company
ArgoGlobal Assicurazioni S.p.A.
Ariel Re Bda Limited
Luxembourg
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Malta
 
 
Class 13, 15 & 16 Insurer
 
 
 
 
 
 
 
 
Malta.
 
 
Class 13 & 16 Reinsurer
 
 
 
 
 
 
 
 
Netherlands
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Norway
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Panama
 
 
 
 
 
 
 
 
Foreign Reinsurer
 
 
Poland
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Portugal
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Romania
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Slovakia
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Slovenia
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Spain
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Sweden
 
 
Freedom of Services
 
 
 
 
 
 
 
 
Switzerland
 
 
Registered Branch
 
 
 
 
 
 
 
 
United Kingdom
 
 
Freedom of Services
 
 
 
 
 
 
 
 






















--------------------------------------------------------------------------------








Schedule 3.12


Subsidiaries


All Significant Insurance Subsidiaries listed below are authorized to write
property and casualty insurance or reinsurance as indicated below. No
Significant Insurance Subsidiary is authorized to write life or health insurance
or reinsurance.


Each Significant Subsidiary is designated with one asterisk (*)
Each Significant Insurance Subsidiary is designated with two asterisks (**)


Company Name
Parent
% owned by Parent
NAIC #
Domicilliary Location
Federal ID #
Argo Group International Holdings, Ltd.
 
100.00%
 
BMU
98-0214719
Barr's Bay Properties Limited
Argo Group International Holdings, Ltd.
40.00%
 
BMU
N/A
Argo International Holdings AG
Argo Group International Holdings, Ltd.
100.00%
 
CHE
N/A
The Argo Foundation
Argo Group International Holdings, Ltd.
100.00%
 
BMU
N/A
PXRE Capital Statutory Trust II
Argo Group International Holdings, Ltd.
100.00%
 
CT
30-6079295
PXRE Capital Statutory Trust VI
Argo Group International Holdings, Ltd.
100.00%
 
DE
30-6078985
Ariel Re Property & Casualty
Argo Group International Holdings, Ltd.
100.00%
 
GBR
N/A
Ariel Corporate Member Limited*
Argo Underwriting Agency Ltd
100.00%
 
GBR
N/A
Ariel Re Bda Limited
Argo Group International Holdings, Ltd.
100.00%
 
BMU
N/A
Ariel Re UK Limited
Argo Group International Holdings, Ltd.
100.00%
 
GBR
N/A
Argo Re Ltd.**
Argo Group International Holdings, Ltd.
100.00%
 
BMU
N/A
PXRE Reinsurance (Barbados), Ltd.
Argo Re Ltd.
100.00%
 
BRB
98-0214301
Argo Re Escritório de Representação no Brasil Ltda.
Argo Re Ltd.
100.00%
 
BRA
N/A
Argo Irish Holdings I Ltd.*
Argo Re Ltd.
100.00%
 
BMU
N/A
Argo Irish Holdings II
Argo Irish Holdings I Ltd.
100.00%
 
BMU
N/A
Argo International Holdings Ltd.*
Argo Re Ltd.
100.00%
 
GBR
N/A
ArgoGlobal Holdings (Malta) Ltd.
Argo Re Ltd.
99.99%
 
MLT
N/A
ArgoGlobal Holdings (Malta) Ltd.
Argo International Holdings Ltd.
0.01%
 
MLT
N/A
Argonaut Services GmbH
ArgoGlobal Holdings (Malta) Ltd.
100.00%
 
CHE
N/A
ArgoGlobal SE
ArgoGlobal Holdings (Malta) Ltd.
99.99%
 
MLT
N/A
ArgoGlobal SE
Argo International Holdings Ltd.
0.01%
 
MLT
N/A
Affinibox Holdings, Ltd.
Argo International Holdings Ltd.
100.00%
 
GBR
N/A
Affinibox Brasil Tecnologia Ltda.
Affinibox Holdings, Ltd.
100.00%
 
BRA
N/A






--------------------------------------------------------------------------------





Company Name
Parent
% owned by Parent
NAIC #
Domicilliary Location
Federal ID #
Affinibox, Inc.
Affinibox Holdings, Ltd.
100.00%
 
TX
13-4240810
ArgoGlobal Assicurazioni S.p.A.
Argo International Holdings Ltd.
100.00%
 
ITA
N/A
Argo Underwriting Agency Ltd*
Argo International Holdings Ltd
100.00%
 
GBR
N/A
Argo (No 617), Ltd
Argo Underwriting Agency Ltd
100.00%
 
GBR
N/A
Argo (No 604), Ltd*
Argo Underwriting Agency Ltd
100.00%
 
GBR
N/A
Argo (No 616), Ltd
Argo Underwriting Agency Ltd
100.00%
 
GBR
N/A
Argo (No 607), Ltd
Argo Underwriting Agency Ltd
100.00%
 
GBR
N/A
Argo (No 703), Ltd
Argo Underwriting Agency Ltd
100.00%
 
GBR
N/A
Argo (No 704), Ltd
Argo Underwriting Agency Ltd
100.00%
 
GBR
N/A
Argo (Alpha) Ltd
Argo Underwriting Agency Ltd
100.00%
 
GBR
N/A
Argo (Chi) Ltd
Argo Underwriting Agency Ltd
100.00%
 
GBR
N/A
Argo (Delta) Ltd
Argo Underwriting Agency Ltd
100.00%
 
GBR
N/A
Argo (Epsilon) Ltd
Argo Underwriting Agency Ltd
100.00%
 
GBR
N/A
Argo (Zeta) Ltd
Argo Underwriting Agency Ltd
100.00%
 
GBR
N/A
Argo Management Services Ltd
Argo Underwriting Agency Ltd
100.00%
 
GBR
N/A
Argo Managing Agency Ltd
Argo Underwriting Agency Ltd
100.00%
 
GBR
N/A
Argo Direct Ltd
Argo Managing Agency Ltd
100.00%
 
GBR
N/A
ArgoGlobal Underwriting Asia Pacific Pte Ltd.
Argo Managing Agency Ltd
100.00%
 
SGP
N/A
ArgoGlobal Underwriting (Dubai) Limited
Argo Managing Agency Ltd
100.00%
 
ARE
N/A
ArgoGlobal Insurance Services, Inc.
Argo Managing Agency Ltd
100.00%
 
DE
46-2605082
ArgoGlobal Services (Hong Kong) Ltd
Argo Managing Agency Ltd
100.00%
 
HKG
N/A
Argo Solutions, S.A.
Argo Re Ltd.
0.10%
 
BEL
N/A
Argo Solutions, S.A.
Argo Financial Holding (Ireland) UC
99.90%
 
BEL
N/A
Argo Financial Holding (Ireland) UC*
Argo Irish Holdings I Ltd.
99.90%
 
IRL
N/A
Argo Financial Holding (Ireland) UC*
Argo Irish Holdings II
0.10%
 
IRL
N/A
Argo Financial Holding (Brazil) DAC
Argo Financial Holding (Ireland) UC
100.00%
 
IRL
N/A
Argo Seguros Brasil, S.A.
Argo Financial Holding (Brazil) DAC
100.00%
 
BRA
N/A
Argo Group US, Inc.*
Argo Financial Holding (Ireland) UC
100.00%
 
DE
06-1183996
Argonaut Group Statutory Trust
Argo Group US, Inc.
100.00%
 
CT
74-6527228
Argonaut Group Statutory Trust III
Argo Group US, Inc.
100.00%
 
DE
N/A
Argonaut Group Statutory Trust IV
Argo Group US, Inc.
100.00%
 
DE
N/A
Argonaut Group Statutory Trust V
Argo Group US, Inc.
100.00%
 
DE
N/A
Argonaut Group Statutory Trust VI
Argo Group US, Inc.
100.00%
 
CT
N/A
Argonaut Group Statutory Trust VII
Argo Group US, Inc.
100.00%
 
DE
N/A
Argonaut Group Statutory Trust VIII
Argo Group US, Inc.
100.00%
 
DE
N/A
Argonaut Group Statutory Trust IX
Argo Group US, Inc.
100.00%
 
DE
N/A






--------------------------------------------------------------------------------





Company Name
Parent
% owned by Parent
NAIC #
Domicilliary Location
Federal ID #
Argonaut Group Statutory Trust X
Argo Group US, Inc.
100.00%
 
DE
N/A
Argonaut Management Services, Inc.
Argo Group US, Inc.
100.00%
 
DE
74-2999179
Argo Group Fund to Secure the Future
Argo Group US, Inc.
100.00%
 
TX
20-3716435
ARIS Title Insurance Corporation
Argo Group US, Inc.
100.00%
12600
NY
20-1991050
Colony Agency Services, Inc.
Argo Group US, Inc.
100.00%
 
VA
22-2808825
Colony Management Services, Inc.
Argo Group US, Inc.
100.00%
 
VA
54-1737802
Trident Insurance Services, LLC
Argo Group US, Inc.
100.00%
 
TX
74-2948177
Argonaut Claims Management, LLC
Argo Group US, Inc.
100.00%
 
TX
20-2497327
Argonaut Claims Services, Ltd.
Argonaut Claims Management, LLC
1.00%
 
TX
33-1113738
Argonaut Claims Services, Ltd.
Argo Group US, Inc.
99.00%
 
TX
33-1113738
Arden Insurance Services LLC
Argo Group US, Inc.
29.10%
 
DE
47-4098024
Alteris Insurance Services, Inc.
Argo Group US, Inc.
100.00%
 
MA
04-2442943
Alteris, Inc.
Argo Group US, Inc.
100.00%
 
DE
27-2257819
Argonaut Insurance Company**
Argo Group US, Inc.
100.00%
19801
IL
94-1390273
AGI Properties, Inc.
Argonaut Insurance Company
100.00%
 
CA
95-2746313
Insight Insurance Services, Inc.
Argonaut Insurance Company
100.00%
 
IL
36-3523056
Argonaut-Midwest Insurance Company
Argonaut Insurance Company
100.00%
19828
IL
36-2489372
Argonaut-Southwest Insurance Company
Argonaut Insurance Company
100.00%
19844
IL
94-6064785
Select Markets Insurance Company
Argonaut Insurance Company
100.00%
19836
IL
94-6095888
Argonaut Limited Risk Insurance Company
Argonaut Insurance Company
100.00%
26409
IL
58-1164048
Argonaut Great Central Insurance Company
Argonaut Insurance Company
100.00%
19860
IL
37-0301640
Grocers Insurance Agency, Inc.
Argonaut Great Central Insurance Company
100.00%
 
OR
93-0583520
Central Insurance Management, Inc.
Argonaut Great Central Insurance Company
100.00%
 
IL
37-1241304
Colony Insurance Company**
Argonaut Insurance Company
100.00%
39993
VA
54-1423096
Peleus Insurance Company
Colony Insurance Company
100.00%
34118
VA
65-0075940
Colony Specialty Insurance Company
Colony Insurance Company
100.00%
36927
OH
34-1266871
Rockwood Casualty Insurance Company**
Argo Group US, Inc.
100.00%
35505
PA
25-1620138
Somerset Casualty Insurance Company
Rockwood Casualty Insurance Company
100.00%
10726
PA
23-2904771



 











--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






Schedule 6.01


Existing Indebtedness


1.
Those certain Notes in the amount of $6,500,000 that were issued by Heritage
Underwriting Agency plc on December 7, 2004 and that are due in 2034 purchased
by Merrill Lynch International.



2.
Those certain Notes in the amount of $10,000,000 that were issued by Heritage
Underwriting Agency plc on October 31, 2006 and that are due in 2036 purchased
by Alesco Preferred Funding XI, Ltd.



3.
Those certain Notes in the amount of €12,000,000 that were issued by Heritage
Underwriting Agency plc on September 6, 2005 and that are due in 2035 purchased
by Dekania Europe CDO I plc.



4.
Those certain Notes in the amount of €1,500,000 that were issued by Heritage
Underwriting Agency plc on June 8, 2007 and that are due in 2037 purchased by
Dekania Europe CDO II plc.



5.
Those certain Notes in the amount of €l2,000,000 that were issued by Heritage
Underwriting Agency plc on June 8, 2007 and that are due in 2037 purchased by
Dekania Europe CDO III plc.



6.
Those certain Notes in the amount of €l0,500,000 that were issued by Heritage
Underwriting Agency plc on October 31, 2006 and that are due in 2036 purchased
by Dekania Europe CDO II plc.



7.
Those certain Senior Notes in the amount of $143,750,000 that were issued by
Argo Group US, Inc. in September 2012 and that are due September 15, 2042. The
Senior Notes are guaranteed on a full and unconditional senior unsecured basis
by Argo Group International Holdings, Ltd.



8.
Uncommitted Letter of Credit Agreement, dated as of April 3, 2014, between Argo
Re, Ltd. and Citibank Europe, Plc., and all Letters of Credit issued under this
Agreement.



9.
$150,000,000 Letter of Credit Agreement, dated as of November 19, 2014, between
Argo Re Ltd., as Borrower, and JPMorgan Chase Bank, N.A. as Issuing Bank, and
all Letter of Credit issued under this Agreement.



10.
$50,000,000 Letter of Credit Facility and Pledge Agreement, dated as of
September 22, 2017, between Argo Re Ltd., as Borrower, and Barclays Bank PLC as
Issuer, and all Letters of Credit issued under this Agreement.








--------------------------------------------------------------------------------





11.
A note payable issued by Argo Group US, Inc. in connection with the acquisition
of ARIS Title Insurance Corporation. At June 30, 2018 the balance of the note
payable was $0.6 million, and it matures on April 1, 2019.



12.
Other letters of credit issued for ordinary business purposes (primarily office
leases). At June 30, 2018, letters of credit issued for ordinary business
purposes totaled $0.5 million.



13.
£23,281,000 Letter of Credit Facility Agreement, dated on or about November 5,
2018, between Argo Group International Holdings, Ltd. and Argo (No. 604)
Limited, as Borrowers, and Lloyds Bank Corporate Markets plc as Lender.



14.
Trust Preferred Securities as listed on Schedule 1.04.



15.
The Barclays Bank PLC Rent (Property) Guarantee Reference UKT1000021295 in
consideration of Saxon Land B.V. granting a lease of the premises known as Floor
1, Fen Court, London EC3M 5AF to Argo Underwriting Agency Limited not to exceed
the sum of GBP 1,964,360.00 dated March 15, 2018.



16.
The Guarantee provided by Argo Group International Holdings, Ltd. pursuant to
the Occupational Lease dated March 16, 2018 between Saxon Land B.V. and Argo
Underwriting Agency Limited for the premises known as Floor 1, Fen Court, London
EC3M 5AF.



17.
The Term Loan in the amount of $125 million and the Letters of Credit disclosed
on Schedule 1.01outstanding under the Existing Credit Agreement.










--------------------------------------------------------------------------------







Schedule 6.02


Existing Liens


1.
Precautionary filing with respect to lessor interests in office equipment and
other fixed assets under various operating leases.



2.
The security granted by Argo Underwriting Agency Limited, Ariel Corporate Member
Limited, and Argo Re, Ltd. to Lloyd’s, referred to as Funds at Lloyds ("FAL") to
support the business of Syndicates 1200 and 1910. The FAL securities are
deposited with Lloyd's and held under the terms of the Lloyd's Deposit (Third
Party) Trust Deed. At June 30, 2018 FAL totaled $373.9 million.



3.
At June 30, 2018, the fair value of investments on deposit with U.S. and various
regulatory agencies for regulatory purposes was $167.0 million.



4.
Cash and investments pledged pursuant to the Letter of Credit Agreements
included in Schedule 6.01 between Argo Re, Ltd and Citibank Europe, Plc.,
JPMorgan Chase Bank, N.A. and Barclays Bank PLC.



5.
The Argo Insurance Subsidiaries are required to pledge cash and investments
under the terms of certain reinsurance and insurance agreements in respect of
losses and loss expenses.



6.
As part of the ARIS Title Insurance Corporation acquisition, the Berger
Collection Educational Trust has a continuing security interest in ARIS Title
Insurance Corporation and its assets to secure payment for the note payable for
$0.6 million, of which $0.2 million is on a recourse basis.



7.
Precautionary filing with respect to various custody agreements in place by the
Insurance Subsidiaries for security interests held by the custodian in such
arrangements in the collateral held pursuant to such agreements for payment of
custodian fees.



8.
The assets of Syndicates 1200 and 1910 are held subject to Lloyd’s Trust Deeds
for the benefit of policyholders and the Company’s use is restricted.














--------------------------------------------------------------------------------





Schedule 6.08


Existing Restrictions


1.
Restrictions upon the ability of the applicable trust to pay dividends or make
distributions to the Borrowers or upon the ability of affiliates of the
Borrowers to make payments on account of their securities under certain
circumstances, in either case imposed by the terms of the Trust Preferred
Securities.



2.
At June 30, 2018, the fair value of investments on deposit with U.S. and various
regulatory agencies for regulatory purposes was $167.0 million.



3.
Investments with a fair value of $78.1 million were pledged as collateral in
support of irrevocable letters of credit at June 30, 2018. These assets support
irrevocable letters of credit issued under the terms of certain reinsurance and
insurance agreements in respect of reported loss and loss expense reserves in
the amount of $53.1 million. In addition, $13.6 million of cash and securities
were included in trust accounts pledged to support certain reinsurance and
insurance contracts.



4.
The negative pledge provisions contained in those certain notes issued by
Heritage Underwriting Agency plc (now known as “Argo Underwriting Agency
Limited” or “AUA”) identified on Schedule 6.01 which prevent AUA from creating
or having outstanding any mortgage, charge, lien, pledge or other security
interest over any of its present or future undertakings, assets or revenues to
secure (i) any present or future indebtedness for or in respect of any notes,
bonds, debentures or other securities; and (ii) any guarantee or indemnity for
any such indebtedness, without first ensuring that all amounts payable under the
notes are secured by the security interest equally and ratably with the relevant
indebtedness or that such security interest is only provided as approved by the
noteholders, but specifically excluding indebtedness arising pursuant to any
secured or unsecured commercial bank lending by way of a syndicated or bilateral
loan agreement.



5.
Lloyds of London has a security interest in securities pledged by Argo
Underwriting Agency Limited, Ariel Corporate Member Limited, and Argo Re, Ltd.
referred to as Funds at Lloyds ("FAL") to support the business of Syndicates
1200 and 1910. The FAL securities are deposited with Lloyd's and held under the
terms of the Lloyd's Deposit (Third Party) Trust Deed. At June 30, 2018 FAL
totaled $373.9 million.



6.
The assets of Syndicates 1200 and 1910 are held subject to Lloyd’s Trust Deeds
for the benefit of policyholders and the Company’s use is restricted.



7.
The ability of Argo Group International Holding, Ltd.’s Insurance Subsidiaries
to pay dividends is subject to certain restrictions imposed by the jurisdictions
of domicile that regulate the Insurance Subsidiaries, and each jurisdiction has
calculations for the amount of dividends that an insurance and reinsurance
company can pay without the approval of the insurance regulator.






--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:        

2.
Assignee:        



[and is an Affiliate/Approved Fund of [identify Lender]]

3.
Borrower(s):    Argo Group International Holdings, Ltd., Argo Group US, Inc.,
Argo International Holdings Limited, and Argo Underwriting Agency Limited

4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement






--------------------------------------------------------------------------------





5.
Credit Agreement:    The $325,000,000 Credit Agreement dated as of November 2,
2018 among Argo Group International Holdings, Ltd., Argo Group US, Inc., Argo
International Holdings Limited, and Argo Underwriting Agency Limited, the
Lenders parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

6.
Assigned Interest:

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$
$
%
 
$
$
%
 
$
$
%
 
 
 
 
 
 
 
 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts (as defined in the Administrative Questionnaire) to whom all
syndicate-level information (which may contain material non-public information
about the Borrowers or their affiliates and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:    
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:    
Title:


2

--------------------------------------------------------------------------------







[Consented to and] Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By    
Title:
[Consented to:]
[NAME OF RELEVANT PARTY]
By    
Title:




3

--------------------------------------------------------------------------------






ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrowers, any of the Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to this Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


1



--------------------------------------------------------------------------------





3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.




2



--------------------------------------------------------------------------------






EXHIBIT B-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of November 2, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Argo Group International Holdings, Ltd., Argo Group US, Inc.,
Argo International Holdings Limited and Argo Underwriting Agency Limited
(collectively, the “Borrowers”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrowers as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20__









--------------------------------------------------------------------------------






EXHIBIT B-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of November 2, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Argo Group International Holdings, Ltd., Argo Group US, Inc.,
Argo International Holdings Limited and Argo Underwriting Agency Limited
(collectively, the “Borrowers”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrowers as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20__









--------------------------------------------------------------------------------





EXHIBIT B-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of November 2, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Argo Group International Holdings, Ltd., Argo Group US, Inc.,
Argo International Holdings Limited and Argo Underwriting Agency Limited
(collectively, the “Borrowers”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrowers as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20__





--------------------------------------------------------------------------------





EXHIBIT B-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of November 2, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Argo Group International Holdings, Ltd., Argo Group US, Inc.,
Argo International Holdings Limited and Argo Underwriting Agency Limited
(collectively, the “Borrowers”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or Form W-8BEN-E from each of such partner's/member's beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20__





--------------------------------------------------------------------------------






EXHIBIT C
Form of Several Letter of Credit


[JPMorgan Chase Bank Letterhead]


For Internal Identification
Purposes Only
Our No. __________
Applicant: [Insert full applicant name and address]
Issue Date:
[Insert date of issuance]
Beneficiary:
[Insert full Beneficiary name and address]
We, the issuing banks listed below (hereinafter referred to individually as an
“Issuing Bank” and collectively as the “Issuing Banks”), hereby establish this
clean, unconditional and irrevocable letter of credit in your favor as
beneficiary (the “Beneficiary”) for drawings up to [amount] (this “Letter of
Credit”). This Letter of Credit is issued and effective on the date hereof.
This Letter of Credit is issued, presentable and payable at the office of the
Issuing Agent (as defined below) at JPMorgan Chase Bank, N.A., 10 S. Dearborn,
9th Floor, Suite IL1-0364, Chicago, IL 60603 to the attention of the standby
letter of credit unit, or such other office in the United States of America as
we may advise from time to time, and expires with the Issuing Agent’s close of
business on [__________] (month, day, year) (the “Expiration Date,” as such date
may be extended as set forth below). “Issuing Agent” means JPMorgan Chase Bank,
N. A., acting solely as administrative agent and attorney-in-fact for the
Issuing Banks.
The term “Beneficiary” includes any successor by operation of law of the named
Beneficiary, including, without limitation, any liquidator, rehabilitator,
receiver, or conservator.
We hereby undertake to promptly honor your sight draft(s) drawn on us,
indicating credit number [__________] for all or any part of this Letter of
Credit upon presentation of your draft drawn on us at the office of the Issuing
Agent specified above or such other office in the United States of America as we
may advise from time to time, on or before the Expiration Date hereof, or any
automatically extended expiry date.





--------------------------------------------------------------------------------





Except as expressly stated herein, this undertaking is not subject to any
agreement, condition or qualification outside of this Letter of Credit. The
obligation of each Issuing Bank under this Letter of Credit is the individual
obligation of each Issuing Bank and is in no way contingent upon reimbursement
with respect thereto.
This Letter of Credit shall be deemed automatically extended without amendment
for one year from the Expiration Date hereof, or any future expiration date,
unless at least thirty (30) [sixty (60)] days prior to any expiration date we
send notice to you by registered mail or overnight courier that we elect not to
consider this Letter of Credit extended for any such additional period.
This Letter of Credit is subject to and governed by the laws of the State of New
York and the 2007 revision of the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce (Publication 600) and, in the
event of any conflict, the laws of the State of New York will control. If this
Letter of Credit [or Confirmation thereof, as defined below] expires during an
interruption of the Issuing Agent‘s business as described in article 36 of said
Publication 600, the Issuing Agent hereby specifically agrees to effect payment
if this Letter of Credit is drawn against within thirty (30) days after the
resumption of the Issuing Agent’s business.
All correspondence and any drawings in connection with this Letter of Credit
must only be presented at 10 S. Dearborn, 9th Floor, Suite IL1-0364, Chicago, IL
60603, or such other office of the Issuing Agent located in the United States of
America as we may advise from time to time, to the attention of the standby
letter of credit unit, including the letter of credit number mentioned above for
telephone assistance, please contact the standby client service unit at
1-800-634-1969, select option 1, or 312-954-1508 and have this Letter of Credit
number available.
Each of the Issuing Banks agrees, for itself alone and not jointly with any
other Issuing Bank, to honor a sight draft drawn by you and presented to the
Issuing Agent at its office address in the United States of America, in an
amount not to exceed the aggregate amount available multiplied by such Issuing
Bank’s percentage obligation as set forth herein (the “Percentage Obligation”)
and in accordance with the terms and conditions hereinafter set forth.
The obligations of the Issuing Banks hereunder shall be several and not joint.
Upon the transfer by an Issuing Bank to the Issuing Agent for your account of
the amount specified in a sight draft drawn on such Issuing Bank hereunder, such
Issuing Bank shall be fully discharged of its obligations under this Letter of
Credit with respect to such sight draft. The failure of any Issuing Bank to make
funds available to the Issuing Agent for payment under this letter of credit
shall not relieve any other Issuing Bank of its obligation hereunder to make
funds available to the Issuing Agent; neither the Issuing Agent nor any Issuing
Bank shall be responsible for the failure of any other Issuing Bank to make
funds available to the Issuing Agent. [The obligations of [Non-NAIC Approved
Bank] under this Letter of Credit are confirmed by [NAIC-Approved Bank] pursuant
to the confirmation attached hereto as Schedule C-1 (the “Confirmation”).]
By your acceptance hereof, you agree that (i) the Issuing Agent, in such
capacity, shall have no obligation or liability to honor any drawing under this
Letter of Credit, provided, however, that nothing in this clause (i) shall
relieve the Issuing Agent of its obligations, if any, (a) as an Issuing Bank,
(b) as a confirming bank, or (c) to make payment hereunder for your account with
funds





--------------------------------------------------------------------------------





transferred to the Issuing Agent by Issuing Banks with respect to sight drafts
presented by you; (ii) neither any Issuing Bank nor the Issuing Agent shall be
responsible for the obligations of any other Issuing Bank, including any
obligation to make payment hereunder; and (iii) an Issuing Bank may assign in
full or in part any or all of its obligations to another Issuing Bank(s) and in
such event the assignee Issuing Bank(s) would become Issuing Bank(s) (as the
case may be) in the applicable percentage(s) of the assignor Issuing Bank who
would cease to be obligated under this Letter of Credit to the extent of such
assigned obligations; provided that no such event will reduce the then available
amount under this Letter of Credit.
Upon the occurrence of any such event contemplated in (iii) above, the Issuing
Agent will provide prompt notice to you of such event, including any change in
the identities of the Issuing Banks severally but not jointly liable in respect
of the aggregate undrawn amount of this Letter of Credit (based upon their
respective applicable percentages thereof) and any change in such applicable
percentages (and in the identities of any related confirming banks). The Issuing
Banks have represented that in the event of an assignment any assignee Issuing
Bank will be (a) a bank listed on the then current “NAIC List of Qualified U.S.
Financial Institutions” maintained by the securities valuation office of the
National Association of Insurance Commissioners as issuers of letters of credit
for which reinsurance reserve credit can be given (the “NAIC Bank List’’) as of
the time of assignment and is a “Qualified Bank” as defined in New York
Regulation 133 or (b) a bank that is not listed on the NAIC Bank List whose
confirming bank, pursuant to the Confirmation, is a bank listed on such NAIC
Bank List and is a “Qualified Bank” as defined in New York Regulation 133 (in
either event, a “Authorized Bank”).
The Issuing Banks (listed with an NAIC Bank List approved bank name/entity and
ABA routing number) and their respective Percentage Obligations (in a whole
number format followed by decimal and six places after the decimal) are as
follows:


Issuing Banks
ABA Routing No.
Percentage Obligations
[ ]
[ ]
%
[ ]
[ ]
%
[ ]
[ ]
%





JPMorgan Chase Bank, N.A., as Issuing Agent and as attorney-in-fact, has the
authority to act as agent for the Issuing Banks [and [Non-NAIC Approved Bank] as
confirmed by [NAIC-Approved Bank]] obligated under this Letter of Credit and has
full power of attorney from such banks to act on their behalf to: (a) receive
drafts, other demands for payment and other documents presented by the
beneficiary hereunder, (b) determine whether such drafts, demands and documents
are in compliance with the terms and conditions hereof and (c) notify the
Issuing Banks and Applicant that a valid drawing has been made and the date that
the related payment is to be made.
This Letter of Credit cannot be modified or revoked without your prior written
consent, provided that it may be amended by an amendment signed solely by the
Issuing Agent (and without your consent) to reflect (a) an assignment by an
Issuing Bank to an Authorized Bank as provided





--------------------------------------------------------------------------------





above or (b) change Percentage Obligations; provided that such amendment does
not decrease the aggregate available amount under this Letter of Credit.






Very truly yours,


JPMorgan Chase Bank, N. A., as Issuing Agent on behalf of the Issuing Banks









--------------------------------------------------------------------------------





[SCHEDULE C-1]
[FORM OF CONFIRMATION OF SEVERAL LETTER OF CREDIT]
IRREVOCABLE STANDBY LETTER OF CREDIT NO. ________
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
(Issue Date)
TO: (Beneficiary)
We hereby confirm on behalf of [Non-NAIC Approved Bank] a party to the enclosed
irrevocable several Letter of Credit No. _____________ and amendments thereto,
if any, issued in favor of the aforesaid addressee (“Beneficiary”) by [Non-NAIC
Approved Bank] for drawings up to United States $______________ effective
immediately. This confirmation is issued, presentable and payable at the offices
of JPMorgan Chase Bank, N.A., 10 S. Dearborn, 9th Floor, Suite IL1-0364,
Chicago, IL 60603 to the attention of the standby letter of credit unit, or such
other office in the United States of America, and expires with our close of
business on _______________, 20__.
The term “Beneficiary” includes any successor by operation of law of the named
Beneficiary including, without limitation, any liquidator, rehabilitator,
receive or conservator.
We hereby undertake to promptly honor your sight draft(s) drawn as specified in
the Letter of Credit on behalf of [Non-NAIC Approved Bank] and presented at the
office specified in paragraph one on or before the expiry date of this
confirmation or any automatically extended expiry date.
Except as expressly stated herein, this undertaking is not subject to any
agreement, condition or qualification. The obligation of [NAIC Approved Bank]
under this Confirmation is the individual obligation of [NAIC Approved Bank],
and is in no way contingent upon reimbursement with respect thereto.
It is a condition of this Confirmation that it is deemed to be automatically
extended without amendment for one year from the expiry date hereof, or any
future expiration date, unless 60 days prior to any expiration date we shall
notify you by registered mail that we elect not to consider this Confirmation
renewed for any such additional period.
This Confirmation is subject to and governed by the laws of the State of New
York and the 2007 revision of the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce (Publication 600) and, in the
event of any conflict, the laws of the State of New York will control.


Very truly yours,




_________________________





--------------------------------------------------------------------------------





[NAIC Approved Bank]





